Exhibit 10.2

 

 

 

CREDIT AND SECURITY AGREEMENT

dated as of April 3, 2017

by and among

ENDOLOGIX, INC.,

each of its direct and indirect subsidiaries listed on the signature pages
hereto and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

and

DEERFIELD ELGX REVOLVER, LLC,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 – DEFINITIONS

     1  

Section 1.1

   Certain Defined Terms      1  

Section 1.2

   Accounting Terms and Determinations      39  

Section 1.3

   Other Definitional and Interpretive Provisions      39  

Section 1.4

   Time is of the Essence      40  

ARTICLE 2 - LOANS

     40  

Section 2.1

   Loans      40  

Section 2.2

   Interest, Interest Calculations and Certain Fees      42  

Section 2.3

   Notes      44  

Section 2.4

   Reserved      44  

Section 2.5

   Reserved      44  

Section 2.6

   General Provisions Regarding Payment; Loan Account      44  

Section 2.7

   Maximum Interest      45  

Section 2.8

   Taxes; Capital Adequacy      45  

Section 2.9

   Appointment of Borrower Representative      47  

Section 2.10

   Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation      48  

Section 2.11

   Collections and Lockbox Account      50  

Section 2.12

   Termination; Restriction on Termination      52  

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

     53  

Section 3.1

   Existence and Power      53  

Section 3.2

   Organization and Governmental Authorization; No Contravention      53  

Section 3.3

   Binding Effect      53  

Section 3.4

   Capitalization      53  

Section 3.5

   Financial Information      54  

Section 3.6

   Litigation      54  

Section 3.7

   Ownership of Property      54  

Section 3.8

   No Default      54  

Section 3.9

   Labor Matters      54  

Section 3.10

   Regulated Entities      54  

Section 3.11

   Margin Regulations      54  

Section 3.12

   Compliance With Laws; Anti-Terrorism Laws      55  

 

i



--------------------------------------------------------------------------------

Section 3.13

   Taxes      55  

Section 3.14

   Compliance with ERISA      55  

Section 3.15

   Consummation of Operative Documents; Brokers      56  

Section 3.16

   Reserved      56  

Section 3.17

   Material Contracts      56  

Section 3.18

   Compliance with Environmental Requirements; No Hazardous Materials      56  

Section 3.19

   Intellectual Property and License Agreements      57  

Section 3.20

   Solvency      57  

Section 3.21

   Full Disclosure      57  

Section 3.22

   Interest Rate      57  

Section 3.23

   Subsidiaries      57  

Section 3.24

   Reserved      57  

Section 3.25

   Accuracy of Schedules      57  

Section 3.26

   SEC Documents      58  

Section 3.27

   Financial Statements      58  

ARTICLE 4 - AFFIRMATIVE COVENANTS

     59  

Section 4.1

   Financial Statements and Other Reports      59  

Section 4.2

   Payment and Performance of Obligations      60  

Section 4.3

   Maintenance of Existence      61  

Section 4.4

   Maintenance of Property; Insurance      61  

Section 4.5

   Compliance with Laws and Material Contracts      62  

Section 4.6

   Inspection of Property, Books and Records      62  

Section 4.7

   Use of Proceeds      62  

Section 4.8

   Reserved      62  

Section 4.9

   Notices of Litigation and Defaults      62  

Section 4.10

   Hazardous Materials; Remediation      64  

Section 4.11

   Further Assurances      64  

Section 4.12

   Reserved      65  

Section 4.13

   Power of Attorney      65  

Section 4.14

   Borrowing Base Collateral Administration      66  

Section 4.15

   Schedule and Perfection Certificate Updates      67  

Section 4.16

   Intellectual Property and Licensing      67  

Section 4.17

   Regulatory Reporting and Covenants      68  

Section 4.18

   Reserved      68  

 

ii



--------------------------------------------------------------------------------

Section 4.19

   Announcing Form 8-K      68  

Section 4.20

   Regulatory Required Permits      70  

Section 4.21

   Term Debt Documents      70  

Section 4.22

   Post-Closing Items      70  

Section 4.23

   Immaterial Subsidiary      70  

ARTICLE 5 - NEGATIVE COVENANTS

     71  

Section 5.1

   Debt; Contingent Obligations      71  

Section 5.2

   Liens      71  

Section 5.3

   Distributions      71  

Section 5.4

   Restrictive Agreements      71  

Section 5.5

   Payments and Modifications of Debt      71  

Section 5.6

   Consolidations, Mergers and Sales of Assets; Change in Control      72  

Section 5.7

   Purchase of Assets, Investments      73  

Section 5.8

   Transactions with Affiliates      73  

Section 5.9

   Modification of Organizational Documents      74  

Section 5.10

   Modification of Certain Agreements      74  

Section 5.11

   Conduct of Business      74  

Section 5.12

   Excluded Foreign Subsidiaries; Joint Ventures      74  

Section 5.13

   Limitation on Sale and Leaseback Transactions      74  

Section 5.14

   Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts     
74  

Section 5.15

   Compliance with Anti-Terrorism Laws      75  

Section 5.16

   Change in Accounting      75  

Section 5.17

   Intercreditor Agreement      76  

Section 5.18

   Anti-Layering      76  

ARTICLE 6 - FINANCIAL COVENANTS

     76  

Section 6.1

   Additional Defined Terms      76  

Section 6.2

   Minimum Net Revenue      76  

Section 6.3

   Evidence of Compliance      76  

ARTICLE 7 – CONDITIONS

     77  

Section 7.1

   Conditions to Closing      77  

Section 7.2

   Conditions to Each Loan      78  

Section 7.3

   Searches      78  

ARTICLE 8 – REGULATORY MATTERS

     79  

Section 8.1

   Reserved      79  

 

iii



--------------------------------------------------------------------------------

Section 8.2

   Representations and Warranties      79  

ARTICLE 9 - SECURITY AGREEMENT

     81  

Section 9.1

   Generally      81  

Section 9.2

   Representations and Warranties and Covenants Relating to Collateral      81  

ARTICLE 10 - EVENTS OF DEFAULT

     85  

Section 10.1

   Events of Default      85  

Section 10.2

   Acceleration and Suspension or Termination of Revolving Loan Commitment     
88  

Section 10.3

   UCC Remedies      89  

Section 10.4

   Reserved      90  

Section 10.5

   Default Rate of Interest      90  

Section 10.6

   Setoff Rights      91  

Section 10.7

   Application of Proceeds      91  

Section 10.8

   Waivers      92  

Section 10.9

   Injunctive Relief      93  

Section 10.10

   Marshalling; Payments Set Aside      93  

Section 10.11

   Credit Bidding      94  

ARTICLE 11 - AGENT

     94  

Section 11.1

   Appointment and Authorization      94  

Section 11.2

   Agent and Affiliates      94  

Section 11.3

   Action by Agent      95  

Section 11.4

   Consultation with Experts      95  

Section 11.5

   Liability of Agent      95  

Section 11.6

   Indemnification      95  

Section 11.7

   Right to Request and Act on Instructions      95  

Section 11.8

   Credit Decision      96  

Section 11.9

   Collateral Matters      96  

Section 11.10

   Agency for Perfection      96  

Section 11.11

   Notice of Default      96  

Section 11.12

   Assignment by Agent; Resignation of Agent; Successor Agent      97  

Section 11.13

   Payment and Sharing of Payment      97  

Section 11.14

   Right to Perform, Preserve and Protect      100  

Section 11.15

   Delegation of Duties      100  

Section 11.16

   Amendments and Waivers      100  

 

iv



--------------------------------------------------------------------------------

Section 11.17

   Assignments and Participations      101  

Section 11.18

   Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist
     104  

Section 11.19

   Reserved      104  

Section 11.20

   Definitions      104  

ARTICLE 12 – MISCELLANEOUS

     105  

Section 12.1

   Survival      105  

Section 12.2

   No Waivers      105  

Section 12.3

   Notices      105  

Section 12.4

   Severability      106  

Section 12.5

   Headings      106  

Section 12.6

   Confidentiality      106  

Section 12.7

   Waiver of Consequential and Other Damages      107  

Section 12.8

   GOVERNING LAW; SUBMISSION TO JURISDICTION      107  

Section 12.9

   WAIVER OF JURY TRIAL      108  

Section 12.10

   Publication; Advertisement      108  

Section 12.11

   Counterparts; Integration      109  

Section 12.12

   No Strict Construction      109  

Section 12.13

   Lender Approvals      109  

Section 12.14

   Expenses; Indemnity      109  

Section 12.15

   Reserved      111  

Section 12.16

   Reinstatement      111  

Section 12.17

   Successors and Assigns      111  

Section 12.18

   USA PATRIOT Act Notification      111  

Section 12.19

   Intercreditor Agreement      112  

Section 12.20

   Intercreditor Agreements      112  

 

 

v



--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of April 3, 2017 by and among ENDOLOGIX, INC., a Delaware corporation
(“Endologix”), each of its direct and indirect Subsidiaries set forth on the
signature pages hereto and any additional borrower that may hereafter be added
to this Agreement (individually as a “Borrower”, and collectively with any
entities that become party hereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”), DEERFIELD ELGX REVOLVER, LLC, individually
as a Lender, and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Certain Defined Terms. The following terms have the following
meanings:

“2.25% Convertible Notes” means those certain 2.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the first
supplemental indenture relating to the 2.25% senior notes (together, the “2.25%
Senior Notes Indenture”), between Endologix and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on December 10, 2013.

“2.25% Convertible Note Documents” means the 2.25% Convertible Notes, the 2.25%
Senior Note Indenture and each other document or agreement from time to entered
into in connection with the foregoing.

“3.25% Convertible Notes” means those certain 3.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the second
supplemental indenture relating to the 3.25% senior notes (together, the “3.25%
Senior Notes Indenture”), between Endologix and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on November 2, 2015, as
the same may be amended, restated, refinanced, supplemented or otherwise
modified in connection with a Permitted 3.25% Convertible Note Refinancing.

“3.25% Convertible Note Documents” means the 3.25% Convertible Notes, the 3.25%
Senior Note Indenture and each other document or agreement from time to entered
into in connection with the foregoing, as the same may be amended, restated,
refinanced, supplemented or otherwise modified in connection with a Permitted
3.25% Convertible Note Refinancing.

“10-K” means an annual report on Form 10-K (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

 

1



--------------------------------------------------------------------------------

“10-Q” means a quarterly report on Form 10-Q (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to Section
10.1(a), and in respect of which Agent has suspended or terminated the Revolving
Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to either Section
10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of a
Borrower, (c) a merger or consolidation or any other combination with any other
Person or (d) the acquisition (including through licensing) of any Product or
Intellectual Property of or from any other Person if the Acquisition
Consideration paid in connection with such acquisition is in excess of
$5,000,000 individually or in the aggregate with respect to all such all such
acquisitions in any twelve (12) month period.

“Acquisition Consideration” has the meaning set forth in the definition of
Permitted Acquisition.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means Deerfield Revolver, in its capacity as administrative agent for
itself and for Lenders hereunder, as such capacity is established in, and
subject to the provisions of, Article 11, and the successors and assigns of
Deerfield Revolver in such capacity, and including, when the context may
require, during any Third Party Agent Retention Period, any Third Party Agent.

 

2



--------------------------------------------------------------------------------

“All-in Yield” means the interest rate (including margins and floors), original
issue discount and fees paid to all lenders (or consenting lenders) of such debt
or their Affiliates (based on the remaining life to maturity), but not including
any fees not paid to all lenders (such as fees to initial purchasers (i.e.,
investment banks in Rule 144A offerings), underwriters or lead agents.

“Announcing Form 8-K” has the meaning set forth in Section 4.19.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Margin” means four and six tenths percent (4.60%) per annum.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Bank of America Cash Collateral Account” means that certain deposit account
#1453234066 of Endologix at Bank of America, N.A. (or such replacement deposit
account provided by Bank of America, N.A. or by another commercial bank)
established and maintained for the sole purpose of providing cash collateral in
favor of Bank of America, N.A. (or such replacement commercial bank) for
obligations of Endologix in respect of certain commercial credit cards (or with
respect to a replacement commercial bank, similar commercial credit cards to
those provided by Bank of America, N.A. as of the Closing Date) provided to
Endologix by Bank of America, N.A. (or such replacement commercial bank);
provided that the aggregate amount on deposit in such deposit account (or such
replacement deposit account) shall not at any time exceed $2,500,000.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means a per annum rate of interest equal to the greater of (a) three
and one half percent 3.50%) per annum and (b) the rate of interest last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
reasonably determined by the Agent) or any similar release by the Federal
Reserve Board (as reasonably determined by the Agent) .

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

3



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.

“Borrower Representative” means Endologix, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing Base” means:

(a) the product of (i) eighty-five percent (85%) multiplied by (ii) the
aggregate net amount at such time of the Eligible Accounts; plus

(b) fifty percent (50%) multiplied by the value of the Eligible Inventory valued
at the lower of first-in-first-out cost or market value, after factoring in all
rebates, discounts and other incentives or rewards associated with the purchase
of the applicable Eligible Inventory, provided that the amount in this clause
(b) shall not exceed the lesser of (i) thirty-five percent (35%) of the total
Borrowing Base at any time and (ii) $10,000,000.00; plus

(c) fifty percent (50%) of the Net Book Value of Eligible Equipment; minus

(d) the amount of any reserves and/or adjustments provided for in this
Agreement;

provided, that the Borrowing Base will be automatically adjusted down, if
necessary, such that (i) availability from Eligible Foreign Accounts shall never
exceed twenty percent (20%) of the total Borrowing Base and (ii) availability
from Eligible Equipment shall never exceed $4,000,000.

“Borrowing Base Certificate (Agent)” means a certificate, duly executed by a
Responsible Officer of Borrower Representative, appropriately completed and
substantially in the form of Exhibit C-1 hereto, which Borrowing Base
Certificate (Agent) shall be delivered to Agent in accordance with the terms of
this Agreement.

“Borrowing Base Certificate” means each of the Borrowing Base Certificate
(Agent) and Borrowing Base Certificate (Third Party Agent), as the context may
require.

“Borrowing Base Certificate (Third Party Agent)” means a certificate, duly
executed by a Responsible Officer of Borrower Representative, appropriately
completed and substantially in the form of Exhibit C-2 hereto, which Borrowing
Base Certificate (Third Party Agent) shall be delivered to Third Party Agent
during a Third Party Agent Retention Period in accordance with the terms of this
Agreement.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which banks in New York, New
York are authorized by law to close; provided that when used in connection with
a LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capped Call” means the capped call transactions referenced in Schedule 5.1 in
respect of the 2.25% Convertible Notes and any like transactions that are
economically similar to such transactions entered into in connection with any
Debt contemplated under clause (j) of the definition of Permitted Debt.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any United
States dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000, (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed one year and (f) investments made in accordance with
Endologix’s investment policy in effect as of the Closing Date that was provided
to the Agent’s counsel on March 14, 2017 at 12:15 p.m. New York time, and any
amendments thereto that do not, when taken as a whole, materially increase the
risk of the investments made by Endologix from time to time from Endologix’s
investment policy in effect as of the Closing Date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting Stock of any
Borrower (or other securities convertible into such voting Stock) representing
more than 50% of the combined voting power of all voting Stock of any Borrower
or (b) any Borrower ceases to own, directly or indirectly, 100% of the Stock of
any of its Subsidiaries (with the exception of any Subsidiaries permitted to be
dissolved or merged to the extent otherwise permitted by this Agreement and
other than, solely with respect to Foreign Subsidiaries, directors qualifying
shares as necessary to comply with foreign law); or (c) the occurrence of a
“Change of Control”, “Change in Control”, “Fundamental Change” or terms of
similar import under the 2.25% Convertible Note Documents, the 3.25% Convertible
Note Documents or the Term Debt Documents. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the SEC under the
Exchange Act.

“Closing Checklist” means the closing checklist attached hereto as Exhibit A.

“Closing Date” means the date of this Agreement.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder from time to time.

 

5



--------------------------------------------------------------------------------

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including all of the property described in Schedule 9.1 hereto.

“Commitment Annex” means Annex A to this Agreement.

“Common Stock” means the “Common Stock” of the Borrower, with a $0.001 par value
per share.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Convertible Note Documents” means, collectively, the 2.25% Convertible Note
Documents and the 3.25% Convertible Note Documents (which, for the avoidance of
doubt, shall include the indenture and each other document or agreement from
time to time entered into in connection with any Permitted 3.25% Convertible
Note Refinancing, in each case, to the extent such indenture, documents or
agreements are permitted pursuant to the terms of the definition of “Permitted
3.25% Convertible Note Refinancing).”

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

“Cortland” means Cortland Capital Market Services LLC, a Delaware limited
liability company, and its Affiliates.

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment and of any other Obligations that remains outstanding; provided,
however, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

 

6



--------------------------------------------------------------------------------

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid within 120 days of when due and other
than those items covered by clause (h) of this definition, (d) all capital
leases of such Person, (e) all non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (f) all equity securities of
such Person subject to repurchase or redemption other than at the sole option of
such Person, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person,
(h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, but only to the extent the same (x) have become due and payable and
are recorded as a liability on the balance sheet of Borrower and (y) are payable
in cash, (i) all Debt of others Guaranteed by such Person, (j) off-balance sheet
liabilities of such Person, and (k) obligations arising under non-compete
agreements, bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business.
Without duplication of any of the foregoing, Debt of Borrowers shall include any
and all Loans.

“Deerfield Revolver” means Deerfield ELGX Revolver, LLC and its successors and
assigns.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defined Period” has the meaning set forth in Section 6.1.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) containing such other terms and
conditions as Agent may require, including as to any such agreement pertaining
to any Lockbox Account, providing that such financial institution shall wire, or
otherwise transfer, in immediately available funds, on a daily basis to the
Payment Account (or, prior to the time of the initial borrowing of the Revolving
Loans, such Deposit Account of Borrower, as Agent may direct in its sole
discretion) all funds received or deposited into such Lockbox or Lockbox
Account.

 

7



--------------------------------------------------------------------------------

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Stock that does not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or is
redeemable (in each case, other than solely for Stock that does not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, on
or prior to the date that is ninety-one (91) days following the Maturity Date
(excluding any provisions requiring redemption upon a “change in control” or
similar event, provided that such “change in control” or similar event results
in the occurrence of the payment in full of the Obligations (other than
unasserted contingent indemnification obligations)), (b) is convertible into or
exchangeable for (i) debt securities or (ii) any Stock referred to in (a) above,
in each case, at any time on or prior to the date that is ninety-one (91) days
following the Maturity Date at the time such Stock was issued, or (c) is
entitled to receive scheduled dividends or distributions in cash prior to the
date that is ninety-one (91) days following the Maturity Date.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class)
or (b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person. For the avoidance of
doubt, the entry into, any payments or deliveries in respect of, and the
performance, exercise and/or settlement of Endologix’s 2.25% Convertible Notes,
3.25% Convertible Notes (including, for the avoidance of doubt, any Permitted
3.25% Convertible Note Refinancing), Capped Calls, Warrants or under the Term
Credit Agreement are not Distributions.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis, and Retrieval
system, including any successor thereto.

“Eligible Accounts” means, collectively, the Eligible Domestic Accounts and
Eligible Foreign Accounts.

“Eligible Domestic Account” means, subject to the criteria below, an account
receivable of a Borrower, which was generated in the Ordinary Course of
Business, which was generated originally in the name of a Borrower and not
acquired via assignment or otherwise. The net amount of an Eligible Domestic
Account at any time shall be (a) the face amount of such Eligible Domestic
Account as originally billed minus all cash collections and other proceeds of
such Account received from or on behalf of the Account Debtor thereunder as of
such date and any and all returns, rebates, discounts (which may, at Agent’s
option, be calculated on shortest terms), credits, allowances or excise taxes of
any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time, and
(b) adjusted by applying percentages (known as “liquidity factors”) by payor
and/or payor class based upon the applicable Borrower’s actual recent collection
history for each such payor and/or payor class in a manner consistent with
Agent’s (including, during any Third Party Agent Retention Period, the Third
Party Agent’s) underwriting practices and procedures. Such liquidity factors may
be adjusted by Agent from time to time as warranted by Agent’s underwriting
practices and procedures and using Agent’s (including, during any Third Party
Agent Retention Period, the Third Party Agent’s) reasonable good faith credit
judgment. Without limiting the generality of the foregoing, no Account shall be
an Eligible Domestic Account if:

 

8



--------------------------------------------------------------------------------

(a) the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred and twenty (120) days after
the applicable goods or services have been rendered or delivered);

(b) the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

(c) if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d) if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e) if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
law or the Account represents a progress billing for which services have not
been fully and completely rendered;

(f) the Account is subject to a Lien (other than Liens in favor of Agent or
Permitted Liens), or Agent does not have a first priority, perfected Lien on
such Account (subject only to the permitted priority of the Permitted Priority
Liens);

(g) the Account is evidenced by Chattel Paper or an Instrument (other than
checks and other ordinary course payment instruments) of any kind, or has been
reduced to judgment, unless such Chattel Paper or Instrument has been delivered
to Agent;

(h) the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;

(i) more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under subclause
(a) above (in which case all Accounts from such Account Debtor shall be
ineligible);

(j) without limiting the provisions of clause (i) above, fifty percent (50%) or
more of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Domestic Accounts under this Agreement for any
reason;

(k) the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Eligible Domestic Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);

 

9



--------------------------------------------------------------------------------

(l) any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any material
respect;

(m) the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

(n) the Account is an obligation of an Account Debtor that is the federal, state
or local government or any political subdivision thereof, unless Agent has
agreed to the contrary in writing and Agent has received from the Account Debtor
the acknowledgement of Agent’s notice of assignment of such obligation pursuant
to this Agreement;

(o) the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

(p) the Account Debtor has its principal place of business or executive office
outside the United States;

(q) the Account is payable in a currency other than United States dollars;

(r) the Account Debtor is an individual;

(s) after the Initial Third Party Agent Commencement Date and thereafter so long
Section 2.11 is applicable at such time, (i) with respect to any new or
non-continuous Account Debtors, the Borrower owning such Account has not
(A) delivered (1) written notice to any such new or non-continuous Account
Debtors directing such new or non-continuous Account Debtors to make payment to
the applicable Lockbox Account and (2) to the extent requested by Agent (or, as
applicable, the Third Party Agent), written evidence to Agent (or, as
applicable, the Third Party Agent) of such written notice delivered pursuant to
clause (i)(A)(1) above, and (B) to the extent requested by Agent (or, as
applicable, the Third Party Agent), signed and delivered to Agent (or, as
applicable, the Third Party Agent) notices, in the form requested by Agent (or,
as applicable, the Third Party Agent), directing any such new or non-continuous
Account Debtors to make payment to the applicable Lockbox Account, and (ii) with
respect to any other Account Debtors, upon notice that the current Lockbox
Account at such time is not (or is no longer) acceptable to Agent (or, as
applicable, the Third Party Agent), the Borrower owning such Account has not
(A) delivered (1) written notice to any such Account Debtors directing such
Account Debtors to make payment to a new Lockbox Account acceptable to Agent
(or, as applicable, the Third Party Agent) and (2) to the extent request by
Agent (or, as applicable, the Third Party Agent), written evidence to Agent (or,
as applicable, the Third Party Agent) of such written notice delivered pursuant
to clause (ii)(A)(1) above, and (B) to the extent requested by Agent (or, as
applicable, the Third Party Agent), signed and delivered to Agent (or, as
applicable, the Third Party Agent) notices, in the form requested by Agent (or,
as applicable, the Third Party Agent), directing such Account Debtors to make
payment to a new Lockbox Account acceptable to Agent (or, as applicable, the
Third Party Agent);

(t) the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible);

(u) the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien (other than a Permitted Lien); or

 

10



--------------------------------------------------------------------------------

(v) the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its
reasonable good faith credit judgment and reasonable good faith discretion.

“Eligible Equipment” means, subject to the criteria below, all Equipment that
is: (a) owned by a Borrower free and clear of all Liens other than Liens in
favor of Agent securing the Obligations, (b) installed in a facility (i) owned
by a Borrower or (ii) leased by a Credit Party and subject to a landlord’s
agreement in favor of Agent that is in form and substance reasonably
satisfactory to Agent, (c) in good operating condition (ordinary wear and tear
excepted), and (d) not obsolete or surplus Equipment. In addition, Agent
reserves the right, at any time and from time to time after the Closing Date
(including on the basis of any appraisal conducted after the Closing Date), to
adjust any of the applicable criteria, to establish new criteria and to adjust
advance rates with respect to Eligible Equipment in its reasonable and good
faith credit judgment and discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria or changes in advance rates
which have the effect of making more credit available.

“Eligible Foreign Accounts” means, subject to the criteria below, an Account of
any Borrower which (i) was generated in the Ordinary Course of Business,
(ii) was generated originally in the name of such Borrower and not acquired via
assignment or otherwise, and (iii) is not a Eligible Domestic Account. Accounts
denominated in foreign currencies shall be converted to US Dollars upon delivery
by Borrowers of the current Borrowing Base Certificate in accordance with this
Agreement at the then-current rate used by Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent) in accordance with its
standard policies. The net amount of an Eligible Foreign Account at any time
shall be (a) the face amount of such Account as originally billed minus all cash
collections and other proceeds of such Account received from or on behalf of the
Account Debtor thereunder as of such date and any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time, and (b) adjusted by applying percentages (known as
“Foreign Account liquidity factors”) by payor and/or payor class based upon the
applicable Borrower’s actual recent collection history for each such payor
and/or payor class in a manner consistent with Agent’s (including, during any
Third Party Agent Retention Period, the Third Party Agent’s) underwriting
practices and procedures. Such Foreign Account liquidity factors may be adjusted
by Agent from time to time as warranted by Agent’s (including, during any Third
Party Agent Retention Period, the Third Party Agent’s) underwriting practices
and procedures and using Agent’s (including, during any Third Party Agent
Retention Period, the Third Party Agent’s) reasonable good faith credit
judgment. Without limiting the generality of the foregoing, no Account shall be
an Eligible Foreign Account if:

(a) the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred twenty (120) days after the
applicable goods or services have been rendered or delivered);

(b) the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

(c) if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

 

11



--------------------------------------------------------------------------------

(d) if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e) if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
Law or the Account represents a progress billing for which services have not
been fully and completely rendered;

(f) the Account is subject to a Lien (other than Liens in favor of the Agent or
Permitted Liens), or Agent does not have a first priority, perfected Lien on
such Account;

(g) the Account is evidenced by Chattel Paper or an Instrument (other than
checks and other ordinary course payment instruments) of any kind, or has been
reduced to judgment, unless such Chattel Paper or Instrument has been delivered
to Agent;

(h) the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;

(i) more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under subclause
(a) above (in which case all Accounts from such Account Debtor shall be
ineligible);

(j) without limiting the provisions of clause (i) above, fifty percent (50%) or
more of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Foreign Accounts under this Agreement for any
reason;

(k) the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Eligible Foreign Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);

(l) any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any material
respect;

(m) the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

(n) the Account is an obligation of an Account Debtor that is the federal,
state, or local government or any political subdivision thereof, unless Agent
has agreed to the contrary in writing and Agent has received from the Account
Debtor the acknowledgement of Agent’s notice of assignment of such obligation
pursuant to this Agreement;

(o) the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

 

12



--------------------------------------------------------------------------------

(p) [reserved];

(q) the Account Debtor is an individual;

(r) after the Initial Third Party Agent Commencement Date and thereafter so long
Section 2.11 is applicable at such time, (i) with respect to any new or
non-continuous Account Debtors, the Borrower owning such Account has not
(A) delivered (1) written notice to any such new or non-continuous Account
Debtors directing such new or non-continuous Account Debtors to make payment to
the applicable Lockbox Account and (2) to the extent requested by Agent (or, as
applicable, the Third Party Agent), written evidence to Agent (or, as
applicable, the Third Party Agent) of such written notice delivered pursuant to
clause (i)(A)(1) above, and (B) to the extent requested by Agent (or, as
applicable, the Third Party Agent), signed and delivered to Agent (or, as
applicable, the Third Party Agent) notices, in the form requested by Agent (or,
as applicable, the Third Party Agent), directing any such new or non-continuous
Account Debtors to make payment to the applicable Lockbox Account, and (ii) with
respect to any other Account Debtors, upon notice that the current Lockbox
Account at such time is not (or is no longer) acceptable to Agent (or, as
applicable, the Third Party Agent), the Borrower owning such Account has not
(A) delivered (1) written notice to any such Account Debtors directing such
Account Debtors to make payment to a new Lockbox Account acceptable to Agent
(or, as applicable, the Third Party Agent) and (2) to the extent request by
Agent (or, as applicable, the Third Party Agent), written evidence to Agent (or,
as applicable, the Third Party Agent) of such written notice delivered pursuant
to clause (ii)(A)(1) above, and (B) to the extent requested by Agent (or, as
applicable, the Third Party Agent), signed and delivered to Agent (or, as
applicable, the Third Party Agent) notices, in the form requested by Agent (or,
as applicable, the Third Party Agent), directing such Account Debtors to make
payment to a new Lockbox Account acceptable to Agent (or, as applicable, the
Third Party Agent);

(s) the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible);

(t) the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien (other than Permitted Liens); or

(u) the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its
reasonable good faith credit judgment and reasonable good faith discretion.

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible Inventory.
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:

(a) such Inventory is not owned by a Borrower free and clear of all Liens and
rights of any other Person (other than Agent and other than Permitted Liens)
(including the rights of a purchaser that has made progress payments and the
rights of a surety that has issued a bond to assure such Borrower’s performance
with respect to that Inventory);

(b) such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;

 

13



--------------------------------------------------------------------------------

(c) such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects;

(d) such Inventory consists of marketing materials, display items or packing or
shipping materials, manufacturing supplies or Work-In-Process;

(e) such Inventory is not subject to a first priority Lien in favor of Agent
(subject only to the permitted priority of Permitted Priority Liens);

(f) such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

(g) such Inventory is not covered by casualty insurance reasonably acceptable to
Agent;

(h) any covenant, representation or warranty contained in the Financing
Documents with respect to such Inventory has been breached in any material
respect;

(i) such Inventory is located outside of the continental United States;

(j) after the date that is sixty (60) days following the Closing Date, such
Inventory is located on premises with respect to which Agent has not received a
landlord, warehouseman, bailee or mortgagee letter reasonably acceptable in form
and substance to Agent;

(k) such Inventory consists of (A) discontinued items, or (B) used items held
for resale;

(l) such Inventory does not consist of finished goods;

(m) such Inventory does not meet all standards imposed by any Governmental
Authority in all material respects, including with respect to its production,
acquisition or importation (as the case may be);

(n) such Inventory has an expiration date within the next three (3) months;

(o) such Inventory is held for rental or lease by or on behalf of Borrowers;

(p) such Inventory is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties, which agreement
restricts the ability of Agent or any Lender to sell or otherwise dispose of
such Inventory; or

(q) such Inventory fails to meet such other specifications and requirements
which may from time to time be established by Agent in its good faith credit
judgment. Notwithstanding the foregoing, the valuation of Inventory shall be
subject to any legal limitations on sale and transfer of such Inventory.

“Endologix” has the meaning set forth in the introductory paragraph hereto.

 

14



--------------------------------------------------------------------------------

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§ 136 et seq.), the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. §
4851 et seq.), any analogous state or local laws, any amendments thereto, and
the regulations promulgated pursuant to said laws, together with all amendments
from time to time to any of the foregoing and judicial interpretations thereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excluded Accounts” has the meaning set forth in Section 5.14.

“Excluded Domestic Holdco” means a wholly-owned Subsidiary of Borrower
substantially all the assets of which consist of Stock in Foreign Subsidiaries
held directly or indirectly by such Subsidiary and who does not engage in any
business, operations or activity other than that of a holding company

“Excluded Property” means, collectively:

(a) voting shares of any (A) Foreign Subsidiary of Borrower or (B) Excluded
Domestic Holdco, in each case, in excess of 65% of all of the issued and
outstanding voting shares of capital stock of such subsidiary;

(b) any lease, license, contract, property right or agreement as to which, if
and to the extent that, and only for so long as the grant of a security interest
therein shall (1) constitute or result in a breach, termination or default under
any such lease, license, contract, property right or agreement or render it
unenforceable, (2) be prohibited by any applicable law or (3) require the
consent of any third party (in

 

15



--------------------------------------------------------------------------------

each case of clauses (1), (2) and (3), other than to the extent that any such
breach, termination, default, prohibition or requirement for consent would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other applicable Law); provided that
such security interest shall attach immediately to each portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified above;

(c) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

(d) motor vehicles and other assets, in each instance, in which perfection of a
security requires notation on certificates of title with a value, individually,
of less than $250,000;

(e) without in any way limiting clause (a) above, equity interests in any Person
(other than wholly owned Subsidiaries) to the extent not permitted by the terms
of such Person’s organizational or joint venture documents (so long as such
joint venture was not entered into (or such Subsidiary was not formed) in
contravention of the terms of the Financing Documents and such prohibition did
not arise in anticipation of the restrictions under the Financing Documents);

(f) any assets financed by purchase money Debt or capital leases, to the extent
such purchase money Debt or capital lease is permitted hereunder, if the
documentation governing such purchase money Debt or capital leases securing such
Debt or capital leases prohibits the creation of a security interest or lien
thereon or requires the consent of any person or entity as a condition to the
creation of any other security interest or lien on such property or if such
contract or other agreement would be breached or give any party the right to
terminate it as a result of creation of such security interest or lien;

(g) those assets as to which Agent determines (in its sole discretion) that the
cost of obtaining such a security interest or perfection thereof are excessive
in relation to the benefit to Agent and the Lenders of the security to be
afforded thereby; and

(h) the Bank of America Cash Collateral Account;

provided, however, notwithstanding anything to the contrary herein or under the
other Financing Documents, “Excluded Property” shall not include (a) any
proceeds, products, substitutions, receivables or replacements of Excluded
Property (unless such proceeds, products, substitutions, receivables or
replacements would otherwise constitute Excluded Property) or (b) any assets or
property provided as security or collateral for the Term Debt or for which a
Lien has been granted in favor of Term Agent, any Term Lender or any other
Person party to the Term Debt Documents.

“Existing ABL Agent” has the meaning assigned to such term in the definition of
“Existing ABL Credit Facility” herein.

“Existing ABL Credit Facility” means that certain Credit and Security Agreement,
dated as of July 29, 2016, by and among the Borrower, the other Persons party
thereto from time to time as “Borrowers” (as defined therein), Midcap Financial
Trust, a Delaware statutory trust, as Agent (as defined therein, in such
capacity, the “Existing ABL Agent”) and the financial institutions or other
entities from time to time parties thereto, each as a Lender (as defined
therein) (in such capacity, the “Existing ABL Lenders”), as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

“Existing ABL Debt Documents” shall have the meaning of “Financing Documents”
(as defined in the Existing ABL Credit Facility).

 

16



--------------------------------------------------------------------------------

“Existing ABL Lenders” has the meaning assigned to such term in the definition
of “Existing ABL Credit Facility” herein.

“Event of Default” has the meaning set forth in Section 10.1.

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations thereunder or official interpretations thereof.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Filing of MNPI Option” has the meaning specified in Section 4.19.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Intercreditor Agreement, the Perfection Certificate, any patent security
agreement, any trademark security agreement, any copyright security agreement,
each subordination or intercreditor agreement pursuant to which any Debt and/or
any Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other documents, instruments and agreements related to the
Obligations and heretofore executed, executed concurrently herewith or executed
at any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time. For the
avoidance of doubt, the Financing Documents shall not include any Warrants, the
Registration Rights Agreement, any Stock or any Term Debt Documents (other than
the Intercreditor Agreement).

“Foreign Subsidiary” means any Subsidiary of Borrower that is not organized
under the laws of the United States of America, any state thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

17



--------------------------------------------------------------------------------

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including asbestos, polychlorinated
biphenyls, flammable explosives, radioactive materials, infectious substances,
materials containing lead-based paint or raw materials which include hazardous
constituents); and (h) any other toxic substance or contaminant that is subject
to any Environmental Laws or other past or present requirement of any
Governmental Authority.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement, or other
product (including any ingredient or component of, or accessory to, the
foregoing products) subject to regulation under the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. et seq.), Clinical Laboratory Improvement Amendments of
1988 (42 U.S.C. §263a et seq) and its implementing regulations (42 C.F.R. Part
493) and similar state or foreign laws, controlled substances laws, pharmacy
laws, consumer product safety laws, Medicare, Medicaid, and all laws, policies,
procedures, requirements and regulations pursuant to which Regulatory Required
Permits are issued, in each case, as the same may be amended from time to time.

“Immaterial Subsidiaries” means, as of any date of determination, any Subsidiary
of Endologix that is not a Credit Party that, when measured as of the most
recent fiscal quarter end or fiscal year end for which Endologix has filed its
10-K or 10-Q, when taken together with all other Immaterial Subsidiaries as of
such date, (i) did not have assets with a value in excess of 5.0% of the total
property and assets of the Credit Parties and their Subsidiaries on a
consolidated basis set forth in the balance sheet included in such

 

18



--------------------------------------------------------------------------------

10-K or 10-Q in accordance with GAAP and on a pro forma basis after giving
effect to such Subsidiary as an Immaterial Subsidiary and (ii) did not have
revenues representing in excess of 5.0% of total revenues of the Credit Parties
and their Subsidiaries on a consolidated basis in accordance with GAAP and on a
pro forma basis after giving effect to such Subsidiary as an Immaterial
Subsidiary.

“Initial Third Party Agent Commencement Date” means the first date after the
Closing Date on which any Person satisfies the requirements under clause (a) and
clause (b) of the definition of “Third Party Agent” to be a Third Party Agent.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date by and among Agent and the Term Agent and acknowledged and agreed
by the Credit Parties, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Interest Period” means , with respect to any Loan, the period commencing on the
date of such borrowing and ending on the numerically corresponding day on the
calendar month that is three (3) months thereafter; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a borrowing initially shall be the date on which such borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such borrowing.

“Interest Rate” has the meaning set forth in Section 2.1(b)(iv).

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

 

19



--------------------------------------------------------------------------------

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Borrower, and any claims for damage by way of any past, present
or future infringement of any Intellectual Property of any Borrower (including
all cash, royalty fees, other proceeds, Accounts and General Intangibles that
consist of rights of payment to or on behalf of a Borrower and the proceeds from
the sale, licensing or other disposition of all or any part of, or rights in,
any Intellectual Property by or on behalf of a Credit Party).

“Joinder Requirements” has the meaning set forth in Section 4.11(d).

“Latest Balance Sheet Date” has the meaning set forth in Section 3.27.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes
Healthcare Laws and Environmental Laws.

“L/C Cash Collateral Accounts” means, collectively, each segregated Deposit
Account of Borrower from time to time established and maintained with the
issuers of letters of credit for the sole purpose of securing Borrower’s
obligations under such letters of credit to the extent such obligations
constitute “Permitted Contingent Obligations” for purposes of clause (i) of the
definition of thereof; provided, that (a) no such Deposit Account shall hold an
aggregate of cash and Cash Equivalents in excess of 110% of the aggregate value
of the letters of credit it is securing and (b) with respect to all such Deposit
Accounts, the aggregate amount deposited there in at any time does not exceed
$10,000,000.

“Lender” means each of (a) Deerfield Revolver, in its capacity as a lender
hereunder, (b) each other Person party hereto in its capacity as a lender
hereunder, (c) each other Person that becomes a party hereto as Lender pursuant
to Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one percent (1.00%) and (b) the rate determined by Agent (rounded
upwards, if necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate
for the Interest Period, by (ii) the sum of one minus the daily average during
such Interest Period of the aggregate maximum reserve requirement (expressed as
a decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Revolving Loans.

 

20



--------------------------------------------------------------------------------

“Lockbox” has the meaning set forth in Section 2.11.

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent (or, during any Third Party Agent Retention Period, the
Third Party Agent), opened in the name of Agent or the Third Party Agent (or a
nominee of Agent or the Third Party Agent), as applicable.

“Lockbox Bank” has the meaning set forth in Section 2.11.

“Lockbox Post-Closing Period” means the period beginning on the Closing Date and
ending on the earlier of (a) sixty (60) days after the Closing Date (or such
later date as Agent may agree in writing) and (b) the date on which Borrowers
shall have delivered to Agent (or, during a Third Party Agent Retention Period,
the Third Party Agent) an executed Deposit Account Control Agreement and such
other agreements related to such Lockbox as Agent (or, during a Third Party
Agent Retention Period, the Third Party Agent) may require.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Credit Parties and their
Subsidiaries (taken as a whole), (b) the rights and remedies of Agent or Lenders
under any Financing Document, or the ability of any Credit Party to perform any
of its Obligations under any Financing Document to which it is a party or
(c) the legality, validity or enforceability of any Financing Document.

“Material Contracts” means (a) the Operative Documents, (b) the Convertible Note
Documents, (c) the agreements listed on Schedule 3.17, and (d) each other
agreement or contract to which such Credit Party or its Subsidiaries is a party
the termination of which could reasonably be expected to result in a Material
Adverse Effect; provided that Capped Calls shall not be considered Material
Contracts.

“Material Intangible Assets” means all of (i) Borrower’s Intellectual Property
and (ii) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the financial
condition, business or operations of Borrower.

“Material Permits and Rights” has the meaning set forth Section 8.2(b).

“Maturity Date” means March 31, 2020.

“Maximum Cumulative Rate” means LIBOR Rate plus 6.95% per annum.

“Maximum Cumulative Rate Provision” has the meaning set forth in Section
2.1(b)(iv).

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

21



--------------------------------------------------------------------------------

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Merrill Lynch Securities Account” means that certain securities account
maintained in the name of Endologix at Merrill Lynch identified by account
number XXXXX2509 that includes only assets that are cash or Cash Equivalents and
which will have a balance of $0 (and will contain no cash, Cash Equivalents or
other assets) on and after September 1, 2017.

“Minimum Balance” means, at any time, an amount that equals the lesser of (x)
$10,000,000 and (y) the average Borrowing Base (or, if less on any given day,
the Revolving Loan Commitment) during the immediately preceding month.

“Monthly Cash Burn Amount” means, with respect to Borrower, an amount equal to
Borrower’s change in cash and Cash Equivalents, without giving effect to any
increase resulting from contributions or proceeds of financings, for either
(a) the immediately preceding eighteen (18) month period as determined as of the
last day of the month immediately preceding the proposed consummation of the
Permitted Acquisition and based upon the financial statements delivered to Agent
in accordance with this Agreement for such period, not including unusual or
non-recurring expenses or (b) the immediately succeeding eighteen (18) month
period based upon the Transaction Projections, not including unusual or
non-recurring expenses, using whichever calculation as between clause (a) and
clause (b) demonstrates a higher burn rate (or, in other words, more cash used),
in either case, divided by eighteen (18).

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which any Borrower or any other member of the Controlled
Group (or any Person who in the last five years was a member of the Controlled
Group) is making or accruing an obligation to make contributions or has within
the preceding five plan years (as determined on the applicable date of
determination) made contributions.

“Net Book Value of Eligible Equipment” means, at any time, the then-current book
value of all Eligible Equipment (giving effect to any adjustments to such book
value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
all as determined in accordance with GAAP.

“No MNPI Option” has the meaning specified in Section 4.19.

“Non-Third Party Agent Retention Period” means any period of time that is not
during a Third Party Agent Retention Period.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a written notice of a Responsible Officer of
Borrower Representative, appropriately completed and substantially in the form
of Exhibit D hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including the payment of interest and other amounts arising after the
commencement of any case with respect to any Credit Party under the Bankruptcy
Code or any similar statute which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case) or otherwise) of each Credit Party under this
Agreement or any other Financing Document, in each case howsoever created,
arising or evidenced, whether direct or indirect (including those acquired by
assignment), absolute or contingent, now or hereafter existing, or due or to
become due.

 

22



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents, the Loan Documents (as
defined in the Term Credit Agreement as of the Closing Date) and the
Subordinated Debt Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices, as applicable.

“Organizational Documents” means, with respect to any Credit Party or any other
Person other than a natural person, the documents by which such Person was
organized (such as a certificate of incorporation, certificate of limited
partnership or articles of organization, and including any certificates of
designation for preferred stock or other forms of preferred equity) and which
relate to the internal governance of such Person (such as by-laws, a partnership
agreement or an operating, limited liability company or members agreement),
including any and all shareholder agreements or voting agreements relating to
the capital stock or other equity interests of such Person.

“Participant” has the meaning set forth in Section 11.17(b).

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

“Payment Account” means the account specified on Annex B to this Agreement into
which all payments by or on behalf of each Borrower to Agent (or, during a Third
Party Agent Retention Period, the Third Party Agent) under the Financing
Documents shall be made, or such other account as Agent (or such Third Party
Agent) shall from time to time specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent and
Term Agent as of the Closing Date and delivered thereafter from time to time
(a) during any Non-Third Party Agent Retention Period, the Agent, and (b) during
any Third Party Agent Retention Period, the Third Party Agent, in each case,
together with any amendments or updates thereto required under this Agreement or
any other Financing Document or Term Debt Document.

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Credit Party issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries. Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

 

23



--------------------------------------------------------------------------------

“Permitted 3.25% Convertible Note Refinancing” has the meaning provided therefor
in the definition of “Permitted Debt.”

“Permitted Acquisition” means any Acquisition by a Borrower, in each case, to
the extent that each of the following conditions shall have been satisfied:

(a) the Borrower Representative shall have delivered to (y) during any Non-Third
Party Agent Retention Period, subject to Section 4.19, Agent, or (z) during any
Third Party Agent Retention Period, the Third Party Agent, in each case, (i) at
least ten (10) Business Days prior to the closing of the proposed Acquisition:
(A) a description of the proposed Acquisition; (B) to the extent available, a
due diligence package (including, to the extent available, a quality of earnings
report); and (C) the most recent drafts (or, if available, executed
counterparts) of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated, any available schedules and
exhibits to such agreements, documents or instruments and all other material
ancillary agreements, instruments and documents to be executed or delivered in
connection therewith, and to the extent required under the related acquisition
agreement, all required regulatory and third party approvals and copies of any
environmental assessments and (ii) at the earlier of (A) the time of closing of
the proposed Acquisition or (B) as early before the closing of the proposed
Acquisition as available, in each case, final, fully executed copies of the
respective agreements, documents or instruments pursuant to which such
Acquisition is to be consummated and all schedules and exhibits to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents executed or delivered in connection
therewith;

(b) the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 4.11;

(c) no Event of Default has occurred and is continuing, or would exist after
giving pro forma effect to, the proposed Acquisition;

(d) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with applicable laws;

(e) the assets acquired in such Acquisition are for use in the same line of
business as the Credit Parties are currently engaged or a line of business
reasonably related thereto;

(f) such Acquisition shall not be hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;

(g) no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;

(h) (i) during any Non-Third Party Agent Retention Period, Agent shall have
received a certificate of a Responsible Officer of the Borrower Representative
certifying as to compliance, on a pro forma basis after giving to the
consummation of such Acquisition, that Borrowers are in compliance with the
financial covenants set forth in Article 6, together with, subject to
Section 4.19, any other evidence demonstrating compliance therewith as
reasonably requested by Agent, and (ii) during any Third Party Agent Retention
Period, the Third Party Agent shall have received a certificate of a Responsible
Officer of the Borrower Representative demonstrating, on a pro forma basis after
giving effect to the consummation of such Acquisition, that Borrowers are in
compliance with the financial covenants set forth in Article 6;

 

24



--------------------------------------------------------------------------------

(i) the total consideration paid or payable (including costs and expenses,
deferred purchase price, seller notes and other liabilities incurred, assumed or
to be reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition but excluding (A) any
equity interests issued as consideration for such Acquisition and (B) the net
proceeds of any issuance of equity interests made after the Closing Date that
are used for purposes of such Acquisition) (such amounts, collectively, the
“Acquisition Consideration”) shall be in an amount not to exceed $15,000,000 in
the aggregate for all such Acquisitions during the term of this Agreement;
provided, however, that, in the case of each Acquisition, (1) during any
Non-Third Party Agent Retention Period, subject to Section 4.19, to the extent
request by Agent, Agent, and (2) during any Third Party Agent Retention Period,
the Third Party Agent, in each case, has received prior to the consummation of
such Acquisition updated financial projections, in form and substance reasonably
satisfactory to Agent (or such Third Party Agent), for the immediately
succeeding eighteen (18) months following the proposed consummation of the
Acquisition beginning with the month during which the Acquisition is to be
consummated (the “Transaction Projections”) and evidence satisfactory to Agent
(or such Third Party Agent) that Borrower has, immediately before and
immediately after giving effect to the consummation of such Acquisition,
unrestricted cash in one or more Deposit Accounts subject to a Deposit Account
Control Agreement in an aggregate amount equal to or greater than the positive
value of the product of (x) eighteen (18) multiplied by (y) the Monthly Cash
Burn Amount, as determined as of the last day of the month immediately preceding
such Acquisition; and

(j) all conditions to such Permitted Acquisition (as defined in the Term Credit
Agreement) have been satisfied and Agent shall have received any requested
evidence showing satisfaction thereof.

Notwithstanding the foregoing, no Accounts, Inventory or Equipment acquired by a
Credit Party in a Permitted Acquisition shall be included as Eligible Accounts,
Eligible Equipment or Eligible Inventory until a field examination (and, if
required by Agent, an Inventory appraisal or an Equipment appraisal, as
applicable) with respect thereto has been completed to the reasonable
satisfaction of Agent, including the establishment of reserves required in
Agent’s reasonable discretion; provided that field examinations and appraisals
in connection with Permitted Acquisitions shall not count against the limited
number of field examinations or appraisals for which expense reimbursement may
be sought.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition (other than an Asset
Disposition pursuant to clause (a) or clause (l) below), no Event of Default
exists or would result from such Asset Disposition:

 

  (a) dispositions of Inventory in the Ordinary Course of Business;

 

  (b) dispositions of furniture, fixtures and equipment (excluding any
Collateral included in the Borrowing Base) in the Ordinary Course of Business
that the applicable Borrower or Subsidiary determines in good faith is no longer
used or useful in the business of such Borrower and its Subsidiaries,

 

  (c) to the extent constituting an Asset Disposition, Permitted Investments and
Permitted Licenses,

 

  (d) disposals of obsolete, worn out or surplus tangible personal property,

 

  (e) without limiting transactions permitted under Section 5.6 hereof,
dispositions by any Credit Party to any Borrower so long as each Credit Party
(other than, with respect to any transferring Person, an Immaterial Subsidiary)
will remain Solvent after giving effect to the transfer,

 

25



--------------------------------------------------------------------------------

  (f) abandonment of Intellectual Property that does not constitute a Material
Intangible Asset,

 

  (g) the unwinding or terminating of Swap Contracts or any Capped Call
permitted by clause (g) of the definition of “Permitted Contingent Obligations”
either (i) with respect to a Swap Contract or a Capped Call, in the Ordinary
Course of Business or (ii) with respect to a Capped Call, that were entered into
in connection with the 2.25% Convertible Notes, the 3.25% Convertible Notes, any
Permitted 3.25% Convertible Note Refinancing permitted hereunder or in
connection with this Agreement or any of the other Financing Documents;

 

  (h) dispositions of equipment (excluding any Collateral included in the
Borrowing Base) or real property to the extent that (i) such property is
exchanged for credit against the purchase price of replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

 

  (i) the entering into of any Permitted License;

 

  (j) Asset Dispositions by any Foreign Subsidiary to any other Foreign
Subsidiary or to any Borrower;

 

  (k) Asset Dispositions approved by Agent in writing;

 

  (l) to the extent constituting an Asset Disposition, the payment of cash and
Cash Equivalents in the Ordinary Course of Business; and

 

  (m) other Asset Dispositions (excluding dispositions of Intellectual Property)
the proceeds of which, when aggregated with the proceeds of all other Asset
Dispositions made pursuant to this clause (m) are less than $2,500,000 during
the term of this Agreement; provided that (i) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors (or similar
governing body) of the Credit Party that owned such assets), (ii) no less than
75% thereof shall be paid in cash; provided that, with respect to any such Asset
Disposition under this clause (m) involving Collateral that is included in the
Borrowing Base, Borrower shall have provided (y) during a Non-Third Party Agent
Retention Period, Agent with a certificate from a Responsible Officer of the
Borrower Representative at least five (5) Business Days prior to such Asset
Disposition certifying that, after giving effect to such Asset Disposition, the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit, together
with, subject to Section 4.19, such evidence thereof that is reasonably
requested by Agent, and (z) during a Third Party Agent Retention Period, the
Third Party Agent with a Borrowing Base Certificate (Third Party Agent) in
accordance with this Agreement at least five (5) Business Days prior to such
Asset Disposition evidencing to Agent’s reasonable satisfaction that the
Revolving Loan Outstandings shall not exceed the Revolving Loan Limit after
giving effect to such Asset Disposition.

“Permitted Contest” means, with respect to any tax obligation or other
obligation or liability allegedly or potentially owing from any Borrower or its
Subsidiary to any governmental tax authority or other third party, a contest
maintained in good faith by appropriate proceedings promptly instituted and
diligently conducted and with respect to which such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made on the books and records and financial statements of the applicable Credit
Party(ies); provided, however, that (a) compliance with the obligation that is
the subject of such contest is effectively stayed during such challenge; (b) the
Collateral or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrowers
or its Subsidiaries; and (c) with respect to obligations in excess of $250,000,

 

26



--------------------------------------------------------------------------------

Borrowers have given (i) during any Non-Third Party Agent Retention Period,
subject to Section 4.19, Agent, and (ii) during any Third Party Agent Retention
Period, the Third Party Agent, in each case, notice of the commencement of such
contest and upon request by Agent (or such Third Party Agent, as applicable),
from time to time, notice of the status of such contest by Borrowers and/or
confirmation of the continuing satisfaction of this definition.

“Permitted Contingent Obligations” means

(a) Contingent Obligations arising in respect of the Debt under the Financing
Documents;

(b) Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c) Contingent Obligations outstanding on the date of this Agreement and set
forth on Schedule 5.1 (but not including any refinancings, extensions, increases
or amendments to the indebtedness underlying such Contingent Obligations other
than extensions of the maturity thereof without any other material change in
terms adverse to the Lenders);

(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $2,000,000 in the aggregate at any time outstanding;

(e) Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

(g) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract or Capped Call; provided, however,
that such obligations are (or were) entered into by Endologix or an Affiliate
thereof for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the 2.25% Convertible Notes, the 3.25%
Convertible Notes, any refinancings thereof permitted hereunder or in connection
with this Agreement or any of the other Financing Documents;

(h) guarantees by (A) one or more Credit Parties of the obligations of Foreign
Subsidiaries up to $1,000,000 in the aggregate at any time outstanding, (B) any
Credit Party of the obligations of any other Credit Party (but, for the
avoidance of doubt, excluding any Immaterial Subsidiary that may be a Credit
Party where, before and immediately after giving effect to such guarantee
(including any rights of contribution set forth in the Loan Documents or
otherwise), the Credit Parties cannot represent and warrant that such Immaterial
Subsidiary is Solvent on an individual basis) and (C) any Foreign Subsidiary of
the obligations of any other Foreign Subsidiary;

 

27



--------------------------------------------------------------------------------

(i) Contingent Obligations arising in connection with the issuance of letters of
credit in an aggregate face amount not to exceed $10,000,000 at any one time
outstanding secured solely by Liens permitted pursuant to clause (k) of the
definition of Permitted Liens;

(j) Contingent Obligations arising in respect of the Debt under the Loan
Documents (as defined in the Term Credit Agreement as of the Closing Date); and

(k) other Contingent Obligations not permitted by clauses (a) through (j) above,
not to exceed $2,500,000 in the aggregate at any time outstanding.

“Permitted Debt” means:

(a) the Credit Parties’ and their Subsidiaries’ Debt to Agent and each Lender
under this Agreement and the other Financing Documents;

(b) Debt incurred as a result of endorsing negotiable instruments received in
the Ordinary Course of Business;

(c) capital leases and purchase money Debt not to exceed $5,000,000 at any time
(whether in the form of a loan or a lease) used solely to acquire equipment used
in the Ordinary Course of Business and secured only by such equipment;

(d) Debt existing on the Closing Date and described on Schedule 5.1 (but not
including any refinancings, extensions, increases or amendments to such Debt
other than Permitted Refinancings);

(e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract or Capped Call; provided, however, that such
obligations are (or were) entered into by a Credit Party or an Affiliate thereof
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person and not for purposes of speculation and either (i) with respect to a
Swap Contract or a Capped Call, are (or were) entered into in the Ordinary
Course of Business or (ii) with respect to a Capped Call, are (or were) entered
into in connection with the 2.25% Convertible Notes, the 3.25% Convertible
Notes, any Permitted 3.25% Convertible Note Refinancing permitted hereunder or
in connection with this Agreement or any of the other Financing Documents;

(f) Debt in the form of insurance premiums financed through the applicable
insurance company;

(g) trade accounts payable arising and paid within 120 days of the date when due
and in the Ordinary Course of Business;

(h) the Term Debt under the Term Credit Agreement, in accordance with the terms
of the Intercreditor Agreement;

(i) Subordinated Debt;

 

28



--------------------------------------------------------------------------------

(j) Debt of the Credit Parties incurred under the 3.25% Convertible Notes in an
aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Closing Date after giving effect to any repayments or
prepayments thereon on the Closing Date, and, so long as no Event of Default has
occurred and is continuing, any refinancing or extension thereof or new issuance
in connection with the exchange thereof and/or a new issuance all or any portion
of the proceeds of which will be used in connection with the repurchase or other
refinancing of all or any portion thereof therewith that (i) has an aggregate
outstanding principal amount not greater than $200,000,000 (when taking into
account all such existing, refinanced, extended and newly issued Debt), and does
not provide for any amortization payments or other principal payments of any
kind in advance of the first Business Day after the Maturity Date, (ii) has a
maturity no shorter than the first Business Day after the Maturity Date (in the
case of clause (i) and clause (ii), it being understood that, in each case, any
provision requiring an offer to purchase such Debt as a result of a change in
control, fundamental change, delisting, asset sale or similar provision or any
exercise or conversion of Stock (other than Disqualified Stock) shall not
violate the foregoing restrictions in clause (i) or clause (ii)), (iii) is
unsecured, (iv) does not have one or more obligors that are not obligors under
this Agreement and the other Financing Documents, (v) contains terms that are
prevailing market terms at the time of issuing or initial borrowing for the type
of financing and for the quality of issuer or borrower, as determined by
Endologix and its advisors in their reasonable business judgment, (vi) does not
have an All-in Yield greater than the lesser of (A) 6% per annum and (B) an
All-in Yield that would result in more than $10,000,000 per annum being paid in
interest thereunder, (vii) does not cause Endologix either on an individual
basis or together with the other Credit Parties and their Subsidiaries (on a
consolidated basis), immediately before, at the time of and immediately after
giving effect to such Debt (and after giving effect to the use of the proceeds
thereof), to no longer be Solvent (or such Persons are not Solvent immediately
prior to giving effect thereto), and (vii) if in existence at such time or on
the same date, is permitted under the Term Debt Documents (collectively, a
“Permitted 3.25% Convertible Note Refinancing”);

(k) Debt of the Credit Parties incurred under the 2.25% Convertible Notes in an
aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Closing Date minus any prepayments, repayments, redemptions
or payments thereon made on the Closing Date or from time to time thereafter;

(l) without limiting the provisions of Section 5.7 with respect to any
Investment by a Credit Party, Debt consisting of unsecured intercompany loans
and advances (i) incurred by any Borrower owing to one or more other Borrowers,
(ii) incurred by any Foreign Subsidiaries owing to any Borrower solely to the
extent constituting a Permitted Investment made by such Borrower, or
(iii) incurred by any Foreign Subsidiaries owing to any other Foreign
Subsidiary;

(m) Debt related to commercial credit cards provided by Bank of America, N.A.
(or such other commercial bank permitted under the definition of “Bank of
America Cash Collateral Account) that, in the aggregate outstanding at any one
time, does not exceed $2,500,000, which Debt may be secured by Liens permitted
pursuant to clause (l) of the definition of Permitted Liens;

(n) to the extent constituting Debt, any Permitted Contingent Obligations;

(o) Debt incurred in respect of netting services, overdraft protection and other
like services, in each case, incurred in the Ordinary Course of Business;

(p) unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition to the extent
earned and payable and permitted pursuant to the definition of Permitted
Acquisition and the other terms of this Agreement ; and

(q) other unsecured Debt not to exceed $2,500,000 outstanding at any one time.

 

29



--------------------------------------------------------------------------------

“Permitted Distributions” means the following Distributions: (a) dividends by
any direct or indirect Subsidiary of any Credit Party (A) that are not Credit
Parties to its parent or parent entities or (B) that are Credit Parties to its
parent or parent entities that are Credit Parties; (b) dividends payable solely
in common stock; (c) repurchases of Stock of former employees, directors or
consultants pursuant to stock purchase agreements so long as an Event of Default
does not exist at the time of such repurchase and would not exist after giving
effect to such repurchase, provided, however, that such repurchase does not
exceed $2,500,000 in the aggregate per fiscal year; (d) any distributions made
under Subordinated Debt Documents to the extent permitted under the terms of the
applicable Subordination Agreement; and (e) any Distributions required by the
Warrants or the Registration Rights Agreement.

“Permitted Investments” means:

(a) Investments (i) shown on Schedule 5.7 and existing on the Closing Date and
(ii) in Subsidiaries made prior to the Closing Date;

(b) cash and Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$500,000 at any time;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business, provided, however, that this subpart (f) shall
not apply to Investments of Borrowers in any Subsidiary;

(g) Investments consisting of (i) deposit accounts in which Agent has received a
Deposit Account Control Agreement, (ii) deposit accounts that are Excluded
Accounts (subject to any caps and applicable restrictions set forth in such
definition), and (iii) the Merrill Lynch Securities Account maintained in
accordance with, and subject to the limitations set forth in, Section 5.14;

(h) Investments by any Borrower in any Subsidiary now owned or hereafter created
by such Borrower, which Subsidiary is a Borrower or has provided a Guarantee of
the Obligations of the Borrowers which Guarantee is secured by a Lien granted by
such Subsidiary to Agent in all or substantially all of its property of the type
described in Schedule 9.1 hereto and otherwise made in compliance with Section
4.11(d);

(i) Investments by (A) any Borrower consisting solely of cash and Cash
Equivalents in a Foreign Subsidiary; provided that at the time of the making of
such Investment and immediately after giving effect thereto (i) no Event of
Default has occurred and is continuing and (ii) the Borrowers have unrestricted
(it being understood and agreed that cash and Cash Equivalents shall not be
considered “restricted” cash for purposes of this proviso solely due to
compliance by the Borrowers with the requirements set forth in Section 5.14)
cash and Cash Equivalents in an aggregate amount of not less than

 

30



--------------------------------------------------------------------------------

$10,000,000, which cash and Cash Equivalents (x) are subject to a first priority
perfected Lien in favor of Agent for the benefit of itself and the Lenders
(subject only to the prior priority of Permitted Priority Liens) or in the
Merrill Lynch Securities Account in accordance with, and subject to the
limitations set forth in, Section 5.14), (y) are held in a deposit account that
is subject to a Deposit Account Control Agreement or a securities account
subject to a Deposit Account Control Agreement or in the Merrill Lynch
Securities Account in accordance with, and subject to the limitations set forth
in, Section 5.14 unless the same could not be reasonably expected to reduce the
amounts in such accounts below $10,000,000 at the time of such Investment and
immediately after giving effect thereto, do not include any drawn or committed
but unpaid drafts, ACH or EFT transactions and (B) a Foreign Subsidiary in
another Foreign Subsidiary;

(j) Investments by any Borrower consisting solely of Inventory in Foreign
Subsidiaries to the extent such Investments are made in the Ordinary Course of
Business consistent with its customary practices as in effect on and immediately
prior to the Closing Date;

(k) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments consisting
solely of cash and Cash Equivalents in joint ventures or similar arrangements in
an amount not to exceed $5,000,000 in the aggregate during the term of this
Agreement;

(l) Permitted Acquisitions;

(m) Investments deemed to exist under any Swap Contracts or Capped Calls;
provided, however, that such obligations are (or were) entered into by Endologix
or an Affiliate of Endologix for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation and
are (or were) entered into either (i) with respect to a Swap Contract or a
Capped Call, in the Ordinary Course of Business or (ii) with respect to a Capped
Call, in connection with the 2.25% Convertible Notes, the 3.25% Convertible
Notes, any Permitted 3.25% Convertible Note Refinancing permitted hereunder or
in connection with this Agreement or any of the other Financing Documents; and

(n) other Investments in an amount not exceeding $5,000,000 in the aggregate.

“Permitted License” means (a) any non-exclusive license of patent rights of
Borrower or its Subsidiaries so long as all such Permitted Licenses are granted
to third parties in the Ordinary Course of Business, do not result in a legal
transfer of title to the licensed property, and have been granted in exchange
for fair consideration, and (b) any exclusive license of patent rights of
Borrower or its Subsidiaries so long as such Permitted Licenses do not result in
a legal transfer of title to the licensed property, are exclusive solely as to
discrete geographical areas outside of the United States, and have been granted
in exchange for fair consideration.

“Permitted Liens” means:

 

  (a) deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA or, with respect to any Pension Plan or
Multiemployer Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s
employees, if any;

 

  (b) deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

31



--------------------------------------------------------------------------------

  (c) carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other
like Liens on Collateral, other than any Collateral which is part of the
Borrowing Base, arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

 

  (d) Liens, other than on Collateral that is part of the Borrowing Base, for
taxes or other governmental charges not at the time delinquent or thereafter
payable without penalty or the subject of a Permitted Contest;

 

  (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral, other than on Collateral that is part of the Borrowing Base, for
sums not exceeding $1,000,000 in the aggregate arising in connection with court
proceedings; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

 

  (f) with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, materially impair the use or operation of the Collateral for
the use currently being made thereof or materially impair Borrowers’ ability to
pay the Obligations in a timely manner or materially impair the use of the
Collateral or the Ordinary Course of Business of any Borrower or any Subsidiary;

 

  (g) Liens and encumbrances in favor of Agent under the Financing Documents;

 

  (h) Liens, other than on Collateral that is part of the Borrowing Base,
existing on the date hereof and set forth on Schedule 5.2;

 

  (i) (A) any Lien on any equipment acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Debt incurred or assumed for the purpose
of financing (or refinancing)) all or any part of the cost of acquiring such
equipment and permitted under clause (c) of the definition of “Permitted Debt”;
provided that (i) such Lien attaches solely to the assets or property so
acquired in such transaction and the proceeds thereof and (ii) the principal
amount of the Debt secured thereby does not exceed 100% of the cost of such
equipment; and (B) capital leases, in each case of clause (A) and clause (B),
Liens securing capital leases or purchase money debt permitted under clause
(c) of the definition of “Permitted Debt”;

 

  (j) (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement, (ii) non-exclusive
licenses and sublicenses granted by a Borrower or any Subsidiary of a Borrower
and leases and subleases (by a Borrower or any Subsidiary of a Borrower as
lessor or sublessor) to third parties in the Ordinary Course of Business not
materially interfering with the business of the Borrowers or any of their
Subsidiaries or (iii) Permitted Licenses;

 

  (k) Liens in favor of letter of credit issuers on the L/C Cash Collateral
Account to the extent securing obligations of Borrowers permitted pursuant to
clause (i) of the definition of Permitted Contingent Obligations;

 

  (l) Liens in favor of Bank of America, N.A. (or such other commercial bank
permitted under the definition of “Bank of America Cash Collateral Account”) on
the Bank of America Cash Collateral Account; provided that if Endologix is using
credit card services from the Agent or the Lenders under the Financing Documents
that are required to be secured by the Financing Documents, Endologix shall
promptly use commercially reasonable efforts to terminate the Liens in respect
of the Bank of America Cash Collateral Account;

 

32



--------------------------------------------------------------------------------

  (m) liens on assets of the Borrowers arising in connection with seller notes,
earnouts and other similar payment obligations constituting Acquisition
Consideration in connection with Permitted Acquisitions so long as such Liens
are subject at all times to a Subordination Agreement;

 

  (n) Liens granted under the Term Debt Documents, in accordance with the terms
of the Intercreditor Agreement (“Permitted Term Debt Liens”);

 

  (o) Liens in favor of financial institutions arising in connection with
Endologix’ or its Subsidiaries’ deposit accounts maintained in the Ordinary
Course of Business held at such institutions to secure standard fees for
services charged by, but not financing made available by, such institutions;

 

  (p) Liens of a collection bank arising under Section 4-210 of the UCC (or
equivalent in foreign jurisdictions) on items in the course of collection;

 

  (q) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

 

  (r) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by Endologix or any Subsidiary of Endologix in the Ordinary
Course of Business;

 

  (s) Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business; and

 

  (t) Liens on unearned insurance premiums securing the financing thereof to the
extent permitted under clause (f) of the definition of “Permitted Debt”.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of a
Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary
under the laws of a different jurisdiction) that would not adversely affect the
rights and interests of Agent or Lenders and fully disclosed to Agent within
thirty (30) days after such amendments or modifications have become effective.

“Permitted Priority Liens” means (a) solely with respect to the specific assets
or property covered thereby, the Liens granted pursuant to, and in accordance
with, clause (n) of the definition of “Permitted Liens,” (b) Permitted Liens
granted over specific property pursuant to clauses (i) (solely with respect to
the property permitted to be secured by such Debt pursuant to such clause (c) of
the definition of “Permitted Debt”), (j) (solely with respect to the interest in
such applicable lease, sublease, license or sublicense or the assets owned by
such lessor, sublessor, licensor or sublicensor underlying same), (k) (solely
with respect to the L/C Cash Collateral Account), (l) (solely with respect to
the Bank of America Cash Collateral Account), (m) (solely with respect to the
specific assets covered by such lease that are owned by such lessor) (o) (solely
with respect to such applicable deposit accounts), (r) (with respect to the
goods permitted to be

 

33



--------------------------------------------------------------------------------

consigned thereby) and (t) (solely with respect to such cash held by such
insurance agency for such insurance premiums) of the definition of “Permitted
Liens”, but, in each case, only to the extent only such Lien (i) attaches, as
applicable, solely to the assets or property so acquired in such transaction and
the proceeds thereof and (ii) has prior priority to the Permitted Term Debt
Liens, and (c) to the extent not otherwise covered by clause (b) above,
non-consensual Permitted Liens that are solely provided by operation of (and in
compliance with) Applicable Law.

“Permitted Refinancing” means Debt constituting a refinancing or extension of
Debt evidenced by the permitted under clause (d) of the definition of Permitted
Debt and that (a) has an aggregate outstanding principal amount not greater than
the aggregate principal amount of the Debt being refinanced or extended, (b) has
a weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Debt being refinanced or
extended, (c) is not entered into as part of a sale leaseback transaction,
(d) is not secured by a Lien on any assets other than the collateral securing
the Debt being refinanced or extended, (e) the obligors of which are the same as
the obligors of the Debt being refinanced or extended and (f) is otherwise on
terms no less favorable to Credit Parties and their Subsidiaries, taken as a
whole, than those of the Debt being refinanced or extended.

“Permitted Term Debt Liens” has the meaning set forth in clause (n) of the
definition of “Permitted Liens”.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited liability
partnership, joint stock company, unincorporated organization, government entity
or any political subdivision or agency thereof, or any other entity.

“Principal Market” means the NASDAQ Global Select Market (or any successor to
the foregoing).

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Borrower or any of its Subsidiaries.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including the
indemnification obligations arising under Section 11.6) with respect to any
Lender, the percentage obtained by dividing (i) the Revolving Loan Commitment
Amount of such Lender (or, in the event the Revolving Loan Commitment shall have
been terminated, such Lender’s then existing Revolving Loan Outstandings), by
(ii) the sum of the Revolving Loan Commitment (or, in the event the Revolving
Loan Commitment shall have been terminated, the then existing Revolving Loan
Outstanding) of all Lenders.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Register” has the meaning set forth in Section 11.17(a)(iii).

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Registration Rights Agreement” has the meaning set forth in the Term Credit
Agreement.

 

34



--------------------------------------------------------------------------------

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
Drug Applications, necessary for the testing, manufacture, marketing or sale of
any Product by any applicable Borrower(s) and its Subsidiaries as such
activities are being conducted by such Borrower and its Subsidiaries with
respect to such Product at such time and any drug listings and drug
establishment registrations under 21 U.S.C. Section 510, registrations issued by
DEA under 21 U.S.C. Section 823 (if applicable to any Product), and those issued
by State governments for the conduct of Borrower’s or any Subsidiary’s business.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, subagents, trustees,
administrators, managers, attorneys, advisors and representatives of such Person
and of such Person’s Affiliates. For the avoidance of doubt, any Third Party
Agent shall be a Related Party of the Agent.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

“Reporting Period” has the meaning set forth in Section 4.1.

“Required Lenders” means at any time Lenders holding (a) fifty-one percent (51%)
or more of the sum of the Revolving Loan Commitment (taken as a whole), or
(b) if the Revolving Loan Commitment has been terminated, fifty-one percent
(51%) or more of the then aggregate outstanding principal balance of the Loans.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of Zero Dollars ($0) (or, in the event the Revolving Loan Commitment
shall have been terminated at any time, each Lender at such time having
Revolving Loan Outstandings in excess of Zero Dollars ($0)).

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be Zero Dollars ($0)), as
such amount may be adjusted from time to time by any amounts assigned (with
respect to such Lender’s portion of Revolving Loans outstanding and its
commitment to make Revolving Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party. For the
avoidance of doubt, the aggregate Revolving Loan Commitment Amount of all
Lenders as of the Closing Date is $50,000,000.

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the

 

35



--------------------------------------------------------------------------------

Closing Date, such percentage for such Lender shall be deemed to be zero), and
(b) on any date following the Closing Date, the percentage equal to the
Revolving Loan Commitment Amount of such Lender on such date divided by the
Revolving Loan Commitment on such date.

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

“Revolving Loan Outstandings” means, at any time of calculation, (a) the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.

“Revolving Loans” has the meaning set forth in Section 2.1(b).

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by Endologix with the SEC pursuant to the Securities Act or the
Exchange Act since January 1, 2016 (including all financial statements and
schedules included therein, all exhibits thereto and all documents incorporated
by reference therein).

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Settlement Service” has the meaning set forth in Section 11.17(a)(v).

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

 

36



--------------------------------------------------------------------------------

“Stated Rate” has the meaning set forth in Section 2.7.

“Stock” means a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights (other than the 2.25% Convertible Notes, the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing
permitted hereunder, any Capped Call transactions, and the Warrants) to
purchase, subscribe for or otherwise acquire any other Stock, whether or not
presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, or similar agreement, not including Capped Calls.

“Taxes” has the meaning set forth in Section 2.8.

“Term Agent” has the meaning ascribed to such term in the definition of “Term
Credit Agreement” herein.

 

37



--------------------------------------------------------------------------------

“Term Credit Agreement” means that certain Facility Agreement, dated as of the
Closing Date, by and among Endologix, the other Persons party thereto from time
to time as “Loan Parties” (as defined therein), Deerfield Private Design Fund
IV, L.P., in its capacity as Agent (as defined therein, in such capacity, the
“Term Agent”) and the financial institutions or other entities from time to time
party thereto, each as a Lender (as defined therein), as amended, restated,
supplemented or otherwise modified in accordance and in compliance with the
Intercreditor Agreement.

“Term Debt” means the “Facility Obligations” as defined in the Intercreditor
Agreement.

“Term Debt Documents” means the “Facility Documents” as defined in the
Intercreditor Agreement.

“Term Lenders” means the lenders under the Term Debt Documents.

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent or the Required Lenders accelerates the maturity of the
Loans pursuant to Section 10.2, or (c) the termination date stated in any notice
of termination of this Agreement provided by Borrowers in accordance with
Section 2.12.

“Third Party Agent” means any Person other than Deerfield ELGX Revolver, LLC and
its Affiliates that (a) (i) becomes the Agent under the Financing Documents or
(ii) is retained or hired as an agent or a subagent of the Agent to perform
certain duties and responsibilities of (or receive certain rights and benefits
provided to) the Agent under the Financing Documents, (b) Borrower
Representative has been informed of as being a Third Party Agent, and (c) has
not (i) been removed from such role or position of the type set forth in
clause (a)(i) or clause (a)(ii) by Deerfield ELGX Revolver, LLC (or any such
succeeding Agent to Deerfield ELGX Revolver, LLC) or (ii) had such role or
position be terminated pursuant to the terms of any agreement between the Third
Party Agent and Agent (each of the events in clause (c)(i) and clause (c)(ii)
above, a “Third Party Agent Termination Event”). It being understood and agreed
that Cortland shall be deemed to be a Third Party Agent upon satisfying both
clause (a) and clause (b) above in this definition so long as a Third Party
Agent Termination Event has not occurred.

“Third Party Agent Retention Period” means any period of time when any Person is
acting or performing as a Third Party Agent pursuant to the definition of “Third
Party Agent.”

“Third Party Agent Termination Event” has the meaning set forth in the
definition of “Third Party Agent”.

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

38



--------------------------------------------------------------------------------

“United States” means the United States of America.

“Warrants” has the meaning set forth in the Term Credit Agreement.

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including determinations made pursuant to the exhibits
hereto) shall be made, and all financial statements required to be delivered
hereunder shall be prepared on a consolidated basis in accordance with GAAP
applied on a basis consistent with the most recent audited consolidated
financial statements of each Borrower and its Consolidated Subsidiaries
delivered to Agent and each of the Lenders on or prior to the Closing Date. If
at any time any change in GAAP would affect the computation of any financial
ratio or financial requirement set forth in any Financing Document, and either
Borrowers or the Required Lenders shall so request, Agent, the Lenders and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, however, that until so amended,
(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (b) Borrowers shall provide to (i) during
any Non-Third Party Agent Retention Period, subject to Section 4.19, Agent, and
(ii) during any Third Party Agent Retention Period, the Third Party Agent, in
each case, financial statements and other documents required under this
Agreement which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, (a) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein and
(b) leases shall continue to be classified and accounted for on a basis
consistent with Borrower’s financial statements for the year ended December 31,
2015 for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto enter into a mutually acceptable
amendment addressing such changes.

Section 1.3 Other Definitional and Interpretive Provisions. References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. References to any statute
or act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States. References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All references herein to times of day shall be references
to daylight or standard time, as applicable.

 

39



--------------------------------------------------------------------------------

Section 1.4 Time is of the Essence. Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.

ARTICLE 2 - LOANS

Section 2.1 Loans.

(a) Reserved.

(b) Revolving Loans.

(i) Revolving Loans and Borrowings. On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit. Borrowers shall deliver to Agent a Notice of Borrowing
with respect to each proposed borrowing of a Revolving Loan, such Notice of
Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2) Business Days
prior to the date of such proposed borrowing. Each Borrower and each Revolving
Lender hereby authorizes Agent to make Revolving Loans on behalf of Revolving
Lenders, at any time in its sole discretion, to pay principal owing in respect
of the Loans and interest, fees, expenses and other charges payable by any
Credit Party from time to time arising under this Agreement or any other
Financing Document. The Borrowing Base shall be determined by (A) during a
Non-Third Party Agent Retention Period, Agent based on the most recent Borrowing
Base Certificate (Agent) delivered to Agent or, (B) during a Third Party Agent
Retention Period, the Third Party Agent based on the most recent Borrowing Base
Certificate (Third Party Agent) delivered to Third Party Agent, in each case, in
accordance with this Agreement and such other information as may be available to
Agent in accordance with this Agreement. Without limiting any other rights and
remedies of Agent hereunder or under the other Financing Documents, the
Revolving Loans shall be subject to Agent’s continuing right to withhold from
the Borrowing Base reserves, and to increase and decrease such reserves from
time to time, if and to the extent that in Agent’s good faith credit judgment
and reasonable discretion, such reserves are necessary.

(ii) Mandatory Revolving Loan Repayments and Prepayments.

(A) The Revolving Loan Commitment shall terminate on the Termination Date. On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

(B) If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans, in an aggregate amount equal to such excess.

 

40



--------------------------------------------------------------------------------

(C) Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

(iii) Optional Prepayments. Borrowers may from time to time, upon at least one
(1) Business Day prior written notice, prepay the Revolving Loans in whole or in
part; provided, however, that any such partial prepayment shall be in an amount
equal to $100,000 or a higher integral multiple of $25,000. For the avoidance of
doubt, nothing in this clause shall permit termination of the Revolving Loan
Commitment by Borrower other than in accordance with Section 2.12(b).

(iv) LIBOR Rate.

(A) Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin; provided that,
notwithstanding anything to the contrary in this Agreement, when both (I) there
are more than $10,000,000 of Revolving Loans outstanding on average over the
applicable month and (II) no Event of Default has occurred and is continuing, to
the extent such interest rate plus the fee set forth in Section 2.2(b) for any
month shall exceed the Maximum Cumulative Rate, the Maximum Cumulative Rate
shall be paid by the Borrowers for such month instead of such interest rate and
such fee set forth in Section 2.2(b) for such month (the “Maximum Cumulative
Rate Provision”). Such applicable interest rate, the “Interest Rate”.

(B) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent written notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender and Agent (I) require such Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (II) repay the Loans bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made.

 

41



--------------------------------------------------------------------------------

(C) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II) such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.

(D) Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

Section 2.2 Interest, Interest Calculations and Certain Fees.

(a) Interest. From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
Interest Rate. Interest on the Loans shall be paid in arrears for the preceding
calendar month on the first Business Day of each month and on the maturity of
such Loans, whether by acceleration or otherwise. Interest on all other
Obligations shall be payable upon demand. For purposes of calculating interest,
all funds transferred to the Payment Account for application to any Revolving
Loans shall be subject to a six (6) Business Day clearance period and all
interest accruing on such funds during such clearance period shall accrue for
the benefit of Agent, and not for the benefit of the Lenders.

(b) Unused Line Fee. In each case subject to the Maximum Cumulative Rate
Provision, from and following the initial borrowing of the Revolving Loans,
Borrowers shall pay Agent, for the benefit of all Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in
an amount equal to (1) if the average daily balance of the sum of the Revolving
Loan Outstandings during the preceding month exceeds the Minimum Balance: (i)(A)
the Revolving Loan Limit (with the Borrowing Base being calculated based on the
average amount of the Borrowing Base for the preceding month) minus (B) an
amount equal to the average daily balance of the sum of the Revolving Loan
Outstandings during the preceding month multiplied by (ii) 1.0% per annum or
(2) if the Minimum Balance exceeds the average daily balance of the sum of the
Revolving Loan Outstandings during the preceding month: (i) (A) the Revolving
Loan Limit (with the Borrowing Base being calculated based on the average amount
of the Borrowing Base for the preceding month) minus (B) the Minimum Balance,
multiplied by (ii) 1.20% per annum. The unused line fee (or, as applicable, the
Maximum Cumulative Rate) shall be paid monthly in arrears on the last day of
each month and shall be deemed fully earned when due and payable and, once paid,
shall be non-refundable.

(c) Reserved.

(d) Third Party Agent Fee. At any time there is a Third Party Agent, Borrower
shall timely pay (or timely reimburse the paying Person for) such fees, costs
and expenses of the Third Party Agent that are charged to (or incurred on behalf
of) the Agent, any Lender or any Credit Party (or any of their Related Parties).

 

42



--------------------------------------------------------------------------------

(e) Reserved.

(f) Origination Fee. Contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay Agent, for the benefit of all Lenders committed
to make Revolving Loans on the Closing Date, in accordance with their respective
Pro Rata Shares, a fee in an amount equal to (i) the Revolving Loan Commitment,
multiplied by (ii) one half of one percent (0.50%). All fees payable pursuant to
this paragraph shall be due and payable and non-refundable as of the Closing
Date.

(g) Deferred Revolving Loan Origination Fee. If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate or are
permanently reduced for any reason (whether by voluntary termination by
Borrowers, by reason of the occurrence of an Event of Default or otherwise)
prior to the Maturity Date, Borrowers shall pay to Agent on the date of such
reduction, for the benefit of all Lenders committed to make Revolving Loans on
the Closing Date, a fee as compensation for the costs of such Lenders being
prepared to make funds available to Borrowers under this Agreement, equal to an
amount determined by multiplying the Revolving Loan Commitment by the following
applicable percentage amount: two-and-a-half percent (2.5%) for the first year
following the Closing Date, one-and-a-half percent (1.5%) for the second year
following the Closing Date, and zero percent (0%) thereafter. All fees payable
pursuant to this paragraph shall be deemed fully earned and non-refundable as of
the Closing Date.

(h) Reserved.

(i) Reserved.

(j) Reserved.

(k) Audit Fees. Subject to Section 4.6, Borrowers shall pay to Agent, for its
own account and not for the benefit of any other Lenders, all reasonable fees
and expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to Borrowers.

(l) Wire Fees. Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, on written demand, fees for incoming and outgoing
wires made for the account of Borrowers, such fees to be based on Agent’s (or,
during any Third Party Agent Retention Period, the Third Party Agent’s) then
current wire fee schedule (available upon written request of the Borrowers).

(m) Reserved.

(n) Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Loan shall be included
in the calculation of interest. The date of payment of a Loan shall be excluded
from the calculation of interest. If a Loan is repaid on the same day that it is
made, one (1) day’s interest shall be charged.

 

43



--------------------------------------------------------------------------------

(o) Automated Clearing House Payments. If Agent so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt. Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting. In no event shall any such payments be
refunded to Borrowers.

Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount.

Section 2.4 Reserved.

Section 2.5 Reserved.

Section 2.6 General Provisions Regarding Payment; Loan Account.

(a) All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.

(b) During any Third Party Agent Retention Period, Agent shall maintain a loan
account (the “Loan Account”) on its books to record Loans and other extensions
of credit made by the Lenders hereunder or under any other Financing Document,
and all payments thereon made by each Borrower. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded in
Agent’s books and records at any time shall be conclusive and binding evidence
of the amounts due and owing to Agent by each Borrower absent manifest error;
provided, however, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay all amounts owing
hereunder or under any other Financing Document. During any Non-Third Party
Agent Retention Period, the Borrower Representative shall maintain such Loan
Account and shall make such books, records and Loan Account available to Agent
and the Lenders upon request therefrom. Upon the request of any Third Party
Agent upon the commencement of any Third Party Agent Retention Period, the
Borrower Representative shall share such books and records of the Borrower
Representative and such Loan Account with the Third Party Agent, and with
respect to any discrepancies between the books, records or Loan Account of the
Borrower Representative, on the one hand, and the books, records or Loan Account
of any Lender, the Agent or the Third Party Agent, on the other hand, the books,
records and Loan Account of such Lender, Agent or Third Party Agent shall govern
and control in the absence of manifest error.

 

44



--------------------------------------------------------------------------------

Section 2.7 Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

Section 2.8 Taxes; Capital Adequacy.

(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding (1) taxes imposed
on or measured by Agent’s or any Lender’s net income (however denominated),
capital or net worth, branch profits taxes, and franchise taxes, in each case
imposed by any jurisdiction (or subdivision thereof) under which Agent or such
Lender is organized, conducts business (other than solely as the result of
entering into any of the Financing Documents or taking any action thereunder)
or, in the case of any Lender, in which its applicable lending office is
located, (2) in the case of any Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or designates a new lending office
(except to the extent that, pursuant to this Section 2.8, amounts with respect
to such taxes were payable to such Lender immediately before it changed its
lending office), (3) in the case of any Lender that is not a Foreign Lender, any
United States federal backup withholding tax and (4) taxes imposed under FATCA
(all such excluded items, “Excluded Taxes”; all non-excluded items being called
“Taxes”). If any withholding or deduction from any payment to be made by any
Borrower hereunder is required in respect of any Taxes pursuant to any
applicable Law, then Borrowers will: (i) pay directly to the relevant authority
the full amount required to be so withheld or deducted; (ii) promptly forward to
Agent an official receipt or other documentation satisfactory to Agent
evidencing such payment to such authority; and (iii) pay to Agent for the
account of Agent and Lenders such additional amount or amounts as is necessary
to ensure that the net amount actually received by Agent and each Lender will
equal the full amount Agent and such Lender would have received had no such
withholding or deduction been required. If any Taxes are directly asserted
against Agent or any Lender with respect to any payment received by Agent or
such Lender hereunder, Agent or such Lender may pay such Taxes and Borrowers
will promptly pay such additional amounts (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such Person would have received had such Taxes not been
asserted so long as such amounts have accrued on or after the day which is two
hundred seventy (270) days prior to the date on which Agent or such Lender first
made written demand therefor.

 

45



--------------------------------------------------------------------------------

(b) If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

(c) Each Lender that is not U.S. person as defined in Section 7701(a)(30) of the
Code and (A) is a party hereto on the Closing Date or (B) purports to become an
assignee of an interest as a Lender under this Agreement after the Closing Date
(unless such Lender was already a Lender hereunder immediately prior to such
assignment) (each such Lender a “Foreign Lender”) shall execute and deliver to
each of Borrowers and Agent one or more (as Borrowers or Agent may reasonably
request) United States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E,
W-8IMY (as applicable) and other applicable forms, certificates or documents
prescribed by the United States Internal Revenue Service or reasonably requested
by Agent certifying as to such Lender’s entitlement to a complete exemption from
withholding or deduction of Taxes. Each Lender that is not a Foreign Lender
shall (to the extent legally entitled to do so) provide updated forms to
Borrower and Agent on or prior to the date any prior form previously provided
under this Section 2.8(c) becomes obsolete or expires, after the occurrence of
an event requiring a change in the most recent form or certification previously
delivered by it pursuant to this Section 2.8(c) or from time to time if
requested by Borrower or Agent. Each such Lender shall deliver to Agent and
Borrower on or prior to the date on which such Lender becomes a party to this
Agreement (and from time to time thereafter upon the request of Borrower or
Agent) properly completed and executed originals of United States Internal
Revenue Service Form W-9 certifying that such Lender is exempt from backup
withholding. Borrowers shall not be required to pay additional amounts to any
Lender pursuant to this Section 2.8 with respect to United States deductions or
withholding (or any additions to Tax, penalties or interest with respect
thereto) and income Taxes to the extent that the obligation to pay such
additional amounts would not have arisen but for the failure of such Lender to
comply with this paragraph other than solely as a result of a change in
applicable Tax law. Without limiting the foregoing, each Lender shall timely
provide any documentation reasonably requested by Borrower or Agent sufficient
for Borrower and Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with applicable reporting
requirements under FATCA.

(d) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270)

 

46



--------------------------------------------------------------------------------

days prior to the date on which such Lender first made demand therefor;
provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

(e) If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion). Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(f) If Agent or a Lender determines in its sole discretion exercised in good
faith that it has received a refund of any Taxes for which it has been
indemnified or with respect to which Borrower has paid additional amounts
pursuant to Section 2.8(a), it shall pay over such refund to Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, under
Section 2.8(a) with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that Borrower, upon the request of Agent or such Lender,
agrees to repay to Agent or such Lender the amount paid over to Borrower in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Agent or Lender be required to pay any amount to the Borrower
pursuant to this paragraph (f) the payment of which would place the Agent or
Lender in a less favorable net after-tax position than the Agent or Lender would
have been in if the tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This paragraph shall not be construed to require the Agent or
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

Section 2.9 Appointment of Borrower Representative.

(a) Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, and Borrowing Base Certificates, give instructions with respect to
the disbursement of the proceeds of the Loans, giving and receiving all other
notices and consents hereunder or under any of the other Financing Documents and
taking all other actions (including in respect of compliance with covenants) in
the name or on behalf of any Borrower or Borrowers pursuant to this Agreement
and the other Financing Documents. Agent and Lenders may disburse the Loans to
such bank account of Borrower Representative or a Borrower or otherwise make
such Loans to a Borrower, in each case as Borrower Representative may designate
or direct, without notice to any other Borrower. Notwithstanding anything to the
contrary contained herein, Agent may at any time and from time to time require
that Loans to or for the account of any Borrower be disbursed directly to an
operating account of such Borrower.

 

47



--------------------------------------------------------------------------------

(b) Borrower Representative hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 2.9.
Borrower Representative shall ensure that the disbursement of any Loans that are
at any time requested by or to be remitted to or for the account of a Borrower,
shall be remitted or issued to or for the account of such Borrower.

(c) Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent and/or Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Financing Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking
made or delivered by or on behalf of any Borrower by Borrower Representative
shall be deemed for all purposes to have been made or delivered by such
Borrower, as the case may be, and shall be binding upon and enforceable against
such Borrower to the same extent as if made or delivered directly by such
Borrower.

(e) No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Financing Documents, and the
retiring or terminated Borrower Representative’s appointment, powers and duties
as Borrower Representative shall be thereupon terminated.

Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a) Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

 

48



--------------------------------------------------------------------------------

(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly. For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c) Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

(d) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

49



--------------------------------------------------------------------------------

(e) Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including (i) a
payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other Guarantor under any Guarantee,
shall entitle such Borrower, by subrogation or otherwise, to any payment from
such other Borrower or from or out of such other Borrower’s property. The right
of each Borrower to receive any contribution under this Section 2.10(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the Obligations and such Borrower shall not exercise any right or
remedy against such other Borrower or any property of such other Borrower by
reason of any performance of such Borrower of its joint and several obligations
hereunder, until the Obligations have been indefeasibly paid and satisfied in
full, and no Borrower shall exercise any right or remedy with respect to this
Section 2.10(e) until the Obligations have been indefeasibly paid and satisfied
in full. As used in this Section 2.10(e), the term “Recovery Amount” means the
amount of proceeds received by or credited to Agent from the exercise of any
remedy of the Lenders under this Agreement or the other Financing Documents,
including the sale of any Collateral. As used in this Section 2.10(e), the term
“Deficiency Amount” means any amount that is less than the entire amount a
Borrower is entitled to receive by way of contribution or subrogation from, but
that has not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to Zero Dollars ($0) through contributions and
reimbursements made under the terms of this Section 2.10(e) or otherwise.

Section 2.11 Collections and Lockbox Account. Upon and after the Initial Third
Party Agent Commencement Date and at all times thereafter (unless otherwise
agreed to in writing by Agent during any Non-Third Party Agent Retention
Period):

(a) Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Agent (the “Lockbox
Bank”), subject to the provisions of this Agreement, and prior the end of the
Lockbox Post-Closing Period shall execute with the Lockbox Bank a Deposit
Account Control Agreement and such other agreements related to such Lockbox as
Agent may require. Borrowers shall have directed each Account Debtor to make
payments in respect of the Accounts (and shall use commercially reasonable
efforts to ensure that all collections of Accounts are paid directly from such
Account Debtors) (i) into the Lockbox for deposit into the Lockbox Account
and/or (ii) directly into the Lockbox Account; provided, however, unless Agent
shall otherwise direct by written notice to Borrowers, Borrowers shall be
permitted to cause Account Debtors who are individuals to pay Accounts directly
to Borrowers, which Borrowers shall then administer and apply in the manner
required below. All funds deposited into a Lockbox Account shall be transferred
into the Payment Account by the close of each Business Day. During the Lockbox
Post-Closing Period, Borrower shall ensure that an irrevocable standing wire
instruction pursuant to which the Lockbox Bank agrees to transfer all funds from
the Lockbox Account into the Payment Account at the end of each Business Day is
in place.

(b) Reserved.

(c) Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor. Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys’ fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising from Agent’s gross negligence or willful misconduct.

 

50



--------------------------------------------------------------------------------

(d) Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section 2.11 to reduce the outstanding Revolving Loans
in such order of application as Agent shall elect. If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds into an account designated by Borrower Representative for so long as no
Event of Default exists.

(e) To the extent that any collections of Accounts or proceeds from the
disposition of other Collateral that is included in the Borrowing Base are not
sent directly to the Lockbox or Lockbox Account but are received by any
Borrower, such collections shall be held in trust for the benefit of Agent
pursuant to an express trust created hereby immediately remitted, in the form
received, to applicable Lockbox or Lockbox Account. No such funds received by
any Borrower shall be commingled with other funds of the Borrowers. If any funds
received by any Borrower are commingled with other funds of the Borrowers, or
are required to be deposited to a Lockbox or Lockbox Account and are not so
deposited within five (5) Business Days, then Borrowers shall pay to Agent, for
its own account and not for the account of any other Lenders, a compliance fee
equal to $500 for each day that any such conditions exist.

(f) Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required. Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

(g) Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation on a daily basis of all amounts received
in or required to be deposited into the Lockbox Accounts. If more than five
percent (5%) of the collections of Accounts received by Borrowers during any
given fifteen (15) day period is not identified or reconciled to the reasonable
satisfaction of Agent within ten (10) Business Days of receipt, Agent shall not
be obligated to make further advances under this Agreement until such amount is
identified or is reconciled to the reasonable satisfaction of Agent, as the case
may be. In addition, if any such amount cannot be identified or reconciled to
the reasonable satisfaction of Agent, Agent may utilize its own staff or, if it
deems necessary (or if Agent has any concerns with obtaining material nonpublic
information by utilizing its own staff, engage an outside auditor, in either
case at Borrowers’ expense (which in the case of Agent’s own staff charges shall
be in accordance with Agent’s good faith business judgment (plus expenses)), to
make such examination and report as may be necessary to identify and reconcile
such amount.

(h) If any Borrower breaches its obligation to direct payments of the proceeds
of the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

 

51



--------------------------------------------------------------------------------

Section 2.12 Termination; Restriction on Termination.

(a) Termination by Lenders. In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b) Termination by Borrowers. Upon at least five (5) Business Days’ prior
written notice (or such shorter period to which Agent may agree in its
discretion) and pursuant to payoff documentation in form and substance
reasonably satisfactory to Agent and Lenders, Borrowers may, at its option,
terminate this Agreement; provided, however, that no such termination shall be
effective until Borrowers have paid all fees required pursuant to the terms of
Section 2.2 in immediately available funds. Any notice of termination given by
Borrowers shall be irrevocable unless (i) all Lenders otherwise agree in writing
and no Lender shall have any obligation to make any Loans on or after the
termination date stated in such notice or (ii) Borrowers indicate to Lender
that, in connection with any equity or debt financing or change of control, that
such financing or change of control has been delayed, in which case Borrowers
shall provide a new date for such termination. Borrowers may elect to terminate
this Agreement in its entirety only. No section of this Agreement or type of
Loan available hereunder may be terminated singly.

(c) Effectiveness of Termination. All of the Obligations (other than inchoate
indemnification obligations for which no claim has been asserted) shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations (other than inchoate indemnification
obligations for which no claim has been asserted) have been discharged or paid,
in full, in immediately available funds, including all Obligations under Section
2.2(g), resulting from such termination; provided that upon such payment in full
this Agreement will automatically terminate and all Collateral shall be
automatically released from the security interest created hereunder and under
the other Financing Documents without any further action by any party.
Notwithstanding the foregoing or the payment in full of the Obligations, Agent
shall not be required to terminate its Liens in the Collateral unless, with
respect to any loss or damage Agent may incur as a result of dishonored checks
or other items of payment received by Agent from Borrower or any Account Debtor
and applied to the Obligations, Agent shall (i) have received a written
agreement satisfactory to Agent, executed by Borrowers and by any Person whose
loans or other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its reasonable discretion, may deem necessary to protect Agent and
each Lender from any such loss or damage.

(d) Partial Collateral Release. In respect of Collateral that is disposed of in
a manner permitted hereunder, the security interest in such Collateral (but not
in respect of Collateral not so disposed of) shall be automatically terminated
upon such disposition without any further action by any party.

(e) Actions by Agent. Without limiting the foregoing clauses (a)-(d), Agent
will, at the sole expense of Borrower, take such actions as may be reasonably
requested by Borrower to evidence any of the foregoing releases set forth in
clauses (c) and (d) above (including duly assigning, transferring and delivering
to or at the direction of Borrower (without recourse and without any
representation or warranty) such of the Collateral as may then be in the
possession of Agent, together with any monies at the time held by Agent
hereunder, and executing and delivering to Borrower a proper instrument or
instruments, as reasonably requested, acknowledging the satisfaction and
termination of this Agreement (in the case of clause (c) above) and the release
of Liens hereunder and under the other Financing Documents.

 

52



--------------------------------------------------------------------------------

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1 Existence and Power. Each Credit Party (a) is an entity as specified
on Schedule 3.1, (b) is duly organized, validly existing and in good standing
under the laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, (c) has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, (d) has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted
or as proposed to be conducted, except where the failure to have such Permits
could not reasonably be expected to have a Material Adverse Effect, and (e) is
qualified to do business as a foreign entity in each jurisdiction in which it is
required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, except as set forth on Schedule 3.1, no Credit Party (x) has had, over the
five (5) year period preceding the Closing Date, any name other than its current
name, or (y) was incorporated or organized under the laws of any jurisdiction
other than its current jurisdiction of incorporation or organization.

Section 3.2 Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents,
(c) require no further action by or in respect of, or filing with, any
Governmental Authority, except for the filings necessary to perfect the Liens
created by the Financing Documents and any necessary filings with the SEC, and
(d) do not violate, conflict with or cause a breach or a default under (i) any
Law applicable to any Credit Party or any of the Organizational Documents of any
Credit Party, or (ii) any agreement or instrument binding upon it, except for
such violations, conflicts, breaches or defaults as could not, with respect to
this clause (ii), reasonably be expected to have a Material Adverse Effect.

Section 3.3 Binding Effect. Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

Section 3.4 Capitalization. The authorized equity securities of each of the
Credit Parties (other than Endologix) as of the Closing Date are as set forth on
Schedule 3.4. All issued and outstanding equity securities of each of the Credit
Parties (other than Endologix) are duly authorized and validly issued, fully
paid, nonassessable, free and clear of all Liens other than those in favor of
Agent for the benefit of Agent and Lenders, and such equity securities were
issued in compliance with all applicable Laws. The identity of the holders of
the equity securities of each of the Credit Parties (other than Endologix) and
the percentage of their fully-diluted ownership of the equity securities of each
of the Credit Parties (other than Endologix) as of the Closing Date is set forth
on Schedule 3.4. No shares of the capital stock or other equity securities of
any Credit Party (other than Endologix), other than those described above, are
issued and outstanding as of the Closing Date. Except as set forth on Schedule
3.4, as of the Closing Date there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party (other than Endologix) of any
equity securities of any such entity.

 

53



--------------------------------------------------------------------------------

Section 3.5 Financial Information. All written information delivered to Agent
and pertaining to the financial condition of any Credit Party fairly presents in
all material respects the financial position of the Credit Parties (taken as a
whole) as of such date, and with respect to financial statements delivered after
the Closing Date, in conformity with GAAP (and as to unaudited financial
statements, subject to normal year-end adjustments and the absence of footnote
disclosures). Since December 31, 2016, a Material Adverse Effect has not
occurred.

Section 3.6 Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed in writing to (a) during any Non-Third
Party Agent Retention Period, subject to Section 4.19, Agent, and (b) during any
Third Party Agent Retention Period, the Third Party Agent, in each case, there
is no Litigation pending against, or to such Borrower’s knowledge threatened
against, any Credit Party and which involves any reasonable likelihood of any
judgment or liability of more than Two Million Dollars ($2,000,000) or that
could reasonably be expected to result in a Material Adverse Effect. There is no
Litigation pending which could reasonably be expected to have a Material Adverse
Effect or which in any manner draws into question the validity of any of the
Financing Documents.

Section 3.7 Ownership of Property. Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

Section 3.8 No Default. No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing. No Credit Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect.

Section 3.9 Labor Matters. As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened against any
Credit Party. Hours worked and payments made to the employees of the Credit
Parties have not been in material violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters. All payments due from the
Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be. The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

Section 3.10 Regulated Entities. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act.

Section 3.11 Margin Regulations. None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

 

54



--------------------------------------------------------------------------------

Section 3.12 Compliance With Laws; Anti-Terrorism Laws.

(a) Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b) None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates nor any direct or indirect parent of a joint venture (i) is
in violation of any Anti-Terrorism Law, (ii) engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled by a Blocked
Person, (iv) is acting or will act for or on behalf of a Blocked Person, (v) is
associated with, or will become associated with, a Blocked Person or (vi) is
providing, or will provide, material, financial or technical support or other
services to or in support of acts of terrorism of a Blocked Person. No Credit
Party nor, to the knowledge of any Credit Party, any of its Affiliates or agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement or any direct or indirect parent of a joint
venture, (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.

Section 3.13 Taxes. All federal and material state, foreign and local tax
returns, reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown to be due and payable in
respect thereof have been timely paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for nonpayment
thereof. Except to the extent subject to a Permitted Contest, all material state
and local sales and use Taxes required to be paid by each Credit Party have been
paid. All federal and material state Tax returns have been filed by each Credit
Party for all periods for which returns were due with respect to employee income
tax withholding, social security and unemployment taxes, and, except to the
extent subject to a Permitted Contest, the amounts shown thereon to be due and
payable have been paid in full or adequate provisions therefor have been made.

Section 3.14 Compliance with ERISA.

(a) Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. No Credit Party has incurred liability for any
material excise tax under any of Sections 4971 through 5000 of the Code.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan (i) no steps have been taken to terminate
any Pension Plan, and (ii) no contribution failure has occurred with respect to
any Pension Plan sufficient to give rise to a Lien under Section 303(k) of ERISA
or Section 430(k) of the Code and no event has occurred that would give rise to
a Lien under Section 4068 of ERISA. No condition exists or event or transaction
has occurred with respect to any Pension Plan which could result in the
incurrence by any Credit Party of any material liability, fine or penalty. No
Credit Party has incurred any material liability to the PBGC (other than for
current premiums)

 

55



--------------------------------------------------------------------------------

with respect to any employee Pension Plan. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) all contributions (if any) have been made on a timely basis to any
Multiemployer Plan that are required to be made by any Credit Party or any other
member of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable Law; (ii) no Credit Party nor any member
of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan; (iii) no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
Multiemployer Plan; and (iv) no Credit Party nor any member of the Controlled
Group has received any notice that any Multiemployer Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

Section 3.15 Consummation of Operative Documents; Brokers. Except for fees
payable to Agent and/or Lenders or as set forth on Schedule 3.15, no broker,
finder or other intermediary has brought about the obtaining, making or closing
of the transactions contemplated by the Operative Documents, and no Credit Party
has or will have any obligation to any Person in respect of any finder’s or
brokerage fees, commissions or other expenses in connection herewith or
therewith.

Section 3.16 Reserved.

Section 3.17 Material Contracts. Except for the Operative Documents, the
Convertible Note Documents, and the agreements set forth on Schedule 3.17, as of
the Closing Date there are no Material Contracts. The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party), except for such Material Contracts the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect.

Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials.
Except in each case as set forth on Schedule 3.18:

(a) no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened by any Governmental Authority or other Person with respect
to any (i) alleged violation by any Credit Party of any Environmental Law,
(ii) alleged failure by any Credit Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials, in any case that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect; and

(b) no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including claims under CERCLA.

 

56



--------------------------------------------------------------------------------

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19 Intellectual Property and License Agreements. A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements, exclusive out-bound license or sublicense
agreements, or other rights of any Credit Party to use any Material Intangible
Asset (but excluding in-bound licenses of over-the-counter software that is
commercially available to the public), as of the Closing Date and, as updated
pursuant to Section 4.17, has been delivered to Agent. Except for Permitted
Licenses, each Credit Party is the sole owner of its Intellectual Property free
and clear of any Liens. Each Patent constituting a Material Intangible Asset is
valid and enforceable and no part of the Material Intangible Assets has been
judged invalid or unenforceable, in whole or in part, and to the best of
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property constituting a Material Intangible Asset violates the rights of any
third party.

Section 3.20 Solvency. After giving effect to the Loan advances and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower (after giving effect to all rights of such Borrower arising by virtue
of Section 2.10(b) and any other rights of contribution or similar rights of
such Borrower) is Solvent and the Credit Parties (taken as a whole) are Solvent;
provided, however, that, for the avoidance of doubt, no such representation in
this Section 3.20 is made in respect of any Immaterial Subsidiary.

Section 3.21 Full Disclosure. None of the written information (financial or
otherwise) (other than projections, other forward-looking information and
industry information) furnished by or on behalf of any Credit Party to Agent or
any Lender in connection with the consummation of the transactions contemplated
by the Operative Documents, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not materially misleading in light of the circumstances under which
such statements were made. All financial projections delivered to Agent and the
Lenders by Borrowers (or their agents) have been prepared on the basis of the
assumptions stated therein. Such projections represent each Borrower’s
reasonable best estimate of such Borrower’s future financial performance and
such assumptions are believed by such Borrower to be fair and reasonable in
light of the business conditions at the time such projections were made;
provided, however, that Borrowers can give no assurance that such projections
will be attained and the Agent and Lenders are hereby notified that the
differences between projected results and actual results may be material.

Section 3.22 Interest Rate. The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws, any of the Organizational Documents, or any of the
Operative Documents.

Section 3.23 Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24 Reserved.

Section 3.25 Accuracy of Schedules. All information set forth in the Schedules
to this Agreement is true, accurate and complete in all material respects as of
the Closing Date, the date of delivery of the last Compliance Certificate
delivered following the end of a fiscal quarter and any other subsequent date in
which Borrower is requested to update such Schedules. All information set forth
in each Perfection Certificate is true, accurate and complete in all material
respects as of the Closing Date and any other subsequent date in which Borrower
is requested to update such certificate.

 

57



--------------------------------------------------------------------------------

Section 3.26 SEC Documents. Endologix has filed all of the SEC Documents, within
the time frames prescribed by the SEC for the filing of such SEC Documents such
that each filing was timely filed with the SEC. Endologix filed and made
publicly available on the EDGAR on or prior to the date this representation is
made, true, correct and complete copies of the SEC Documents. As of their
respective dates, each of the SEC Documents complied in all material respects
with the requirements of the Securities Act and/or the Exchange Act (as
applicable) applicable to the SEC Documents. None of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Since the filing of
the SEC Documents, no event has occurred that would require an amendment or
supplement to any of the SEC Documents and as to which such an amendment or a
supplement has not been filed and made publicly available on EDGAR (and true,
correct and complete copies of such amendment or supplement, if any, have been
delivered to the Agent and the Lenders or their respective representatives) on
or prior to the date this representation is made. Endologix has not received any
written comments from the SEC staff that have not been resolved, to the
knowledge of Endologix, to the satisfaction of the SEC staff.

Section 3.27 Financial Statements. As of their respective dates, the
consolidated financial statements of Endologix and its Subsidiaries included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
GAAP, consistently applied (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments and lack of footnote
disclosures), and fairly present in all material respects the consolidated
financial position of Endologix and its Subsidiaries as of the dates thereof and
the consolidated results of their operations, cash flows and changes in
stockholders equity for the periods then ended (subject, in the case of
unaudited quarterly financial statements, to normal year-end audit adjustments
and lack of footnote disclosures). The accounting firm that expressed its
opinion with respect to the consolidated financial statements included in
Endologix’s most recently filed annual report on Form 10-K, and reviewed the
consolidated financial statements included in Endologix’s most recently filed
quarterly report on Form 10-Q, was independent of Endologix pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC and as
required by the applicable rules and guidance from the Public Company Accounting
Oversight Board (United States), and such firm was otherwise qualified to render
such opinion under applicable Law and the rules and regulations of the SEC.
There is no transaction, arrangement or other relationship between Endologix (or
any of its Subsidiaries) and an unconsolidated or other off-balance-sheet Person
that is required to be disclosed by Endologix in the SEC Documents that has not
been so disclosed in the SEC Documents. Neither Endologix nor any of its
Subsidiaries is required to file or will be required to file any agreement,
note, lease, mortgage, deed or other instrument entered into prior to the date
this representation is made and to which Endologix or any of its Subsidiaries is
a party or by which Endologix or any of its Subsidiaries is bound that has not
been previously filed as an exhibit (including by way of incorporation by
reference) to Endologix’s reports filed or made with the SEC under the Exchange
Act. Other than (i) the liabilities assumed or created pursuant to this
Agreement and the other Financing Documents and any fees and expenses in
connection therewith, (ii) liabilities accrued for in the latest balance sheet
included in Endologix’s most recent periodic report (on Form 10-Q or Form 10-K)
filed prior to the date this representation is made (the date of such balance
sheet, the “Latest Balance Sheet Date”), (iii) liabilities incurred in the
ordinary course of business consistent with past practice since the later of the
(A) Closing Date and (B) the Latest Balance Sheet Date, and (iv) liabilities set
forth on the Schedules to this Agreement, Endologix and its Subsidiaries do not
have any other material liabilities (whether fixed or unfixed, known or unknown,
absolute or contingent, asserted or unasserted, choate or inchoate, liquidated
or unliquidated, or secured or unsecured, and regardless of when any action,
claim, suit or proceeding with respect thereto is instituted). Since
December 31, 2016, there has been no Material Adverse Effect or any event or
circumstance which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. All financial performance
projections delivered to Agent or any Lender,

 

58



--------------------------------------------------------------------------------

including the financial performance projections delivered on or prior to the
Closing Date, if any, represent Endologix’s and its Subsidiaries’ good faith
estimate of future financial performance and are based on assumptions believed
by Endologix and its Subsidiaries to be fair and reasonable in light of current
market conditions, it being acknowledged and agreed by Agent and the Lenders
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results and such differences may be material.

ARTICLE 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1 Financial Statements and Other Reports. From the Closing Date until
the first date on which there is no more Credit Exposure (the period ending on
such latest date, the “Reporting Period”), (i) Endologix shall timely (without
giving effect to any extensions pursuant to Rule 12b-25 of the Exchange Act)
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and Endologix shall not terminate the registration of the Common Stock under the
Exchange Act or otherwise terminate its status as an issuer required to file
reports under the Exchange Act, even if the securities laws would otherwise
permit any such termination and (ii) the Borrowers shall deliver to Agent a
Compliance Certificate with each of Endologix’s 10-Q and 10-K filings on the
date such filing is made with the SEC. Each of such reports in Section 4.1(i)
above will comply in all material respects with the applicable requirements of
the Exchange Act and each of such reports in Section 4.1(i) above and such
Compliance Certificate will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The consolidated financial statements
included in such reports will comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, will be prepared in accordance with GAAP,
consistently applied (subject, in the case of unaudited quarterly financial
statements, to normal year-end adjustments and lack of footnote disclosures),
and will fairly present in all material respects the consolidated financial
position of the Borrowers and their Subsidiaries as of the dates thereof and the
consolidated results of their operations, cash flows and changes in stockholders
equity for the periods presented (subject, in the case of unaudited quarterly
financial statements, to normal year-end audit adjustments). The Borrowers
hereby agree that, so long as any Credit Exposure exists, the Borrowers shall
send to Agent and the Lenders copies of (A) any notices and other information
made available or given to the holders of the stock of Endologix generally,
contemporaneously with the Borrowers making available or giving such notices and
other information to such holders of Stock (it being understood and agreed that
delivery shall be deemed to have occurred if such notices or other information
is posted to EDGAR) and (B) all other documents, reports, financial data and
other information not available on EDGAR (y) at all times, with respect to the
Agent (other than any Third Party Agent during any Third Party Agent Retention
Period) and the Lenders that does not contain any material nonpublic information
of the Borrowers or their Subsidiaries, that Agent or any Lender may reasonably
request and (z) with respect to the Third Party Agent during any Third Party
Agent Retention Period, that the Third Party Agent may reasonably request. Each
Borrower will deliver (i) during all periods (including any Non-Third Party
Agent Retention Period and any Third Party Agent Retention Period), to Agent on
each date that Endologix files a 10-Q or 10-K with the SEC, subject to
Section 4.19, a duly completed Borrowing Base Certificate (Agent),
(ii) (A) subject to Section 4.19, during any Non-Third Party Agent Retention
Period, upon the request of Agent, to Agent, monthly, within fifteen (15)
Business Days after the end of each such month, a duly completed Borrowing Base
Certificate (Agent) and (B) during any Third Party Agent Retention Period,
without request, to the Third Party Agent, monthly, within fifteen (15) Business
Days after the end of each such month, a duly completed Borrowing Base
Certificate (Third Party Agent), or (iii) upon the occurrence and continuance of
an Event of Default, as frequently as requested by (A) during any Non-Third
Party Agent Retention Period, subject

 

59



--------------------------------------------------------------------------------

to Section 4.19, Agent, deliver to Agent a duly completed Borrowing Base
Certificate (Agent), and (B) during any Third Party Agent Retention Period, the
Third Party Agent, deliver to the Third Party Agent, a duly completed Borrowing
Base Certificate (Third Party Agent), in each case, together with such other
information as required pursuant to this Agreement, signed by a Responsible
Officer of the Borrower Representative, with (y) during any Non-Third Party
Agent Retention Period, such listings, summary and other additional information
to be limited to information that is not material nonpublic information unless
expressly requested in writing by Agent, and (z) during any Third Party Agent
Retention Period, aged listings of accounts receivable and accounts payable (by
invoice date) and a summary of Inventory by location and type with a supporting
perpetual Inventory report, in each case, accompanied by such supporting detail
and documentation as shall be requested by the Third Party Agent, in its
reasonable discretion. In the case of any Borrowing Base Certificate (Agent)
delivered on the date of Endologix’s filing of a 10-Q or 10-K, Endologix shall
include in the 10-Q or 10-K, as the case may be, any material nonpublic
information included in such Borrowing Base Certificate (Agent) that would not
otherwise be included in such Form 10-Q or 10-K. Upon any Credit Party or any of
its Subsidiaries becoming aware that any information in any Borrowing Base
Certificate previously delivered to Agent (or any Third Party Agent, as
applicable) or any Lender is inaccurate, incorrect, incomplete or misleading in
any material respect, such Credit Parties shall (and shall cause their
Subsidiaries to) (y) during any Non-Third Party Agent Retention Period, notify
Agent in writing, and upon one (1) Business Day’s request by Agent thereafter,
deliver to Agent an updated Borrowing Base Certificate (Agent) with such
accurate, correct, complete and non-misleading information included therein (and
to the extent such prior inaccurate, incorrect, incomplete or misleading
information from the Borrowing Base Certificate (Agent) was included or filed
with a 10-Q or 10-K, then, at Agent’s request, such information shall be filed
by Endologix with the SEC in a Form 8-K) and (z) during any Third Party Agent
Retention Period, deliver to the Third Party Agent an updated Borrowing Base
Certificate (Third Party Agent) with such accurate, correct, complete and
non-misleading information included therein (and to the extent such prior
inaccurate, incorrect, incomplete or misleading information from the Borrowing
Base Certificate (Third Party Agent) was included or filed with a 10-Q or 10-K,
then, at Third Party Agent’s request, such information shall be filed by
Endologix with the SEC in a Form 8-K). Upon the reasonable request of Agent or
any Lender, subject to (other than with respect to the Third Party Agent during
any Third Party Agent Retention Period) Section 4.19, the Credit Parties and
their Subsidiaries shall promptly deliver to Agent or such Lender, as
applicable, such additional business, financial, corporate affairs, perfection
certificates, items or documents related to creation, perfection or priority of
Agent’s Liens in the Collateral and other information as Agent or any Lender may
from time to time reasonably request.

Section 4.2 Payment and Performance of Obligations. Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due (including prior to the expiration of any applicable grace
periods), all of their respective obligations and liabilities, except for such
obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a) and unless subject to a Permitted Contest, pay all
amounts due and owing in respect of Taxes (including payroll and withholdings
tax liabilities) on a timely basis as and when due, and in any case prior to the
date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof, (c) will maintain, and cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of all
of their respective obligations and liabilities, and (d) will not breach or
permit any Subsidiary to breach, or permit to exist any default under, the terms
of any lease, commitment, contract, instrument or obligation to which it is a
party, or by which its properties or assets are bound, except for such breaches
or defaults which could not reasonably be expected to have a Material Adverse
Effect.

 

60



--------------------------------------------------------------------------------

Section 4.3 Maintenance of Existence. Subject to Section 5.6(a), each Borrower
will preserve, renew and keep in full force and effect and in good standing, and
will cause each Subsidiary to preserve, renew and keep in full force and effect
and in good standing, (a) their respective existence and (b) their respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business, except, in the case of this clause (b), where a failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.4 Maintenance of Property; Insurance.

(a) Each Borrower will keep, and will cause each Subsidiary to keep, all
material tangible property useful and necessary in its business in good working
order and condition, ordinary wear and tear and casualty events excepted; and
make all necessary repairs and/or restore the affected property in a good and
workmanlike manner, regardless of whether Agent agrees to disburse insurance
proceeds or other sums to pay costs of the work of repair or reconstruction,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(b) Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any.

(c) Each Borrower will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of flood (if applicable),
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons. All such insurance
shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Agent.

(d) On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Agent to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance acceptable to Agent.
Borrowers shall deliver to Agent and the Lenders (i) on the Closing Date, a
certificate from Borrowers’ insurance broker dated such date showing the amount
of coverage as of a recent date, and that such policies will include effective
waivers (whether under the terms of any such policy or otherwise) by the insurer
of all claims for insurance premiums against all loss payees and additional
insureds and all rights of subrogation against all loss payees and additional
insureds, and that if all or any part of such policy is canceled, terminated or
expires, the insurer will forthwith give notice thereof to each additional
insured, assignee and loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof (or 10 days in the case of nonpayment of premiums), (ii)
upon the request of any Lender through Agent from time to time full information
as to the insurance carried, (iii) within five (5) days of receipt of notice
from any insurer (or such longer period as Agent may agree in its reasonable
discretion), a copy of any notice of cancellation, nonrenewal or material change
in coverage from that existing on the date of this Agreement, (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by any Borrower, and (v) at
least five (5) days (or such shorter period as Agent may agree in its reasonable
discretion) prior to expiration of any policy of insurance, evidence of renewal
of such insurance upon the terms and conditions herein required. Notwithstanding
anything to the contrary in this Section 4.4(d), Borrowers shall not be required
to name Agent on any workers compensation or D&O policy.

 

 

61



--------------------------------------------------------------------------------

(e) In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement within five (5) Business Days of
such request (unless an Event of Default has occurred and is continuing, in
which case no such waiting period shall apply), Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral. Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.

Section 4.5 Compliance with Laws and Material Contracts. Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral
which is part of the Borrowing Base.

Section 4.6 Inspection of Property, Books and Records. Each Borrower will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary to permit, at the sole cost of the
applicable Borrower or any applicable Subsidiary, representatives of Agent and
of any Lender to visit and inspect any of their respective properties, to
examine and make abstracts or copies from any of their respective books and
records, to conduct a collateral audit and analysis of their respective
operations and the Collateral, to verify the amount and age of the Accounts, the
identity and credit of the respective Account Debtors, to review the billing
practices of Borrowers and to discuss their respective affairs, finances and
accounts with their respective officers, employees and independent public
accountants; provided that, in the absence of a Default or an Event of Default,
such rights pursuant to this Section 4.6 may be exercised (a) during reasonable
business hours, (b) on at least two (2) Business Days advance written notice and
(c) not more than twice per calendar year at the Borrowers’ expense; provided
further that the restrictions set forth in clause (a) through (c) shall not
apply during the existence and continuance of any Event of Default.
Notwithstanding the foregoing, the Borrowers shall comply with (and coordinate
with Agent and the Lenders and their representatives to make sure of compliance
with) Section 4.19 in connection with any such inspection, examination, audit or
analysis.

Section 4.7 Use of Proceeds. Borrowers shall use the proceeds of Revolving Loans
solely (a) to pay transaction fees incurred in connection with the Financing
Documents and for the payment in full on the Closing Date of certain existing
Debt, (b) to refinance the Debt evidenced by the Existing ABL Credit Facility
and the Existing ABL Debt Documents), and (c) general corporate purposes and for
the working capital needs of Borrowers and their Subsidiaries. No portion of the
proceeds of the Loans will be used for family, personal, agricultural or
household use.

Section 4.8 Reserved.

Section 4.9 Notices of Litigation and Defaults.

 

62



--------------------------------------------------------------------------------

(a) Reserved.

(b) Borrowers will give prompt written notice to (y) during any Non-Third Party
Agent Retention Period, subject to Section 4.19, Agent and (z) during any Third
Party Agent Retention Period, the Third Party Agent, in each case of clause (y)
and clause (z) above, (i) of any litigation or governmental proceedings pending
or threatened (in writing) against Borrowers or other Credit Party which would
reasonably be expected to have a Material Adverse Effect with respect to
Borrowers or any other Credit Party or which in any manner calls into question
the validity or enforceability of any Financing Document, (ii) upon any Borrower
becoming aware of the existence of any Default or Event of Default, (iii) of any
strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened against any Credit Party, that could reasonably be expected to result
in a Material Adverse Effect, (iv) if there is any infringement or written claim
of infringement by any other Person with respect to any Intellectual Property
rights of any Credit Party that could reasonably be expected to have a Material
Adverse Effect, (v) if there is any written claim by any other Person that any
Credit Party in the conduct of its business is infringing on the Intellectual
Property rights of others and an adverse resolution of such claim could
reasonably be expected to have a Material Adverse Effect, and (vi) of all
returns, recoveries, disputes and claims that involve more than $2,500,000.
Borrowers represent and warrant that Schedule 4.9 sets forth a complete list of
all matters existing as of the Closing Date for which notice could be required
under this Section and all litigation or governmental proceedings pending or
threatened (in writing) against Borrowers or other Credit Party as of the
Closing Date.

(c) Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as (i) at all times,
subject to Section 4.19, Agent or any Lender, and (ii) during any Third Party
Agent Retention Period, the Third Party Agent, in each case of clause (i) and
clause (ii) above, shall reasonably request with respect to any of the events or
notices described in clauses (a) and (b) above. From the date hereof and
continuing through the termination of this Agreement, Borrower shall, and shall
cause each Credit Party to, make available to (y) at all times, subject to
Section 4.19, Agent and each Lender and (z) during any Third Party Agent
Retention Period, the Third Party Agent, in each case of clause (y) and
clause (z) above, without expense to Agent, any Third Party Agent or any Lender,
in a commercially reasonable manner and in light of other obligations of such
Persons, each Credit Party’s officers, employees and agents and books, to the
extent that Agent or any Lender (or, as applicable, any Third Party Agent) may
deem them reasonably necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Agent or any Lender (or, as applicable, any
Third Party Agent) with respect to any Collateral or relating to a Credit Party.

 

63



--------------------------------------------------------------------------------

Section 4.10 Hazardous Materials; Remediation. If any release or disposal of
Hazardous Materials which could reasonably be expected to have a Material
Adverse Effect shall occur or shall have occurred on any real property owned or
leased by Borrower or any other assets of any Borrower or any other Credit
Party, such Borrower will cause, or direct the applicable Credit Party to cause,
the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets to the extent such actions are
required of Borrower or any Credit Party under applicable Environmental Laws and
then as is necessary to comply with all Environmental Laws and Healthcare Laws
and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each other Credit Party to, comply, in all material respects, with each
Environmental Law to the extent such Environmental Law requires Borrower or any
Credit Party to perform actions at any real property in response to the release
or threatened release of a Hazardous Material except as could not reasonably be
expected to have a Material Adverse Effect

Section 4.11 Further Assurances.

(a) Each Borrower will, and will cause each Subsidiary (other than any such
Subsidiary that is a Foreign Subsidiary or an Excluded Domestic Holdco), at its
own cost and expense, promptly and duly take, execute, acknowledge and deliver
all such further acts, documents and assurances as may from time to time be
necessary or as Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to the permitted priority of the Permitted Priority Liens) in
favor of Agent for itself and for the benefit of the Lenders on the Collateral
(including Collateral acquired after the date hereof), and (ii) unless Agent
shall agree otherwise in writing, cause all Subsidiaries of Borrowers (other
than Foreign Subsidiaries and Excluded Domestic Holdcos) to be jointly and
severally obligated with the other Borrowers under all covenants and obligations
under this Agreement, including the obligation to repay the Obligations.

(b) Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record and which contains customary
indemnifications in favor of Borrowers, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other applicable Financing
Document, Borrowers will issue, in lieu thereof, a replacement Note or other
applicable Financing Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Financing Document in the same principal amount thereof
and otherwise of like tenor.

(c) Upon the request of Agent, Borrowers (A) shall use commercially reasonable
efforts to obtain a landlord’s agreement or mortgagee agreement, as applicable,
from the lessor of each leased property or mortgagee of owned property with
respect to any business location where any portion of the Collateral included in
or proposed to be included in the Borrowing Base and (B) shall obtain a
landlord’s agreement or mortgagee agreement, as applicable, from the lessor of
each leased property or mortgagee of owned property with respect to any business
location where the books and records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located
(unless such books and records are also located at another business location
that is subject to landlord’s or mortgagee agreement in favor of Agent), which
agreement or letter, in each case of clauses (A) and (B), shall be reasonably
satisfactory in form and substance to Agent. Borrowers shall timely and fully
pay and perform its obligations under all leases and other agreements with
respect to each leased location where any Collateral, or any records related
thereto, is or may be located unless a failure to perform would not give a third
party party to such lease a right to terminate such lease or agreement prior to
the expiration thereof.

 

64



--------------------------------------------------------------------------------

(d) Promptly after the formation (or to the extent permitted under this
Agreement, acquisition) of a new Subsidiary (but in any event (A) within fifteen
(15) days thereof for any Subsidiary that is not an Immaterial Subsidiary and
(B) within thirty (30) days thereof for any Immaterial Subsidiary), Borrowers
shall (i) pledge, have pledged or cause or have caused to be pledged to Agent
pursuant to a pledge agreement in form and substance satisfactory to Agent, all
(with respect to a domestic Subsidiary that is not an Excluded Domestic Holdco)
or 65% (with respect to a Foreign Subsidiary of a United States entity (other
than an Excluded Domestic Holdco)) of the outstanding shares of equity interests
or other equity interests of such new Subsidiary owned directly or indirectly by
any Borrower, along with undated stock or equivalent powers for such
certificates, if any, executed in blank; (ii) unless Agent shall agree otherwise
in writing, cause the new Subsidiary (other than a Foreign Subsidiary or
Excluded Domestic Holdco) to take such other actions (including entering into or
joining any Security Documents) as are necessary or advisable in the reasonable
opinion of Agent in order to grant Agent, acting on behalf of the Lenders, a
first priority Lien (subject only to the permitted priority of the Permitted
Priority Liens) on all real and personal property of such Subsidiary in
existence as of such date and in all after acquired property, which first
priority Liens (subject only to the permitted priority of the Permitted Priority
Liens) are required to be granted pursuant to this Agreement; (iii) unless Agent
shall agree otherwise in writing, cause such new Subsidiary (other than a
Foreign Subsidiary or Excluded Domestic Holdco) to either (at the election of
Agent) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
the new Subsidiary (other than a Foreign Subsidiary or Excluded Domestic Holdco)
to deliver certified copies of such Subsidiary’s certificate or articles of
incorporation, together with good standing certificates, by-laws (or other
operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be reasonably requested by Agent, in each case, in form and
substance reasonably satisfactory to Agent (clauses (i) through (iv),
collectively, the “Joinder Requirements”).

Section 4.12 Reserved.

Section 4.13 Power of Attorney. Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than three
(3) Business Days’ prior written notice to Borrower Representative to perform
the same and Borrowers have failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Agent under this Agreement; (c) after the
occurrence and during the continuance of an Event of Default, take any action
Borrowers are required to take under this Agreement; (d) so long as Agent has
provided not less than three (3) Business Days’ prior written notice to Borrower
Representative to perform the same and Borrowers have failed to take such
action, do such other and further acts and deeds in the name of Borrowers that
Agent may deem necessary or desirable to enforce any Account or other Collateral
or perfect Agent’s security interest or Lien in any Collateral; and (e) after
the occurrence and during the continuance of an Event of Default, do such other
and further acts and deeds in the name of Borrowers that Agent may deem
necessary or desirable to enforce its rights with regard to any Account or other
Collateral. This power of attorney shall be irrevocable and coupled with an
interest.

 

65



--------------------------------------------------------------------------------

Section 4.14 Borrowing Base Collateral Administration.

(a) All data and other information relating to Accounts and other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

(b) Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor or becomes an Account Debtor at any time following
the Initial Third Party Agent Commencement Date (and thereafter so long
Section 2.11 is applicable at such time) that directs each Account Debtor to
make payments into the Lockbox (unless such written notice has previously been
provided and such Lockbox has not since changed from the date of receipt of such
notice), and hereby authorizes Agent (or, as applicable, the Third Party Agent),
upon Borrowers’ failure to send such notices within thirty (30) days after the
date of this Agreement (or thirty (30) days after the Person becomes an Account
Debtor), to send any and all similar notices to such Person. Agent (including
any Third Party Agent during any Third Party Agent Retention Period) reserves
the right to notify Account Debtors during the continuance of an Event of
Default that Agent has been granted a Lien upon all Accounts.

(c) As of the last day of Endologix’s fiscal year, Borrowers will conduct a
physical count of the Inventory at least once per year (or more frequently as
Agent may reasonably request during the continuance of any Event of Default),
and (i) during any Non-Third Party Agent Retention Period, in the case of a
fiscal year-end count of the Inventory, on the date Endologix files its 10-K for
such fiscal year, and in any other case subject to Section 4.19, Borrowers shall
provide to Agent or (ii) during any Third Party Agent Retention Period, on the
date that is the earlier of (a) within forty-five (45) Business Days of
completing such physical count and (B) the date Endologix files its 10-K for
such fiscal year, Borrowers shall provide to the Third Party Agent, in each case
of clause (i) and clause (ii) above, a written accounting of such physical count
in form and substance reasonably satisfactory to Agent. Each Borrower will use
commercially reasonable efforts to at all times keep its Inventory in good and
marketable condition. In addition to the foregoing, no more than once per
calendar year (or more frequently as Agent may reasonably request during the
continuance of any Event of Default), Agent may require Borrowers to obtain and
(y) during any Non-Third Party Agent Retention Period, subject to Section 4.19,
deliver to Agent, and (z) during any Third Party Agent Retention Period, deliver
to the Third Party Agent, in each case of clause (y) and clause (z) above,
appraisal reports in form and substance and from appraisers reasonably
satisfactory to Agent (or, as applicable, the Third Party Agent) stating the
then current fair market values of all or any portion of Inventory owned by each
Borrower or any Subsidiaries.

(d) In addition to the foregoing, from time to time, Agent may require Borrowers
to obtain and (i) during any Non-Third Party Agent Retention Period, subject to
Section 4.19, deliver to Agent, or (ii) during any Third Party Agent Retention
Period, deliver to the Third Party Agent, in each case of clause (i) and
clause (ii), appraisal reports in form and substance and from appraisers
reasonably satisfactory to Agent (or, as applicable, the Third Party Agent)
stating the then current fair market values of all or any portion of the
Collateral; provided, however, that, so long as no Event of Default has occurred
and is continuing, Borrowers shall not be required deliver more than one
(1) appraisal report to Agent (or, as applicable, the Third Party Agent) per
fiscal year.

(e) Each Borrower will use commercially reasonable efforts to at all times keep
its furniture, fixtures and equipment in good repair and physical condition. In
addition to the foregoing, from time to time, Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent) may require Borrowers to
obtain and (i) subject to Section 4.19, deliver to Agent, or (ii) during any
Third Party Agent Retention Period, deliver to the Third Party Agent, in each
case of clause (i) and clause (ii), appraisal reports in form and substance and
from appraisers reasonably satisfactory to Agent (or, as applicable, the Third
Party Agent) stating the then current fair market values of all or any portion
of furniture, fixtures and equipment owned by each Borrower or any Subsidiaries.

 

66



--------------------------------------------------------------------------------

Section 4.15 Schedule and Perfection Certificate Updates. Subject to
Section 4.19 (other than, with respect to the Third Party Agent, during any
Third Party Agent Retention Period), Borrower shall, in the event of any
information in the Schedules becoming outdated, inaccurate, incomplete or
misleading in any material respect, deliver to Agent, together with the next
Compliance Certificate required to be delivered pursuant to Section 4.1 after
such event a proposed update to such Schedule correcting all outdated,
inaccurate, incomplete or misleading information; provided, however, (i) with
respect to any proposed updates to the Schedules involving Permitted Liens,
Permitted Debt or Permitted Investments, Agent will replace the respective
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Debt or Permitted Investments and
(ii) with respect to any proposed updates to such Schedule involving other
matters, Agent will replace the applicable portion of such Schedule attached
hereto with such proposed update upon Agent’s approval thereof. Within five (5)
Business Days after Endologix’s filing of its 10-K or 10-Q, as the case may be,
the Credit Parties and their Subsidiaries shall deliver to (y) during any
Non-Third Party Agent Retention Period, Agent, or (z) during any Third Party
Agent Retention Period, the Third Party Agent, in each case of clause (y) and
clause (z) above, an updated Perfection Certificate, as of the date of such
filing (provided that Endologix shall include in the 10-Q or 10-K, as the case
may be, any material nonpublic information included in the Perfection
Certificate delivered during any Non-Third Party Agent Retention Period (or
delivered to Agent (other than the Third Party Agent) or any Lender at any time)
that would not otherwise be included in such 10-Q or 10-K).

Section 4.16 Intellectual Property and Licensing.

(a) Within five (5) Business Days after Endologix’s filing of its 10-K and 10-Q,
as the case may be, to the extent (A) Borrower acquires and/or develops any new
Registered Intellectual Property, or (B) Borrower enters into or becomes bound
by any additional in-bound license or sublicense agreement, any additional
exclusive out-bound license or sublicense agreement or other agreement with
respect to rights in Intellectual Property constituting a Material Intangible
Asset (other than over-the-counter software that is commercially available to
the public), or (C) there occurs any other change in Borrower’s Registered
Intellectual Property, in-bound licenses or sublicenses or exclusive out-bound
licenses or sublicenses from that listed on the Perfection Certificate that
could reasonably be expected to result in a Material Adverse Effect, deliver to
(i) during a Non-Third Party Agent Retention Period, Agent, and (ii) during a
Third Party Agent Retention Period, the Third Party Agent, in each case of
clause (i) and clause (ii) above, an updated Perfection Certificate reflecting
such updated information. Upon the request of Agent, within five Business Days,
such Borrower shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as Agent may request to evidence
Agent’s security interest in any Intellectual Property owned by such Borrower,
including any copyright, patent or trademark and the goodwill and general
intangibles of such Borrower relating thereto or represented thereby. Such
Borrower will take all actions that are necessary or reasonably requested by
Agent to maintain and pursue each application (and to obtain the relevant
registration or recordation) and to maintain each registration and recordation
of all material Intellectual Property owned by it.

(b) Borrower shall own, or be licensed to use or otherwise have the right to
use, all Material Intangible Assets. Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect. Borrower shall at all times conduct its
business without infringement of any Intellectual Property rights of others,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect. Borrower shall (i) protect, defend and maintain the
validity and enforceability of

 

67



--------------------------------------------------------------------------------

its Material Intangible Assets (ii) promptly advise Agent in writing of material
infringements of its Material Intangible Assets, or of a claim of infringement
by Borrower on the Intellectual Property rights of others which could reasonably
be expected to result in a Material Adverse Effect; and (iii) not allow any of
Borrower’s Material Intangible Assets to be abandoned, invalidated, forfeited or
dedicated to the public or to become unenforceable. Borrower will notify
(A) during any Non-Third Party Agent Retention Period, subject to Section 4.19,
Agent, and (B) during any Third Party Agent Retention Period, the Third Party
Agent, in each case of clause (A) and clause (B) above, promptly if it knows, or
has reason to know, that any application or registration relating to any
Intellectual Property owned by such Borrower may become unenforceable,
invalidated, forfeited, abandoned or dedicated to the public, or of any
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Borrower’s ownership of, or the validity of, any
such material Intellectual Property or such Borrower’s right to register the
same or to own and maintain the same, that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 4.17 Regulatory Reporting and Covenants. (a) During any Non-Third Party
Agent Retention Period, at any time after the Agent or any Lender has notified
Borrower Representative in writing that it desires to receive such information
until the Agent or such Lender notifies Borrower Representative in writing that
it again desires not to receive such information, subject to Section 4.19,
Borrowers shall notify Agent and each Lender, or (b) during any Third Party
Agent Retention Period, at all times, Borrowers shall notify the Third Party
Agent, in each case of clause (a) and clause (b) above, promptly (and in any
event within five (5) Business Days) of receiving, becoming aware of or
determining that (each, a “Regulatory Reporting Event” and collectively, the
“Regulatory Reporting Events”): (i) any Governmental Authority, specifically
including the FDA is conducting or has conducted (A) if applicable, any of
Borrower’s or its Subsidiaries’ manufacturing facilities and processes for any
Product, which investigation has disclosed any material deficiencies or
violations of Laws and/or the Regulatory Required Permits related to such
thereto or (B) an investigation or review of any Regulatory Required Permit
(other than routine reviews in the Ordinary Course of Business associated with
the renewal of a Regulatory Required Permit and which could not reasonably be
expected to result in a Material Adverse Effect), (ii) development, testing,
and/or manufacturing of any Product or provision of any service that is material
to the business of Borrower or its Subsidiaries should cease, (iii) if a Product
that is material to the business of the Borrower or its Subsidiaries has been
approved for marketing and sale, any marketing or sales of such Product should
cease or such Product should be withdrawn from the marketplace, (iv) any
Regulatory Required Permit that is material to the business of the Borrower or
its Subsidiaries has been revoked or withdrawn, (v) adverse clinical test
results with respect to any Product which have or could reasonably be expected
to result in a Material Adverse Effect, (vi) any Product recalls or voluntary
Product withdrawals from any market (other than discrete batches or lots that
are not material in quantity or amount and are not made in conjunction with a
larger recall), which have or could reasonably be expected to result in a
Material Adverse Effect or (vii) any significant failures in the manufacturing
of any Product such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to Borrower therefor in any month shall decrease significantly with respect to
the quantities of such Product and payments produced in the prior month, in each
case, which could reasonably be expected to result in a Material Adverse Effect.
Borrower shall provide to Agent or any Lender such further information
(including copies of such documentation) as Agent or any Lender shall reasonably
request with respect to any such Regulatory Reporting Event.

Section 4.18 Reserved.

Section 4.19 Announcing Form 8-K. At or prior to 5:30 a.m. (New York City time)
on the fourth (4th) Business Day following the Closing Date, Endologix shall
file a Form 8-K with the SEC describing the terms of the transactions
contemplated by the Financing Documents and the Term Credit

 

68



--------------------------------------------------------------------------------

Agreement and including as exhibits to such Form 8-K this Agreement (including
the schedules and exhibits hereto) and the Term Credit Agreement and the other
agreements and instruments required to be filed pursuant to Section 5.1(q) of
the Term Credit Agreement (such Form 8-K, the “Announcing Form 8-K”). Subject to
the foregoing, no Borrower or its Subsidiaries shall issue any press releases or
any other public statements with respect to the transactions contemplated by any
Financing Document or disclosing the name of Agent or any Lender; provided,
however, that Endologix shall be entitled, without the prior approval of Agent
or any Lender, to make any press release or other public disclosure with respect
to such transactions (i) in substantial conformity with the Announcing Form 8-K
and contemporaneously therewith and (ii) as is required by Applicable Law and
regulations (provided that each of the Agent and Lenders shall be consulted by
Endologix in connection with any such press release or other public disclosure
prior to its release and shall be provided with a copy thereof other than
filings required by the Exchange Act to be made with the SEC, which Endologix
may make without such consultation or notice). From and after Endologix’s filing
of the Announcing Form 8-K, neither Agent nor any Lender shall be (or shall be
deemed to be) in possession of any material nonpublic information received from
the Borrowers or any of their respective Subsidiaries or Affiliates or any of
its or their respective officers, directors, employees, attorneys,
representatives or agents, except, with respect to the Third Party Agent, during
any Third Party Agent Retention Period, information (other than any Borrowing
Base Certificate (Agent)) provided solely to the Third Party Agent as and to the
extent required hereby. Each Borrower shall not, and shall cause each of its
Subsidiaries and Affiliates and its and each of their respective officers,
directors, employees, attorneys, representatives and agents (it being understood
and agreed that the Third Party Agent is not an agent, employee, attorney or
representative of any Borrower, its Subsidiaries or its Affiliates) to not,
provide Agent or any Lender with any material nonpublic information regarding
the Borrowers or any of their Subsidiaries or Affiliates from and after the
filing of the Announcing Form 8-K with the SEC without the express prior written
consent of Agent or such Lender; provided, however, that a Borrower may provide
material nonpublic information to the Third Party Agent during any Third Party
Agent Retention Period as and to the extent required hereby. Each of the parties
hereto acknowledges and agrees that no Lender or Agent nor any Affiliate of any
Lender or Agent (other than a Third Party Agent, except with respect to any
Borrowing Base Certificate (Agent)) shall be deemed to be in possession of any
material nonpublic information provided to any Third Party Agent unless and
until such Third Party Agent actually provides such information (other than any
Borrowing Base Certificate (Agent)) to such Lender, Agent or Affiliate thereof
(as applicable); and the Borrowers agree not to assert any contrary position.
Each Borrower hereby acknowledges and agrees that neither Agent nor any Lender
(nor any of Agent or such Lender’s Affiliates) (other than, except for any
Borrowing Base Certificate (Agent), any Third Party Agent or its Affiliates)
shall have any duty of trust or confidence with respect to any material
nonpublic information regarding the Borrowers or any of their respective
Subsidiaries or Affiliates provided by, or on behalf of, the Borrowers or any of
their respective Subsidiaries or Affiliates, or any of its or their respective
officers, directors, employees, attorneys, representatives or agents, in
violation of the foregoing covenant or otherwise in violation of this
Section 4.19. Notwithstanding anything to the contrary herein or in any other
Financing Document, other than with respect to notices or communications (other
than any Borrowing Base Certificate (Agent)) made to the Third Party Agent (but
not any other Agent or any Lender) during any Third Party Agent Retention
Period, in the event that a Borrower believes that a notice or communication to
any such Agent or any Lender (including any Borrowing Base Certificate (Agent))
contains material nonpublic information relating to the Borrowers or any other
Credit Party or any of their Affiliates or Subsidiaries (other than material
nonpublic information being contemporaneously publicly disclosed through the
filing with the SEC of a Form 8-K, 10-K or 10-Q or issuance of a broadly
disseminated press release, in any such case as identified to the Agent or such
Lender, as applicable), such Borrower shall so indicate to the Agent or such
Lender contemporaneously with delivery of such notice or communication
(including any Borrowing Base Certificate (Agent)), and such indication shall
provide the Agent (other than a Third Party Agent) or such Lender the means to
refuse to receive such notice or communication; and in the absence of any such
indication, the Agent or such Lender (as applicable) shall be allowed to presume
that all matters relating to such notice or communication (including any
Borrowing Base

 

69



--------------------------------------------------------------------------------

Certificate (Agent)) do not constitute material nonpublic information relating
to the Borrowers, any other Credit Party or any of their Affiliates or
Subsidiaries, or any of their respective property or Stock. Upon receipt or
delivery by any Credit Party or any of its Subsidiaries of any notice or other
communication in accordance with the terms of the Financing Documents, unless
the Borrowers have in good faith determined that the matters relating to such
notice do not constitute material, nonpublic information relating to the
Borrowers or any Credit Party or any of their Affiliates or Subsidiaries or
their respective property or Stock (and other than information (except any
Borrowing Base Certificate (Agent)) delivered to the Third Party Agent during
any Third Party Agent Retention Period)), Endologix shall, within one Business
Day after any such receipt or delivery publicly disclose the material, nonpublic
information contained in the notice or communication; provided however, that
Endologix shall in no event be obligated to make public disclosure of any
material nonpublic information contained in any Borrowing Base Certificate
(Agent) delivered at the request of Agent or any Lender in accordance herewith
(other than, for the avoidance of doubt, a Borrowing Base Certificate (Agent)
delivered in connection with the filing of a 10-Q or 10-K). In the event of a
breach of any of the foregoing covenants by any Borrower or any of its
Subsidiaries or Affiliates, or any of its or their respective officers,
directors (or equivalent persons), employees, attorneys, representatives or
agents (it being understood and agreed that the Third Party Agent is not an
agent, employee, attorney or representative of any Borrower, its Subsidiaries or
its Affiliates), in addition to any other remedies provided in the Financing
Documents or otherwise available at law or in equity, Agent and the Lenders
shall have the right to make a public disclosure in the form of a press release,
public advertisement or otherwise, of the applicable material nonpublic
information regarding the Borrowers or its Subsidiaries or Affiliates without
the prior approval by any Borrower or its Subsidiaries or Affiliates, or any of
its or their respective officers, directors (or equivalent persons), employees,
attorneys, representatives or agents, and neither Agent nor any Lender shall
have any liability to any Borrower, any of its Subsidiaries or Affiliates or any
of its or their respective officers, directors (or equivalent persons),
employees, equityholders, attorneys, representatives or agents for any such
disclosure.

Section 4.20 Regulatory Required Permits. Borrowers shall, and shall cause each
Credit Party to, obtain all Regulatory Required Permits necessary for compliance
in all material respects with Laws with respect to testing, manufacturing,
developing, selling or marketing of Products and shall, and shall cause each
Credit Party to, maintain and comply fully and completely in all respects with
all such Regulatory Required Permits, the noncompliance with which could have a
Material Adverse Effect.

Section 4.21 Term Debt Documents. With respect to the Term Debt Documents, to
the extent any of the Term Lenders (or their Affiliates) are not the Agent under
this Agreement (but regardless for purpose of the Convertible Note Documents),
the Borrowers shall, within two Business Days after delivery by a Credit Party
or receipt or knowledge thereof, provide written notice to Agent of any default
or event of default under any of the Term Debt Documents or any of the
Convertible Note Documents, and of any amendments, restatements, supplements,
waivers or other modifications to (or any consents to any events or actions
under) any of the Term Debt Documents or any of the Convertible Note Documents
or any prepayment of any of the Debt thereunder.

Section 4.22 Post-Closing Items. Each Credit Party shall execute and deliver the
documents and complete the tasks set forth on Schedule 4.22, in each case,
within the time limits specified therein (or such longer period agreed to by
Agent in its sole discretion).

Section 4.23 Immaterial Subsidiary. Until the requirements in clause 4 of
Schedule 4.22 (and Section 4.22) are satisfied, such applicable Subsidiary shall
at all times remain an Immaterial Subsidiary.

 

70



--------------------------------------------------------------------------------

ARTICLE 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1 Debt; Contingent Obligations. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, create, assume, incur or suffer to exist any
Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

Section 5.3 Distributions. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

Section 5.4 Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to: (i) pay or make
Distributions to any Borrower or any Subsidiary; (ii) pay any Debt owed to any
Borrower or any Subsidiary; (iii) make loans or advances to any Borrower or any
Subsidiary; or (iv) transfer any of its property or assets to any Borrower or
any Subsidiary, other than (1) the Financing Documents and the Term Debt
Documents, (2) an encumbrance or restriction consisting of customary
non-assignment provisions in leases or licenses entered into in the Ordinary
Course of Business, (3) customary provisions in joint venture agreement and
other similar agreements that restrict the transfer of ownership interests in
such joint ventures or provisions limiting the disposition or distribution of
assets or property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture , which limitation is applicable
only to the assets that are the subject of such agreements; provided that such
agreement was not entered into in contravention of the terms of the Financing
Documents, or (4) limitations set forth in Subordinated Debt (if acceptable to
the Agent in its sole discretion).

Section 5.5 Payments and Modifications of Debt. No Borrower will, or will permit
any Subsidiary to, directly or indirectly:

(a) declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
permitted under the Subordination Agreement,

(b) amend or otherwise modify the terms of any Subordinated Debt, except for
amendments or modifications made in full compliance with the Subordination
Agreement;

(c) declare, pay, make or set aside any amount for payment in respect of any
Debt hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto;

(d) declare, pay or make any payment in respect of the 3.25% Convertible Notes
or the 2.25% Convertible Notes, except for: (i) regularly scheduled payments of
interest and principal as set forth in the applicable Convertible Note Documents
(in addition to allowing any cash payments at maturity of the applicable 3.25%
Convertible Notes and the 2.25% Convertible Notes, such amounts may also be paid
in the applicable Stock of Endologix or through any other conversion feature
that does not effectively cause more payments to be made at maturity thereof
than the cash principal payments currently provided

 

71



--------------------------------------------------------------------------------

for in the applicable Convertible Note Documents as of the Closing Date), (ii)
in connection with any Permitted 3.25% Convertible Note Refinancing, (iii) the
issuance of shares of common stock of Endologix in connection with any
conversion of the 3.25% Convertible Notes, the 2.25% Convertible Notes or any
convertible notes that are not Disqualified Stock issued in a Permitted 3.25%
Convertible Note Refinancing, and any cash solely in lieu of fractional shares
(but no other cash settlement (other than as otherwise permitted by this clause
(d)), (iv) payments and conversions (other than for any Disqualified Stock) made
in connection with the repurchase (whether for cash, upon exchange and/or for
other consideration), redemption and retirement in respect of the 2.25%
Convertible Notes or 3.25% Convertible Notes in a single or series of related
transactions; provided that (A) no Event of Default exists at the time such
payments are made or would exist immediately after giving effect thereto and
(B) such cash payments are made solely (I) with proceeds received by Endologix
from the issuance of its common Stock after the Closing Date for the purpose of
making such payment, (II) regarding the 2.25% Convertible Notes, with the
proceeds of the Loans made hereunder or the proceeds of advances made under the
Term Credit Agreement and (III) regarding the 3.25% Convertible Notes, with the
proceeds of Debt raised in a Permitted 3.25% Convertible Note Refinancing, with
the proceeds of the Loans made hereunder or with the proceeds of advances made
under the Term Credit Agreement, and (e) if the foregoing conditions do not
otherwise permit such payment, then, with the express prior written consent of
the Agent (which may be withheld in its sole discretion), payments in connection
with the retirement, redemption and repurchase of the 2.25% Convertible Notes or
the 3.25% Convertible Notes;

(e) amend or otherwise modify the terms of any such Debt referred to in clause
(d) above (other than with respect to 3.25% Convertible Notes, in connection
with a Permitted 3.25% Convertible Note Refinancing) if the effect of such
amendment or modification is to (i) increase the interest rate or fees on, or
change the manner or timing of payment of, such Debt if in any way adverse to
the Agent or the Lenders, (ii) accelerate or shorten the dates upon which
payments of principal or interest are due on, or the principal amount of, such
Debt, (iii) change in a manner adverse to any Credit Party or Agent any event of
default or add or make more restrictive any covenant with respect to such Debt,
(iv) change the prepayment provisions of such Debt or any of the defined terms
related thereto in a manner adverse to Agent or the Lenders, or (v) change or
amend any other term if such change or amendment would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Debt in a manner adverse to Borrowers, any Subsidiaries, Agent or Lenders;
provided, however, that the foregoing shall not restrict any changes expressly
required under the terms of the 3.25% Convertible Notes as in effect on the
Closing Date, the 2.25% Convertible Notes as in effect as of the Closing Date or
any changes that are expressly permitted to be made hereunder in connection with
a Permitted 3.25% Convertible Note Refinancing, or any changes expressly
required under any indenture governing any Permitted 3.25% Convertible Note
Refinancing that satisfies the conditions and requirements set forth in the
definition of “Permitted 3.25% Convertible Note Refinancing”. Borrowers shall,
prior to entering into any such amendment or modification, deliver to Agent
reasonably in advance of the execution thereof, any final or execution form copy
thereof; or

(f) amend or otherwise modify the terms of any Term Debt Documents, except as
permitted by Section 5.17;

Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control.

(a) No Borrower will, or will permit any Subsidiary to, directly or indirectly
consolidate,merge or amalgamate with or into, dissolve or liquidate into or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person except (a) a
Subsidiary that is not a Credit Party may merge into any Credit Party or any
Subsidiary of a Credit Party (provided that, to the extent such Subsidiary that
is not a Credit Party has its equity pledged to Agent, then any Person it

 

72



--------------------------------------------------------------------------------

merges with must also have its equity pledged to Agent by at least the same
percentage), (2) a Subsidiary that is a Credit Party may merge into any other
Credit Party (provided that, (y) to the extent such Subsidiary being merged has
its equity pledged to Agent, then any Person it merges with must also have its
equity pledged to Agent by at least the same percentage and (z) to the extent
Endologix is part of such transaction, Endologix must be the surviving Person),
(3) any Subsidiary of Endologix (other than, for the avoidance of doubt,
Endologix) may liquidate or dissolve if (i) Endologix determines in good faith
that such liquidation or dissolution is in the best interests of Endologix and
it is not materially disadvantageous to the Agent or the Lenders and (ii) to the
extent such Subsidiary is a Guarantor, any such assets or business held by such
subject Subsidiary shall be transferred to, or otherwise owned or conducted by,
a Credit Party after giving effect to such liquidation or dissolution, and
(4) Permitted Acquisitions. Endologix shall not permit Endologix to establish or
form any Subsidiary, unless such Subsidiary complies with Section 4.11(d)), if
applicable, and such Subsidiary (other than any such Subsidiary that is a
Foreign Subsidiary or an Excluded Domestic Holdco) executes and/or delivers all
other documents, agreements and instruments reasonably requested by Agent or the
Required Lenders to perfect a Lien in favor of Agent (for the benefit of the
Agent and the Lenders) on such Subsidiary’s (other than any such Subsidiary that
is a Foreign Subsidiary or an Excluded Domestic Holdco) assets and to make such
Subsidiary (other than any such Subsidiary that is a Foreign Subsidiary or an
Excluded Domestic Holdco) a Guarantor under the Financing Documents.

(b) No Borrower will, or will permit any Subsidiary to, directly or indirectly
consummate any Asset Dispositions other than Permitted Asset Dispositions.

(c) No Borrower will suffer or permit to occur any Change in Control with
respect to itself, any Subsidiary or any Guarantor.

Section 5.7 Purchase of Assets, Investments. No Borrower will, or will permit
any Subsidiary to, directly or indirectly:

(a) except as otherwise permitted pursuant to clause (k) of the definition of
Permitted Investments, engage or enter into any agreement to engage in any joint
venture or partnership with any other Person;

(b) make or enter into any agreement to make an Acquisition other than Permitted
Acquisitions;

(c) without limiting the foregoing with respect to Acquisitions, acquire or
enter into any agreement to acquire any other assets other than in the Ordinary
Course of Business or as otherwise permitted under the definition of Permitted
Investments; or

(d) acquire or own or enter into any agreement to acquire or own any Investment
in any Person other than Permitted Investments.

Section 5.8 Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for transactions that contain terms that are no less
favorable to the applicable Borrower or any Subsidiary, as the case may be, than
those which might be obtained from a third party not an Affiliate of any Credit
Party, no Borrower will, or will permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower that is not itself a Credit Party.

 

73



--------------------------------------------------------------------------------

Section 5.9 Modification of Organizational Documents. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.

Section 5.10 Modification of Certain Agreements. Except as permitted by
Section 5.5, no Borrower will, or will permit any Subsidiary to, directly or
indirectly, amend or otherwise modify any Material Contract, which amendment or
modification in any case: (a) is contrary to the terms of this Agreement or any
other Financing Document; (b) could reasonably be expected to be materially
adverse to the rights, interests or privileges of Agent or the Lenders or their
ability to enforce the same; provided however that the foregoing shall not
restrict any changes expressly required under the terms of the 2.25% Convertible
Notes as of the Closing Date, the 3.25% Convertible Notes as of the Closing
Date, or any indenture governing any Permitted 3.25% Convertible Note
Refinancing that satisfies the conditions and requirements set forth in the
definition of “Permitted 3.25% Convertible Note Refinancing”; (c) results in the
imposition or expansion in any material respect of any obligation of or
restriction or burden on any Borrower or any Subsidiary; or (d) reduces in any
material respect any rights or benefits of any Borrower or any Subsidiaries (it
being understood and agreed that any such determination shall be in the
discretion of Agent).

Section 5.11 Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto. No Borrower will, or will permit any
Subsidiary to, other than in the Ordinary Course of Business, change its normal
billing payment and reimbursement policies and procedures with respect to its
Accounts (including the amount and timing of finance charges, fees and
write-offs).

Section 5.12 Excluded Foreign Subsidiaries; Joint Ventures.

(a) No Borrower will, or will permit any Subsidiary (other than a Foreign
Subsidiary) to commingle any of its assets (including any bank accounts, cash or
Cash Equivalents) with the assets of any Person other than a Credit Party.

(b) No Borrower will, or will permit any Subsidiary to enter into or own any
interest in a joint venture that is not itself a corporation or limited
liability company or other legal entity in respect of which the equity holders
are not liable for the obligations of such entity as a matter of law.

Section 5.13 Limitation on Sale and Leaseback Transactions. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts. Each Credit Party shall enter into, and cause each depository,
securities intermediary or commodities intermediary to enter into, Control
Agreements with respect to each deposit, securities, commodity or similar
account maintained by such Person (other than (i) deposit accounts exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of the Borrowers’ employees and identified to Agent by the
Borrower Representative as such, (ii) zero balance accounts; provided that such
accounts have been identified to Agent by the Borrower Representative as such,
(iii) such other petty cash deposit accounts, amounts on deposit in which do not
exceed $100,000 in the aggregate at any one time, (iv) escrow, trust and
fiduciary accounts, (v) each account of Excluded Foreign Subsidiaries,
(vi) deposit account #XXXXX7912 of TriVascular Canada LLC at Bank of Montreal;

 

74



--------------------------------------------------------------------------------

provided the aggregate amount on deposit in such deposit account(s) does not
exceed 1,000,000 Canadian dollars at any time, (vii) the Bank of America Cash
Collateral Account, and (viii) the L/C Cash Collateral Accounts (such accounts
in clauses (i) through (viii), the “Excluded Accounts”)) as of and after the
Closing Date; provided that (x) the Credit Parties shall have until the date
that is forty-five (45) days following the Closing Date or the closing date of
any Permitted Acquisition, as applicable (or such later date as may be agreed to
by Agent in its sole reasonable discretion) to comply with the provisions of
this Section 5.14 with regard to such accounts (other than Excluded Accounts) of
the Credit Parties existing on the Closing Date or acquired in connection with
such Permitted Acquisition, as applicable, (y) until the earlier of the date of
(A) the date that any Person (other than the Merrill Lynch branch where the
Merrill Lynch Securities Account is maintained) has a Lien on or “control (as
defined in the UCC) (including by way of a Deposit Account Control Agreement or
a Securities Account Control Agreement) of the Merrill Lynch Securities Account
and (B) on or after September 1, 2017, the date that the Merrill Lynch
Securities Account has any cash, Cash Equivalents or other assets with a value
in excess of $0, the Credit Parties shall not be required to enter into a
Deposit Account Control Agreement or a Securities Account Control Agreement in
respect of the Merrill Lynch Securities Account as long as the Borrowers do not
deposit any additional funds, amounts or other assets of any kind into such
Merrill Lynch Securities Account after the Closing Date and as long as promptly
upon the maturity of each tranche of the securities and Cash Equivalents in such
Merrill Lynch Securities Account, the Borrowers shall transfer the applicable
amount of cash invested in such matured tranche of securities or Cash
Equivalents to a deposit account or securities account over which the Agent has
“control” for UCC purposes under a Deposit Account Control Agreement or a
Securities Account Control Agreement in favor of the Agent covering such deposit
account or securities account and (z) for deposit accounts, securities accounts
and commodities accounts opened after the Closing Date, the Credit Parties shall
have until the date that is thirty (30) days following the opening of any such
new account (or such later date as may be agreed to by Agent in its sole
reasonable discretion) to comply with this Section 5.14. As of the end of the
last Business Day of each calendar month, the Borrowers shall have at least
$10,000,000 of cash and Cash Equivalents maintained in the deposit accounts or
securities accounts of the Borrowers subject to Deposit Account Control
Agreements or Securities Account Control Agreement, respectively, in each case,
reasonably satisfactory to Agent (or, to the extent in compliance, and in
accordance, with the provisions in this Section 5.14, in the Merrill Lynch
Securities Account) in compliance with the foregoing provisions of this
Section 5.14, and, upon written request by the Agent, the Borrowers shall
provide Agent with written evidence reasonably satisfactory to the Agent as of
such Business Day or the next Business Day showing compliance therewith.

Section 5.15 Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. No
Borrower will, or will permit any Subsidiary to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law, or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224 or other Anti-Terrorism Law.

Section 5.16 Change in Accounting. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP or
(ii) change the fiscal year or method for determining fiscal quarters of any
Credit Party or of any consolidated Subsidiary of any Credit Party.

 

75



--------------------------------------------------------------------------------

Section 5.17 Intercreditor Agreement. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, (A) make any payment, or take any
action, with respect to the Term Debt that is in violation or breach of the
Intercreditor Agreement, if applicable; (B) make any amendment, restatement,
supplement or modification of any Term Debt Document in violation or breach of
the Intercreditor Agreement, if applicable; or (C) join any Subsidiary or any
Affiliate of any Credit Party as a borrower, guarantor or obligor, or have such
Person pledge or grant a Lien on any of its property or assets, under the Term
Debt Documents, unless, in each case, the same Person becomes a Credit Party in
the same capacity (and/or pledges and grants Liens on the same property or
assets (and with no Person having priority in between the Liens granted under
the Term Debt Documents and the Liens granted under the Financing Documents in
connection with this Section 5.17)) under the Financing Documents and such
Person executes and delivers such agreements, instruments and documents
reasonably requested by Agent to effectuate any of the foregoing.

Section 5.18 Anti-Layering. Notwithstanding anything to the contrary in this
Agreement or in any other Financing Documents, no Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, create, incur or suffer to
exist any Debt which is subordinated or junior (either in respect of Lien
priority or in right of payment or any combination thereof) to any of the Term
Debt unless such Debt is expressly subordinated or junior to the Obligations
(both in terms of Lien priority and in right of payment) on terms and conditions
acceptable to Agent and the Lenders; it being understood and agreed that the
foregoing shall in no way limit the incurrence of unsecured Debt otherwise
permitted hereunder that is not payment subordinated to the Term Debt when not
also payment subordinated to the same extent to the Obligations.

ARTICLE 6 - FINANCIAL COVENANTS

Section 6.1 Additional Defined Terms. The following additional definitions are
hereby appended to Section 1.1 of this Agreement:

“Defined Period” means, for purposes of calculating the minimum Net Revenue for
each fiscal quarter of Endologix, beginning with the fiscal quarter ending
June 30, 2017, the preceding twelve (12) month period ending on the last day of
such fiscal quarter.

“Net Revenue” means, for any period, (a) Borrowers’ gross revenues during such
period, less (b)(i) trade, quantity and cash discounts allowed by Borrowers,
(ii) discounts, refunds, rebates, charge backs, retroactive price adjustments
and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (v) set-offs and counterclaims, and (vi) any other
similar and customary deductions used by Borrower in determining net revenues,
all, in respect of (a) and (b), as determined in accordance with GAAP and in the
Ordinary Course of Business.

Section 6.2 Minimum Net Revenue. Borrowers shall not permit their consolidated
Net Revenue for any applicable Defined Period, as tested quarterly, to be less
than the minimum amount set forth on Schedule 6.2 for such Defined Period.

Section 6.3 Evidence of Compliance. Borrowers shall furnish to Agent (or, as
applicable, the Third Party Agent) a Compliance Certificate in accordance with
Section 4.1 as evidence, among other things, of Borrowers’ compliance with the
covenants in this Article 6 and evidence that no Event of Default specified in
this Article 6 has occurred. Subject to (other than, with respect to the Third

 

76



--------------------------------------------------------------------------------

Party Agent, during any Third Party Agent Retention Period) Section 4.19, upon
Agent’s request, the Compliance Certificate shall include (a) a statement and
report, on a form approved by Agent, detailing Borrowers’ calculations, (b) bank
statements, and (c) back-up documentation (including invoices, receipts and
other evidence of costs incurred during such month as Agent shall reasonably
require) evidencing the propriety of the calculations.

ARTICLE 7 - CONDITIONS

Section 7.1 Conditions to Closing. The obligation of each Lender to make the
initial Loans on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the Closing Checklist
prepared by Agent or its counsel, each in form and substance satisfactory to
Agent, and such other closing deliverables reasonably requested by Agent and
Lenders, and to the satisfaction of the following conditions precedent, each to
the satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:

(a) [reserved];

(b) the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

(c) since December 31, 2016, the absence of any Material Adverse Effect;

(d) the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the Closing Date, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
earlier date;

(e) the (i) executed payoff letter evidencing the payoff of all Debt under the
Existing ABL Credit Facility and all other Existing ABL Debt Documents and all
other Debt owed to MidCap Financial Trust or its Affiliates by any Credit Party
or any of its Subsidiaries, the termination of all revolving commitments and
lines of credit and other products and services provided thereunder and the
termination and release of all Liens granted thereunder or thereto, and
(B) release and termination documents evidencing such termination of all such
Liens (including UCC-3 termination statements) and (ii) Existing ABL Agent and
Existing ABL Lenders shall have taken all actions and made all recordings and
filings to effectuate the foregoing, or shall have given Borrowers and/or Agent
the authority to do so, as requested by Agent and the Lenders; and

(f) Agent shall have received the Term Debt Documents, which shall be in form
and substance reasonably satisfactory to the Agent and the Lenders and the Agent
and the Lenders shall have received evidence reasonably satisfactory to them
that all conditions set forth in the Term Debt Documents to make such documents
effective and closed and to fund loans thereunder have been satisfied in all
respects.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

77



--------------------------------------------------------------------------------

Section 7.2 Conditions to Each Loan. The obligation of the Lenders to make a
Loan or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:

(a) receipt by Agent of (i) a Notice of Borrowing (or telephonic notice if
permitted by this Agreement) and (ii) (A) prior to the Initial Third Party Agent
Commencement Date in connection with the Notice of Borrowing for the first Loan
borrowing hereunder, a Borrowing Base Certificate (Agent) using the most recent
available amounts that are not material nonpublic information, (B) during a
Non-Third Party Agent Retention Period (other than the circumstance covered in
Section 7.2(a)(i)(A) directly above), if requested by Agent within one Business
Day of receipt of the Notice of Borrowing, an updated Borrowing Base Certificate
(Agent), and (C) during a Third Party Agent Retention Period, an updated
Borrowing Base Certificate (Third Party Agent);

(b) (i) the fact that, immediately after such borrowing and after application of
the proceeds thereof or after such issuance, the Revolving Loan Outstandings
will not exceed the Revolving Loan Limit and (ii) a representation providing the
same shall be included in the Notice of Borrowing for such borrowing;

(c) in the case of the initial borrowing of the Revolving Loans, subject to
Section 4.22, receipt by Agent of Deposit Account Control Agreements for all
Deposit Accounts and Securities Account Control Agreements for all Securities
Accounts (in each case, other than Excluded Accounts and the Merrill Lynch
Securities Account in accordance with, and subject to the limitations set forth
in, Section 5.14) and, on and after the Initial Third Party Agent Commencement
Date, evidence reasonably satisfactory to Agent (or, as applicable, the Third
Party Agent) that the Borrowers are in compliance with all requirements of
Section 2.11;

(d) the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(e) for Loans made after the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and

(f) the fact that no Material Adverse Effect shall have occurred and be
continuing since the date of this Agreement.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct in all material respects (without
duplication of any materiality qualifier in the text of such representation or
warranty) as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).

Section 7.3 Searches. Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and
(c) below against Borrowers and any other Credit Party, the results of which are
to be consistent with Borrowers’ representations and warranties under this
Agreement and the

 

78



--------------------------------------------------------------------------------

satisfactory results of which shall be a condition precedent to all advances of
Loan proceeds: (a) UCC searches with the Secretary of State of the jurisdiction
in which the applicable Credit Party is organized; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Credit Party is organized.

ARTICLE 8 – REGULATORY MATTERS

Section 8.1 Reserved.

Section 8.2 Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make credit accommodations contemplated hereby,
Borrowers hereby represent and warrant that, except as disclosed in Schedule
8.2(b), the following statements are true, complete and correct in all material
respects (without giving effect to any double materiality) as of the date
hereof, and Borrowers hereby covenant and, subject to (other than, with respect
to the Third Party Agent, during any Third Party Agent Retention Period)
Section 4.19, agree to notify Agent (or, during any Third Party Agent Retention
Period, the Third Party Agent) each quarter in connection with the Compliance
Certificate required to be delivered pursuant to Section 4.1 and upon each
submittal of a Notice of Borrowing of the occurrence of any facts, events or
circumstances known to a Borrower, whether threatened in writing, existing or
pending, that would make any of the following representations and warranties
untrue, incomplete or incorrect in any material respect (without giving effect
to any double materiality) (together with such supporting data and information
as shall be necessary to fully explain to Agent (or, if applicable, the Third
Party Agent) the scope and nature of the fact, event or circumstance), and,
subject to (other than, with respect to the Third Party Agent, during the Third
Party Agent Retention Period) Section 4.19, shall provide to Agent (or, during
any Third Party Agent Retention Period, the Third Party Agent) within five
(5) Business Days of Agent’s (or, if applicable, the Third Party Agent) request,
such additional information as Agent (or, if applicable, the Third Party Agent)
shall request regarding such disclosure:

(a) Reserved.

(b) Permits. Borrowers have (i) each Permit and other rights from, and have made
all declarations and filings with, all applicable Governmental Authorities, all
self-regulatory authorities and all courts and other tribunals necessary to
engage in the ownership, management and operation of the business or the assets
of any Borrower, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits and Rights”)
and (ii) no knowledge that any Governmental Authority is considering limiting,
suspending or revoking any such Material Permit and Right. Subject to (other
than, with respect to the Third Party Agent, during any Third Party Agent
Retention Period) Section 4.19, Borrower has delivered to Agent (or, during any
Third Party Agent Retention Period, the Third Party Agent) a copy of all Permits
requested by Agent (or, if applicable, the Third Party Agent) as of the date
hereof or to the extent requested by Agent (or, if applicable, the Third Party
Agent) pursuant to Section 4.15. All such Material Permits and Rights are valid
and in full force and effect and Borrowers are in compliance with the terms and
conditions of all such Material Permits and Rights, except where failure to be
in such compliance or for a Material Permit and Right to be valid and in full
force and effect could not be reasonably expected to have a Material Adverse
Effect.

(c) Regulatory Required Permits. With respect to any Product, (i) Borrower and
its Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed in connection with the testing, manufacture,
marketing or sale of such Product as currently being conducted by or on behalf
of Borrower, except where the failure to have such Regulatory Required Permits
would not

 

79



--------------------------------------------------------------------------------

have a Material Adverse Effect, and have provided, subject to (other than, with
respect to the Third Party Agent, during any Third Party Agent Retention Period)
Section 4.19, Agent and each Lender with all notices and other information
required by Section 4.15, and (ii) such Product is being tested, manufactured,
marketed or sold, as the case may be, in compliance in all material respects
with all applicable Laws and Material Permits and Rights.

(d) Healthcare and Regulatory Events.

(i) None of the Borrowers are in violation of any Healthcare Laws, except where
any such violation would not have a Material Adverse Effect.

(ii) As of the Closing Date, there have been no Regulatory Reporting Events
which could reasonably be expected to result in a Material Adverse Effect.

(iii) No Borrower is participating in any Third Party Payor Program.

(iv) To the knowledge of any of Borrower’s Responsible Officers, none of the
Borrower’s officers, directors, employees, shareholders, their agents or
affiliates has made an untrue statement of material fact or fraudulent statement
to the FDA or failed to disclose a material fact required to be disclosed to the
FDA, committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(v) Borrower has not received any written notice that any Governmental
Authority, including the FDA, the Office of the Inspector General of HHS or the
United States Department of Justice has commenced or threatened to initiate any
action against a Credit Party, any action to enjoin a Credit Party, their
officers, directors, employees, shareholders or their agents and Affiliates,
from conducting their businesses at any facility owned or used by them or for
any civil penalty, injunction, seizure or criminal action, in each case, which
could reasonably be expected to result in a Material Adverse Effect.

(vi) Borrower has not received from the FDA, a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws and regulations
enforced by the FDA, or any comparable correspondence from any state or local
authority responsible for regulating drug products and establishments, or any
comparable correspondence from any foreign counterpart of the FDA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case, which could reasonably be expected to result in a
Material Adverse Effect.

(vii) Borrower has not engaged in any Recalls, Market Withdrawals, or other
forms of product retrieval from the marketplace of any Products which could
reasonably be expected to result in a Material Adverse Effect.

(viii) Each Product (a) is not adulterated or misbranded within the meaning of
the FDCA; (b) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (c) each
Product has been and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and each service has been conducted in accordance in all material
respects with all applicable Permits and Laws; and (d) each Product has been
and/or shall be manufactured in accordance with Good Manufacturing Practices, in
each case, except where the failure to do so would not have a Material Adverse
Effect.

 

80



--------------------------------------------------------------------------------

(e) Proceedings. No Borrower is subject to any proceeding, suit or, to
Borrowers’ knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would have a
Material Adverse Effect on any Borrower;

(f) Ancillary Laws. Borrowers have received no notice, and are not aware, of any
violation of applicable antitrust laws, employment or landlord-tenant laws of
any federal, state or local government or quasi-governmental body, agency, board
or other authority with respect to the Borrowers that could reasonably be
expected to result in a Material Adverse Effect.

ARTICLE 9 - SECURITY AGREEMENT

Section 9.1 Generally. As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby collaterally assign and
grant to Agent, for the benefit of itself and Lenders, and a continuing first
priority (subject only to the permitted priority of the Permitted Priority
Liens) Lien on and security interest in, upon, and to the personal property set
forth on Schedule 9.1 attached hereto and made a part hereof; provided, however,
anything in this Agreement to the contrary notwithstanding, “Collateral” shall
not include the Excluded Property.

Section 9.2 Representations and Warranties and Covenants Relating to Collateral.

(a) The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected by this
Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the filing of such a financing statement in the
jurisdiction of organization of the applicable Credit Party, (ii) with respect
to any Deposit Account, the execution of Deposit Account Control Agreements by
all parties required to be party thereto, (iii) in the case of letter-of-credit
rights that are not supporting obligations of Collateral, the execution of a
contractual obligation granting control to Agent over such letter-of-credit
rights, (iv) in the case of electronic chattel paper, the completion of all
steps necessary to grant control to Agent over such electronic chattel paper,
(v) in the case of all certificated stock, debt instruments and investment
property, the actions taken under clause (i) above and/or the delivery thereof
to Agent of such certificated stock, debt instruments and investment property
consisting of instruments and certificates, in each case properly endorsed for
transfer to Agent or in blank, (vi) in the case of all investment property not
in certificated form, the actions taken under clause (i) above and/or the
execution of control agreements with respect to such investment property,
(vii) in the case of all other instruments and tangible chattel paper that are
not certificated stock, debt instructions or investment property, the delivery
thereof to Agent of such instruments and tangible chattel paper, and (viii) in
the case of all copyrights, trademarks and patents for which UCC filings are
insufficient, all appropriate filings having been made with the applicable
Intellectual Property registries, including but not limited to the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable. Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens. Except to the extent not required
pursuant to the terms of this Agreement, all actions by each Credit Party
reasonably requested by Agent to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken.

 

81



--------------------------------------------------------------------------------

(b) Schedule 9.2 sets forth (i) each chief executive office and principal place
of business of each Borrower and each of their respective Subsidiaries, and
(ii) all of the addresses (including all warehouses) at which any of the
Collateral is located (it being understood and agreed that from time to time
Credit Parties may (1) sell assets in accordance with the terms of this
Agreement, (2) maintain de minimis amounts of Inventory with its sales personnel
and at medical facilities, and (3) send items of Collateral out for repair and
that from time to time certain items of Collateral will be in transit and that
no such locations need be disclosed on Schedule 9.2) and/or books and records of
Borrowers regarding any Collateral or any of Borrower’s assets, liabilities,
business operations or financial condition are kept, which such Schedule 9.2
indicates in each case which Borrower(s) have Collateral and/or books located at
such address, and, in the case of any such address not owned by one or more of
the Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

(c) Without limiting the generality of Section 3.2, except with respect to any
rights of any Borrower as a licensee under any license of Intellectual Property
owned by another Person, and except for the filing of financing statements under
the UCC, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or consent of any other Person is
required for (i) the grant by each Borrower to Agent of the security interests
and Liens in the Collateral provided for under this Agreement and the other
Security Documents (if any), or (ii) the exercise by Agent of its rights and
remedies with respect to the Collateral provided for under this Agreement and
the other Security Documents or under any applicable Law, including the UCC and
neither any such grant of Liens in favor of Agent or exercise of rights by Agent
shall violate or cause a default under any agreement between any Borrower and
any other Person relating to any such collateral, including any license to which
a Borrower is a party, whether as licensor or licensee, with respect to any
Intellectual Property, whether owned by such Borrower or any other Person.

(d) As of the Closing Date, no Borrower has any ownership interest in any
Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments (other than (i) checks and other ordinary
course payment instruments, in each case in the ordinary course of business and
(ii) Instruments not in excess of $250,000 in the aggregate at any one time),
documents or investment property (other than equity interests in any
Subsidiaries of such Borrower disclosed on Schedule 3.4 or subsequently created
hereunder and advised to Agent) and Borrowers shall give notice to Agent
promptly (but in any event not later than the delivery by Borrowers of the next
Compliance Certificate required pursuant to Section 4.1 above following the end
of a fiscal quarter) upon the acquisition by any Borrower of any such Chattel
Paper, letter of credit rights, commercial tort claims, Instruments (subject to
the exceptions noted above), documents and investment property (other than
equity interests in any Subsidiaries of such Borrower disclosed on Schedule 3.4
or subsequently created hereunder and advised to Agent). No Person other than
Agent or (if applicable) any Lender has “control” (as defined in Article 9 of
the UCC) over any Deposit Account, investment property (including Securities
Accounts and commodities account), letter of credit rights or electronic chattel
paper in which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Borrowers is maintained), other than the Term Agent, subject to the
terms of the Intercreditor Agreement, if applicable.

(e) Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless, subject to
(other than, with respect to the Third Party Agent, during any Third Party Agent
Retention Period) Section 4.19, Borrowers have given at least ten (10) Business
Days’ prior written notice (or such later period to which Agent may in its
discretion agree) to Agent of Borrowers’ intention to take any such action
(which such written notice shall include an

 

82



--------------------------------------------------------------------------------

updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the Collateral:
(i) change the legal name or organizational identification number of any
Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, (iii) change its chief
executive office or principal place of business, or (iv) change the location of
its books and records or move any Collateral to or place any Collateral on any
location that is not then listed on the Schedules (it being understood and
agreed that from time to time Credit Parties may (1) sell assets in accordance
with the terms of this Agreement, (2) maintain de minimis amounts of Inventory
with its sales personnel and at medical facilities, and (3) send items of
Collateral out for repair and that from time to time certain items of Collateral
will be in transit and that no such locations need be disclosed on Schedule 9.2
or any notification need be made to Agent in respect of the foregoing) and/or
establish any business location at any location that is not then listed on the
Schedules.

(f) Borrowers shall not adjust, settle or compromise the amount or payment of
any Account, or release wholly or partly any Account Debtor, or allow any credit
or discount thereon (other than adjustments, settlements, compromises, credits
and discounts in the Ordinary Course of Business, made while no Event of Default
exists) without the prior written consent of Agent. Without limiting the
generality of this Agreement or any other provisions of any of the Financing
Documents relating to the rights of Agent after the occurrence and during the
continuance of an Event of Default, Agent shall have the right at any time after
the occurrence and during the continuance of an Event of Default to:
(i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

(g) Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i) Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments (other than (i) checks and other ordinary course payment
instruments, in each case in the ordinary course of business and
(ii) Instruments not in excess of $250,000 in the aggregate at any one time) and
documents owned by any Borrower and constituting part of the Collateral duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to Agent. Borrowers shall
provide Agent with “control” (as defined in Article 9 of the UCC) of all
electronic Chattel Paper, if any, owned by any Borrower and constituting part of
the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper, if
any, and securing any such Instruments. Borrowers will mark conspicuously all
such Chattel Paper and all such Instruments and documents with a legend, in form
and substance satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents.
Borrowers shall comply with all the provisions of Section 5.14 with respect to
the Deposit Accounts and Securities Accounts of Borrowers.

(ii) Borrowers shall deliver to Agent all letters of credit on which any
Borrower is the beneficiary and which give rise to letter of credit rights owned
by such Borrower which constitute part of the Collateral in each case duly
endorsed and accompanied by duly

 

83



--------------------------------------------------------------------------------

executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Agent. Borrowers shall take any and all actions as
may be necessary or desirable, or that Agent may request, from time to time, to
cause Agent to obtain exclusive “control” (as defined in Article 9 of the UCC)
of any such letter of credit rights in a manner reasonably acceptable to Agent.

(iii) Borrowers shall promptly advise, subject to (other than, with respect to
the Third Party Agent, during any Third Party Agent Retention Period)
Section 4.19, Agent upon any Borrower becoming aware that it has any interests
in any commercial tort claim that constitutes part of the Collateral, which such
notice shall include descriptions of the events and circumstances giving rise to
such commercial tort claim and the dates such events and circumstances occurred,
the potential defendants with respect such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrowers shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

(iv) Except for Accounts and Inventory in an aggregate amount of $500,000, no
Accounts or Inventory or other Collateral and no books and records and/or
software and equipment of the Borrowers regarding any of the Collateral or any
of the Borrower’s assets, liabilities, business operations or financial
condition shall at any time be located at any leased location or in the
possession or control of any warehouse, consignee, bailee or any of Borrowers’
agents or processors, without prior written notice to Agent and the receipt by
Agent, of warehouse receipts, consignment agreements, landlord waivers, or
bailee waivers (as applicable) satisfactory to Agent prior to the commencement
of such lease or of such possession or control (as applicable) (it being
understood and agreed that from time to time Credit Parties may (1) sell assets
in accordance with the terms of this Agreement, (2) maintain de minimis amounts
of Inventory with its sales personnel and at medical facilities, and (3) send
items of Collateral out for repair and that from time to time certain items of
Collateral will be in transit). Borrower has notified Agent that Collateral and
books and records are currently located at the locations set forth on Schedule
9.2. Borrowers shall, upon the request of Agent, notify any such landlord,
warehouse, consignee, bailee, agent or processor of the security interests and
Liens in favor of Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Agent’s benefit.

(v) Borrowers shall cause all equipment and other tangible personal property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end, unless failure to so comply with the foregoing could not reasonably be
expected to result in a Material Adverse Effect. Upon request of Agent,
Borrowers shall promptly deliver to Agent any and all certificates of title,
applications for title or similar evidence of ownership of all such tangible
Personal Property with a value greater than $250,000 and shall cause Agent to be
named as lienholder on any such certificate of title or other evidence of
ownership. Borrowers shall not permit any tangible Personal Property included in
the Borrowing Base to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(vi) Each Borrower hereby authorizes Agent and its representatives, agents,
subagents and attorneys and any Third Party Agent to file without the signature
of such Borrower one or more UCC financing statements relating to liens on
personal property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such

 

84



--------------------------------------------------------------------------------

Borrower as the “debtor” and which describe and indicate the collateral covered
thereby as all or any part of the Collateral under the Financing Documents
(including an indication of the collateral covered by any such financing
statement as “all assets” (or similar language) of such Borrower now owned or
hereafter acquired), in such jurisdictions as Agent from time to time determines
are appropriate, and to file without the signature of such Borrower any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral. Each Borrower also
ratifies its authorization for Agent and its representatives, agents, subagents
and attorneys and any Third Party Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

(vii) As of the Closing Date, except as set forth on Schedule 9.2(vii), no
Borrower holds, and after the Closing Date Borrowers shall update such schedule
on a quarterly basis in respect of, any Collateral which constitutes a claim
against any Governmental Authority (other than in respect of the Account Debtors
listed on Schedule 9.2(vii)), including the federal government of the United
States or any instrumentality or agency thereof, the assignment of which claim
is restricted by any applicable Law, including the federal Assignment of Claims
Act and any other comparable Law. Upon the reasonable request of Agent,
Borrowers shall use commercially reasonable efforts to take the actions
reasonably requested by Agent to comply with any such applicable Law.

(viii) Subject to (other than, with respect to the Third Party Agent, during any
Third Party Agent Retention Period) Section 4.19, Borrowers shall furnish to
Agent from time to time any statements and schedules further identifying or
describing the Collateral and any other information, reports or evidence
concerning the Collateral as Agent may reasonably request from time to time.

(h) Solely for the purpose of enabling Agent (for the benefit of the Agent and
the Lenders) to exercise rights and remedies upon an Event of Default (including
in order to take possession of, collect, receive, assemble, process,
appropriate, remove, realize upon, sell, assign, convey, transfer or grant
options to purchase any Collateral), each Borrower hereby grants to Agent, for
the benefit of the Agent and the Lenders, (i) an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Borrower) including in such license the right to use, practice, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Borrower, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof, and (ii) an irrevocable license (without payment of rent or other
compensation to such Borrower) to use, operate and occupy all real estate owned,
operated, leased, subleased or otherwise occupied by such Borrower; provided, in
each case, that no such licenses shall be granted with respect to any Excluded
Property.

ARTICLE 10 - EVENTS OF DEFAULT

Section 10.1 Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a) (i) any Credit Party shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, or (ii) there shall occur any default in the performance
of or compliance with any of the following sections of this Agreement:
Section 2.11, Section 4.1, Section 4.2(b), Section 4.4(c), Section 4.7,
Section 4.11, Section 4.14, Section 4.15, Section 4.17, Section 4.19,
Section 4.20, Section 4.21, Section 4.22, Section 4.23, Article 5, Article 6,
Article 8 and Section 9.2(e) (other than clause (iv) thereof);

 

85



--------------------------------------------------------------------------------

(b) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within thirty
(30) days (other than Section 9.1(g)(iv) of this Agreement, in which case,
within ten (10) days) after the earlier of (i) receipt by Borrower
Representative of notice from Agent or Required Lenders of such default, or
(ii) actual knowledge of any Borrower or any other Credit Party of such default;

(c) any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made) (subject in the case of
projections, other forward-looking information and industry information to the
limitations set forth in Section 3.21 hereof);

(d) (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having an individual principal amount in
excess of $3,000,000 or having an aggregate principal amount in excess of
$8,000,000 to become or be declared due prior to its stated maturity, (ii) the
occurrence of any breach or default under any terms or provisions of any
Convertible Note Document or any Subordinated Debt Document or the occurrence of
any event requiring the prepayment or mandatory redemption of any 3.25%
Convertible Note (or any Permitted 3.25% Convertible Note Refinancing thereof),
any 2.25% Convertible Note or of any Subordinated Debt; provided, however that,
notwithstanding the foregoing, any event or condition that occurs that permits
holders of convertible Debt permitted hereunder to convert such Debt into Stock
(other than Disqualified Stock) pursuant to the terms of the applicable
indenture shall not constitute a Default or Event of Default hereunder on such
basis alone; or (iii) (A) the failure of any Credit Party or its Subsidiaries to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Term Debt, or (B) fails to
observe or perform any other agreement or condition relating to the Term Debt or
the Term Debt Documents or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Term Debt or the beneficiary or beneficiaries of any Guarantee related thereto
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, such Term Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Term Debt to be made, prior
to its stated maturity, or such Guarantee to become payable;

(e) any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

86



--------------------------------------------------------------------------------

(f) an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower (other than any Immaterial
Subsidiary) seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party or any Subsidiary of a Borrower (other
than any Immaterial Subsidiary) under applicable federal bankruptcy, insolvency
or other similar law in respect of (i) bankruptcy, liquidation, winding-up,
dissolution or suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary (other than assets that are not
Collateral of any Immaterial Subsidiary);

(g) (i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $1,000,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that could reasonably be expected to give rise to a Lien
under Section 4068 of ERISA, or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that any Credit Party
or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $1,000,000;

(h) one or more judgments or orders for the payment of money (to the extent not
paid or covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,000,000 (above any amounts so covered by
insurance) shall be rendered against any or all Credit Parties and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgments or orders, or (ii) there shall be any period of twenty
(20) consecutive days during which a stay of enforcement of any such judgments
or orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect;

(i) any material provision of any Financing Document shall for any reason cease
to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder or otherwise contest the
validity, binding effect or enforceability of the Financing Documents; or any
Financing Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in any of the Collateral in
excess of such Collateral that has a fair market value of $50,000 as determined
by the Agent in its sole reasonable discretion (to the extent that such
perfection or priority is required hereby) purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest (subject only to the prior priority of the Permitted
Priority Liens);

(j) the institution by any Governmental Authority of criminal proceedings
against any Credit Party;

(k) an event of default occurs under any Guarantee of any portion of the
Obligations;

 

87



--------------------------------------------------------------------------------

(l) any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m) if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

(k) [reserved];

(l) the voluntary withdrawal or institution of any action or proceeding by the
FDA or similar Governmental Authority to order the withdrawal of any Product or
Product category from the market or to enjoin Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries from manufacturing, marketing,
selling or distributing any Product or Product category that has or could
reasonably be expected to have a Material Adverse Effect, (ii) the institution
of any action or proceeding by the DEA, the FDA, or any other Governmental
Authority to revoke, suspend, reject, withdraw, limit, or restrict any
Regulatory Required Permit held by Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries, which, in each case, has or
could reasonably be expected to result in a Material Adverse Effect, (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by the DEA, the FDA, or any other Governmental
Authority which has or could reasonably be expected to result in a Material
Adverse Effect, or (iv) the occurrence of adverse test results in connection
with a Product which could reasonably be expected to result in a Material
Adverse Effect;

(m) any Credit Party defaults under or breaches any Material Contract (after any
applicable grace period contained therein), or a Material Contract shall be
terminated by a third party or parties party thereto prior to the expiration
thereof (other than in accordance with its terms) (other than the Warrant, the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing or the
2.25% Convertible Notes, any Term Debt or any Loan Documents (as defined in the
Term Credit Agreement)), or there is a loss of a material right of a Credit
Party under any Material Contract to which it is a party, in each case which
could reasonably be expected to result in a Material Adverse Effect;

(n) any provisions of the Intercreditor Agreement shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect other
than in accordance with the terms of the Intercreditor Agreement, or any Credit
Party or its Affiliates shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder; or

(o) the Common Stock shall cease to be registered under the Exchange Act or to
be listed on the Principal Market.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2 Acceleration and Suspension or Termination of Revolving Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and the Lenders with respect thereto, in whole or in
part (and, if in part, each Lender’s Revolving Loan Commitment shall be reduced
in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued

 

88



--------------------------------------------------------------------------------

interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

Section 10.3 UCC Remedies.

(a) Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including:

(i) the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

(ii) the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii) the right to require Borrowers at Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Agent at any place
designated by Lender;

(iv) the right to notify postal authorities to change the address for delivery
of Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v) the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including (i) the right to collect Accounts directly in Agent’s own
name (as agent for Lenders) and to charge the collection costs and expenses,
including attorneys’ fees, to Borrowers, and (ii) the right, in the name of
Agent or any designee of Agent or Borrowers, to verify the validity, amount or
any other matter relating to any Accounts by mail, telephone, telegraph or
otherwise, including verification of Borrowers’ compliance with applicable Laws.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude such verification process. Such verification may include
contacts between Agent and applicable federal, state and local regulatory
authorities having jurisdiction over the Borrowers’ affairs, all of which
contacts Borrowers hereby irrevocably authorize.

 

89



--------------------------------------------------------------------------------

(b) Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers. At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released. Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral. Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

(c) Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection
(c) shall be a power coupled with an interest and cannot be revoked.

(d) Solely for the purpose of enabling Agent (for the benefit of Agent and the
Lenders) to exercise remedies upon an Event of Default (including in order to
take possession of, collect, receive, assemble, process, appropriate, remove,
realize upon, sell, assign, convey, transfer or grant options to purchase any
Collateral), Agent and each Lender is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrowers’ labels,
mask works, rights of use of any name, any other Intellectual Property and
advertising matter, and any similar property as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Agent’s exercise of its rights under this Article,
Borrowers’ rights under all licenses (whether as licensor or licensee) (unless
constituting Excluded Property) and all franchise agreements inure to Agent’s
and each Lender’s benefit.

Section 10.4 Reserved.

Section 10.5 Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
two percent (2.0%) per annum in excess of the rates otherwise payable under this
Agreement; provided, however, that in the case of any Event of Default specified
in Section 10.1(e) or 10.1(f) above, such default rates shall apply immediately
and automatically without the need for any election or action of any kind on the
part of Agent or any Lender. For the avoidance of doubt and notwithstanding
anything to the contrary in this Agreement or any other Financing Agreement, the
Maximum Cumulative Rate Provision is not applicable to this Section 10.5 (or any
rate set forth herein).

 

90



--------------------------------------------------------------------------------

Section 10.6 Setoff Rights. During the continuance of any Event of Default, each
Lender is hereby authorized by each Borrower at any time or from time to time,
with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent. Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

Section 10.7 Application of Proceeds.

(a) Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b) Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c) Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following order:
first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

 

91



--------------------------------------------------------------------------------

Section 10.8 Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws. Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements. Any forbearance by Agent or Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Loans, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loans or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents. Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

92



--------------------------------------------------------------------------------

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) to the extent permitted by applicable law, Agent and Lenders
shall not be subject to any “one action” or “election of remedies” law or rule,
and (ii) all Liens and other rights, remedies or privileges provided to Agent or
Lenders shall remain in full force and effect until Agent or Lenders have
exhausted all remedies against the Collateral and any other properties owned by
Borrowers and the Financing Documents and other security instruments or
agreements securing the Loans have been foreclosed, sold and/or otherwise
realized upon in satisfaction of Borrowers’ obligations under the Financing
Documents or until indefeasible payment in full of the Obligations (other than
contingent indemnification Obligations for which no claim has been asserted).

(e) Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion if an Event of Default has occurred and is continuing,
including the following circumstances: (i) in the event any Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and/or interest, Agent may foreclose upon all or any part
of the Collateral to recover such delinquent payments, or (ii) in the event
Agent elects to accelerate less than the entire outstanding principal balance of
the Loans, Agent may foreclose all or any part of the Collateral to recover so
much of the principal balance of the Loans as Lender may accelerate and such
other sums secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

(f) To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Section 10.9 Injunctive Relief. The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including a
temporary restraining order, preliminary injunction, writ of attachment, or
order compelling an audit) against such breach or threatened breach, including
maintaining any cash management and collection procedure described herein.
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement. Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief. By joining in the Financing Documents as a Credit Party,
each Credit Party specifically joins in this Section as if this Section were a
part of each Financing Document executed by such Credit Party.

Section 10.10 Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

 

 

93



--------------------------------------------------------------------------------

Section 10.11 Credit Bidding. The Credit Parties and the Lenders hereby
irrevocably authorize Agent based upon the written instruction of the Lenders,
to (a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code or any similar laws in any other
jurisdictions to which a Credit Party is subject, or (b) credit bid and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by (or with the consent or at the direction of) Agent (whether by judicial
action or otherwise) in accordance with applicable Law. In connection with any
such credit bid and purchase, the Obligations owed to any Lender shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not unduly delay the ability
of Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders whose Obligations are credit bid shall
be entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above and otherwise expressly provided for herein or in the
other Financing Documents, Agent will not execute nor deliver a release of any
Lien on any Collateral. Upon request by Agent or the Borrower Representative at
any time, the Lenders will confirm in writing Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 10.11.

ARTICLE 11 - AGENT

Section 11.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent (including any Third Party Agent) to enter into
each of the Financing Documents to which it is a party (other than this
Agreement) on its behalf and to take such actions as Agent (or such Third Party
Agent) on its behalf and to exercise such powers under the Financing Documents
as are delegated to Agent (or such Third Party Agent) by the terms thereof,
together with all such powers as are reasonably incidental thereto. Subject to
the terms of Section 11.16 and to the terms of the other Financing Documents,
Agent is authorized and empowered to amend, modify, or waive any provisions of
this Agreement or the other Financing Documents on behalf of Lenders. The
provisions of this Article 11 are solely for the benefit of Agent (including any
Third Party Agent) and Lenders and neither any Borrower nor any other Credit
Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
Agent (and any Third Party Agent) shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party. Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, subagents, servicers, trustees, investment
managers or employees or any Third Party Agent.

Section 11.2 Agent and Affiliates. Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

 

94



--------------------------------------------------------------------------------

Section 11.3 Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4 Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5 Liability of Agent. Neither Agent nor any of its directors,
officers, agents, subagents, trustees, investment managers, servicers or
employees shall be liable to any Lender for any action taken or not taken by it
in connection with the Financing Documents, except that Agent shall be liable
with respect to its specific duties set forth hereunder but only to the extent
of its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents,
subagents, trustees, investment managers, servicers or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any Financing
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements specified in any Financing Document; (c) the
satisfaction of any condition specified in any Financing Document; (d) the
validity, effectiveness, sufficiency or genuineness of any Financing Document,
any Lien purported to be created or perfected thereby or any other instrument or
writing furnished in connection therewith; (e) the existence or non-existence of
any Default or Event of Default; or (f) the financial condition of any Credit
Party. Agent shall not incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, facsimile or electronic transmission or similar writing) believed by it to
be genuine or to be signed by the proper party or parties. Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

Section 11.6 Indemnification. Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7 Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against

 

95



--------------------------------------------------------------------------------

Agent as a result of Agent acting or refraining from acting under this Agreement
or any of the other Financing Documents in accordance with the instructions of
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) and, notwithstanding the instructions of Required
Lenders (or such other applicable portion of the Lenders), Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable Law or exposes Agent to any liability for which it has
not received satisfactory indemnification in accordance with the provisions of
Section 11.6.

Section 11.8 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9 Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Revolving Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”. Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

Section 11.10 Agency for Perfection. Agent and each Lender hereby appoint each
other Lender and any Third Party Agent as agent for the purpose of perfecting
Agent’s security interest in assets which, in accordance with the Uniform
Commercial Code in any applicable jurisdiction, can be perfected by possession
or control. Should any Lender (other than Agent) obtain possession or control of
any such assets, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor, shall deliver such assets to Agent or in accordance
with Agent’s instructions or transfer control to Agent in accordance with
Agent’s instructions. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loan unless instructed to do so by Agent (or
consented to by Agent), it being understood and agreed that such rights and
remedies may be exercised only by Agent.

Section 11.11 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify each Lender of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) in accordance with the terms hereof.
Unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interests of Lenders.

 

96



--------------------------------------------------------------------------------

Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent.

(a) Agent may resign as Agent upon thirty (30) days’ notice to the Lenders (or
such lesser period agreed to by the Required Lenders). If Agent resigns under
this Agreement, Agent may appoint, with the consent of the Required Lenders, a
successor Agent. If no successor Agent is appointed prior to the effective date
of the resignation of Agent, the Required Lenders may appoint a successor Agent
from among the Lenders or may appoint another Person as a successor Agent. Upon
the acceptance of its appointment as successor Agent hereunder, such successor
Agent shall succeed to all the rights, powers and duties of the retiring Agent
and the term “Agent” shall mean such successor Agent, and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. If no successor
Agent has accepted appointment as Agent by the date which is 30 days (or such
lesser period agreed to by the Required Lenders) following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of Agent hereunder (and all payments, communications and determinations
provided to be made by, to or through Agent shall instead be made by or to each
Lender directly) until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above.

(b) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection
(a) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this Section 11.12). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article and Section 11.12 shall continue in
effect for the benefit of such retiring Agent and its agents and subagents and
its Third Party Agents in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting or was continuing to act as
Agent.

(c) Notwithstanding anything to the contrary in any of the Financing Documents,
any Third Party Agent that becomes the Agent and any delegation, assignment or
other transfer of duties, responsibilities or rights of Agent to any Third Party
Agent, in each case, does not require the consent of any Person (other than
Agent) and shall be permitted at all times under the Financing Documents.

Section 11.13 Payment and Sharing of Payment.

(a) Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.

(i) Agent shall have the right (but not an obligation), on behalf of Revolving
Lenders, to disburse funds to Borrowers for all Revolving Loans requested or
deemed requested by Borrowers pursuant to the terms of this Agreement. Agent
shall be conclusively entitled to assume, for purposes of the preceding
sentence, that each Revolving Lender, other than any Non-Funding Lenders, will
fund its Pro Rata Share of all Revolving Loans requested by Borrowers. Each
Revolving Lender shall reimburse Agent on demand, in accordance with the
provisions of the immediately following paragraph, for all funds disbursed on
its behalf by Agent pursuant to the first sentence of this clause (i), or if
Agent so requests, each Revolving Lender will remit to Agent its Pro Rata Share
of any Revolving Loan before Agent disburses the same to a Borrower. If Agent
elects to require that each Revolving Lender make funds available to Agent,
prior to a disbursement by Agent to a Borrower, Agent shall advise each
Revolving Lender by telephone, facsimile or e-mail of the amount of such
Revolving Lender’s Pro Rata Share of the Revolving Loan requested

 

97



--------------------------------------------------------------------------------

by such Borrower no later than noon (Eastern time) on the date of funding of
such Revolving Loan, and each such Revolving Lender shall pay Agent on such date
such Revolving Lender’s Pro Rata Share of such requested Revolving Loan, in same
day funds, by wire transfer to the Payment Account, or such other account as may
be identified by Agent to Revolving Lenders from time to time. If any Lender
fails to pay the amount of its Pro Rata Share of any funds advanced by Agent
pursuant to the first sentence of this clause (i) within one (1) Business Day
after Agent’s demand, Agent shall promptly notify Borrower Representative, and
Borrowers shall immediately repay such amount to Agent. Any repayment required
by Borrowers pursuant to this Section 11.13 shall be accompanied by accrued
interest thereon from and including the date such amount is made available to a
Borrower to but excluding the date of payment at the rate of interest then
applicable to Revolving Loans. Nothing in this Section 11.13 or elsewhere in
this Agreement or the other Financing Documents shall be deemed to require Agent
to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Agent or any Borrower may have against any Lender as a result of any default by
such Lender hereunder.

(ii) On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

(iii) On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

(iv) On the Closing Date, Agent, on behalf of Lenders, may elect to advance to
Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender’s commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date. If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Agent receives such
Lender’s Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the
Closing Date.

 

98



--------------------------------------------------------------------------------

(v) It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

(vi) The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b) Reserved.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Defaulted Lenders. The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulted Lender
shall not have any voting or consent rights under or with respect to any
Financing Document or constitute a “Lender” (or be included in the calculation
of “Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Financing Document.

(e) Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation). If under any applicable

 

99



--------------------------------------------------------------------------------

bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this clause (e) applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders entitled under this clause
(e) to share in the benefits of any recovery on such secured claim.

Section 11.14 Right to Perform, Preserve and Protect. If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense. Agent is further authorized by Borrowers and the Lenders
to make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations. Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14. Each Lender hereby agrees to indemnify Agent upon demand for
any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions of Section 11.6.

Section 11.15 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Financing
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent.

Section 11.16 Amendments and Waivers.

(a) No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Agent, and the Required Lenders and any other Lender to the extent required
under Section 11.16(b).

(b) In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i) if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender (other than solely by
reason of a waiver of a Default or Event of Default by the Required Lenders in
accordance with the terms of this Agreement); and/or

(ii) if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders

 

100



--------------------------------------------------------------------------------

which shall be required for Lenders to take any action hereunder; (D) release
all or substantially all of the Collateral, authorize any Borrower to sell or
otherwise dispose of all or substantially all of the Collateral, release any
Guarantor of all or any portion of the Obligations or its Guarantee obligations
with respect thereto, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b); (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Revolving Loan Commitment, Revolving Loan Commitment Amount, or
Revolving Loan Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder. It is hereby understood and agreed that all Lenders shall be deemed
directly affected by an amendment, waiver or other modification of the type
described in the preceding clauses (C), (D), (E), (F) and (G) of the preceding
sentence.

Section 11.17 Assignments and Participations.

(a) Assignments.

(i) Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder. Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement
shall be in a minimum aggregate amount equal to $1,000,000 or, if less, the
assignor’s entire interests in the outstanding Loan; provided, however, that, in
connection with simultaneous assignments to two or more related Approved Funds,
such Approved Funds shall be treated as one assignee for purposes of determining
compliance with the minimum assignment size referred to above. Notwithstanding
anything to the contrary in any Financing Documents, the Credit Parties shall
not (and the Credit Parties agree not to have their Affiliates or Related
Parties agree to), solely in connection with a refinancing of this Agreement
whereby the Borrowers are not entering into a new credit facility that
refinances or replaces this Agreement (and the Loans and the Revolving Loan
Commitments hereunder) but rather is seeking a financial institution (or other
Person) and its Affiliates that are not Deerfield ELGX Revolver, LLC or its
Affiliates to replace Deerfield ELGX Revolver, LLC and its Affiliates as Agent
and as the Lenders hereunder pursuant to an assignment of the agency of Agent
and the Loans and Revolving Loan Commitments hereunder, and whereby the
assignment documentation for the agency of Agent and the Loans and Revolving
Loan Commitments hereunder requires the written consent of Endologix (even if
the terms hereof do not otherwise require such consent), request from any Lender
that any Person be assigned, delegated or transferred any of the Revolving Loan
Commitments unless Endologix advises Deerfield ELGX Revolver, LLC on or prior to
the written consent of Endologix of the terms of Section 5.4(s)(i) of the Term
Credit Agreement, and any such assignment, delegation or transfer in the
scenario described in this sentence that does not meet the foregoing terms shall
be absolutely void ab initio.    Borrowers and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto, a processing fee of $3,500 to be
paid by the assigning Lender, and, if the Assignee is not already a Lender, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act; provided, however, no
processing fee shall be due for assignments between

 

101



--------------------------------------------------------------------------------

Lenders or between a Lender and its Affiliate or Approved Fund. AGENT AND/OR ANY
LENDER CONSIDERING ASSIGNING ANY REVOLVING LOAN COMMITMENTS, LOANS OR
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS IS ADVISED AND
ENCOURAGED TO REVIEW WITH COUNSEL SECTION 5.4(s) (PARTICULARLY CLAUSE (i) OF THE
PROVISO THEREOF) OF THE TERM CREDIT AGREEMENT AND UNDERSTAND ANY IMPLICATIONS OF
ANY SUCH ASSIGNMENT IF AGENT AND/OR ANY LENDER HOLDS ANY INTEREST IN ANY LOANS
OR OTHER OBLIGATIONS UNDER THE TERM DEBT DOCUMENTS AT SUCH TIME.

(ii) From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower shall
execute and deliver to Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender). Upon receipt by the assigning Lender of such Note, upon written request
of Borrower Representative, the assigning Lender shall return to Borrower
Representative any prior Note held by it.

(iii) During any Third Party Agent Retention Period, Agent, acting solely for
this purpose as an agent of Borrower, shall maintain at one of its office a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrowers, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrowers and any Lender, at any
reasonable time upon reasonable prior notice to Agent. During any Non-Third
Party Agent Retention Period, the Borrower Representative shall maintain such
Register and shall make such Register available to Agent and the Lenders at any
reasonable time upon reasonable prior notice to the Borrower Representative.
Upon the request of any Third Party Agent upon the commencement of any Third
Party Agent Retention Period, the Borrower Representative shall share such
Register with the Third Party Agent, and with respect to any discrepancies
between the records or Register of the Borrower Representative, on the one hand,
and the records or Register of any Lender, the Agent or the Third Party Agent,
on the other hand, the records and Register of such Lender, Agent or Third Party
Agent shall govern and control absent manifest error. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to

 

102



--------------------------------------------------------------------------------

any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

(iv) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loans via an electronic settlement system
acceptable to Agent as designated in writing from time to time to the Lenders by
Agent (the “Settlement Service”). At any time when Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a). Each assigning
Lender and proposed Eligible Assignee shall comply with the requirements of the
Settlement Service in connection with effecting any assignment of Loans pursuant
to the Settlement Service. With the prior written approval of Agent, Agent’s
approval of such Eligible Assignee shall be deemed to have been automatically
granted with respect to any transfer effected through the Settlement Service.
Assignments and assumptions of the Loan shall be effected by the provisions
otherwise set forth herein until Agent notifies Lenders of the Settlement
Service as set forth herein.

(b) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”). In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender. Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

(c) Reserved.

(d) Credit Party Assignments. No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document, and any attempted assignment thereby shall be absolutely
void ab initio.

 

103



--------------------------------------------------------------------------------

Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist. So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall cease making Revolving Loans due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied conditions.
Any Lender delivering any such notice shall become a non-funding Lender (a
“Non-Funding Lender”) for purposes of this Agreement commencing on the Business
Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender. Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Revolving Loan
Outstanding in excess of Zero Dollars ($0); provided, however, that during any
period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:

(a) For purposes of determining the Pro Rata Share of each Revolving Lender
under clause (c) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.

(b) Except as provided in clause (a) above, the Revolving Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be Zero Dollars ($0).

(c) The Revolving Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Revolving
Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of
such date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.

(d) Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party.

(e) To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

Section 11.19 Reserved.

Section 11.20 Definitions. As used in this Article 11, the following terms have
the following meanings:

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

104



--------------------------------------------------------------------------------

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that with respect to clause (d) above, no such
Person shall include (i) Borrowers or any of Borrowers’ Affiliates or
(ii) unless an Event of Default has occurred and is continuing, (A) any direct
competitor of Credit Parties, in each case, as determined by Agent in its
reasonable discretion, (B) any investor or fund that has publicly announced in
writing its intention to obtain control of Endologix publicly or otherwise to
the knowledge of the assigning Lender, or (D) any Person listed in the email
delivered by counsel to Endologix to counsel to the Agent on March 16, 2017 at
5: 00 p.m. (Pacific time) and any Affiliates or Approved Funds of any such
Person actually known to the assigning Lender and to the Agent to be Affiliates
or Approved Funds of any such Person.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided, however,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day from three U.S. banks on such transactions as determined by Agent.

ARTICLE 12 - MISCELLANEOUS

Section 12.1 Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of Section 2.10 and Articles 11 and 12 shall
survive the payment of the Obligations (both with respect to any Lender and all
Lenders collectively) and any termination of this Agreement and any judgment
with respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.

Section 12.2 No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Any reference in any Financing Document to the “continuing” nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3 Notices.

(a) All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such

 

105



--------------------------------------------------------------------------------

assignment) (or, in the case of any Third Party Agent, in the notice delivered
to Borrower Representative pursuant to clause (b) of the definition of “Third
Party Agent” herein) or at such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to Agent
and Borrower Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

(b) Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication. Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c) Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4 Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5 Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6 Confidentiality.

(a) Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any Secured Party or any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Financing Document or any
action or proceeding relating to this Agreement or any other Financing Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions

 

106



--------------------------------------------------------------------------------

substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or the other Financing Documents or
(ii) any actual or prospective party (or its Related Parties) to any transaction
under which payments are to be made by reference to the Credit Parties and their
obligations, this Agreement, the other Financing Documents or payments hereunder
or thereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating any Credit Party or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of any Credit Party or any of its Affiliates, (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 12.6(a) or (y) becomes available to any Secured Party
or any of its Affiliates on a nonconfidential basis from a source other than
Endologix, or (j) as provided in Section 4.19. In addition, Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to Agent and the Lenders in connection with the
administration of the Loans and this Agreement and the other Financing
Documents.

(b) For purposes of this Section, “Information” means all information received
from a Credit Party relating to the Credit Parties or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by
such Credit Party or any Subsidiary; provided that, notwithstanding anything to
the contrary in the Financing Documents, in the case of information received
from the Borrowers or any of their Subsidiaries after the date hereof, such
Information is both (y) clearly identified at the time of delivery as
confidential and (z) provided to Agent and the Lenders at a time when Agent and
such Lenders have requested in writing to receive material nonpublic
information. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.6 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 12.7 Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Credit Party shall assert, and each Credit Party
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a) THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

107



--------------------------------------------------------------------------------

(b) EACH CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH
OF MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON SUCH CREDIT PARTY BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.

Section 12.9 WAIVER OF JURY TRIAL.    (a) EACH CREDIT PARTY, AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER,
AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
CREDIT PARTY, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

(b) In the event any such action or proceeding is brought or filed in any United
States federal court sitting in the State of California or in any state court of
the State of California, and the waiver of jury trial set forth in Section
12.9(a) hereof is determined or held to be ineffective or unenforceable, the
parties agree that all actions or proceedings shall be resolved by reference to
a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding.    In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.

Section 12.10 Publication; Advertisement.

(a) Publication. No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Deerfield Revolver or any of its Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except (i) as
required by Law, subpoena or judicial or similar order, in which case the
applicable Credit Party shall give Agent prior written notice of such
publication or other disclosure (other than filings made with the SEC, which a
Credit Party may make without such notice) or (ii) with Deerfield Revolver’s
prior written consent.

 

108



--------------------------------------------------------------------------------

(b) Advertisement. With the prior written consent of the Borrower (not to be
unreasonably withheld), Deerfield Revolver may publish the name of each Lender
and Credit Party, the existence of the financing arrangements referenced under
this Agreement, the primary purpose and/or structure of those arrangements, the
amount of credit extended under each facility, the title and role of each party
to this Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which Deerfield Revolver
elects to submit for publication. In addition, with the prior written consent of
the Borrower (not to be unreasonably withheld), Deerfield Revolver may provide
lending industry trade organizations with information necessary and customary
for inclusion in league table measurements after the Closing Date.

Section 12.11 Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto. This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 12.12 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13 Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14 Expenses; Indemnity

(a) Borrowers agree to pay on or prior to the Closing Date and, within ten
(10) Business Days (or such later date as Agent may agree in its sole
discretion) after delivery of an invoice therefor after the Closing Date,
(a) all reasonable fees, reasonable costs and reasonable, out-of-pocket expenses
of Agent and the Lenders and of legal counsel to Agent and the Lenders of
negotiation, documentation, preparation, execution, delivery and closing, of the
Financing Documents and in connection with the consummation of the transactions
contemplated hereby and thereby, (b) any consents, amendments, waivers or other
modifications to the Financing Documents or otherwise in connection with the
consummation of the transactions contemplated hereby and thereby, (c) all fees,
costs and expenses of creating and perfecting Liens in favor of Agent pursuant
to any Financing Document, including filing and recording fees, expenses and
Taxes, search fees, title insurance premiums, and fees, costs, expenses and
disbursements of counsel to Agent and the Lenders and of counsel providing any
opinions that Agent or the Lenders may request in respect of any Financing
Documents or the Liens created pursuant to the Financing Documents, (d) all
costs and expenses incurred by Agent or any Lender in connection with the
custody or preservation of any of the Collateral, (e) all costs and expenses,
including the reasonable out-of-pocket documented fees, costs and expenses of
legal counsel to Agent and the Lenders and reasonable, out-of-pocket documented
fees, costs and expenses of accountants, advisors and consultants, incurred by
Agent, any Lender and its counsel relating to efforts to protect, evaluate,
assess or dispose of any of the Collateral, (f) all costs and expenses,
including fees, costs and expenses of legal counsel to Agent and the Lenders and
all fees, costs and expenses of accountants, advisors and consultants and costs
of settlement, incurred by the Agent and the Lenders in enforcing any of the
Financing Documents or any

 

109



--------------------------------------------------------------------------------

Obligations of, or in collecting any payments due from, any Credit Party
hereunder or under the other Financing Documents (including in connection with
the sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Financing Documents) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any proceeding or event
of the type set forth in Section 10.1(f), (g) the cost of purchasing insurance
that the Credit Parties fail to obtain as required by the Financing Documents,
(h) providing any notices under the Financing Documents that are required or
recommended by applicable Laws (i) providing any new Notes or amended and
restated Notes and (j) any other actions taken after the Closing Date related to
the Obligations or the Financing Documents. Without limiting any of the
foregoing provisions of this Section 12.14(a), any action taken by any Credit
Party under or with respect to any Financing Document, even if required under
any Financing Document or at the request of the Agent or any Lender, shall be at
the sole expense of such Credit Party, and neither Agent nor any Lender shall be
required under any Financing Document to reimburse any Credit Party or any
Subsidiary of any Credit Party therefor. Notwithstanding anything to the
contrary contained in this Section 12.14(a), the Credit Parties shall only be
obligated to pay the items listed under clause (a) of this Section 12.14(a) that
are incurred solely prior to the Closing Date (but not thereafter) up to a
maximum of the Pre-Closing Attorney’s Fees Cap ((as defined in the Term Credit
Agreement) which, for the avoidance of doubt, is inclusive of the attorneys’
fees of Term Agent incurred prior to the date hereof (but not thereafter)
pursuant to Section 6.3(a) of the Term Credit Agreement in connection with
negotiating and closing the Term Credit Agreement).

(b) Each Borrower hereby agrees to indemnify, pay and hold harmless Agent
(including any Third Party Agent) and Lenders and the officers, directors,
employees, trustees, agents, subagents, investment advisors and investment
managers, collateral managers, servicers, and counsel of Agent and Lenders and
their other Related Parties (collectively called the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to
(x) any liability resulting from the gross negligence, bad faith or willful
misconduct of such Indemnitee or a material breach of this Agreement by such
Indemnitee, in each case, as determined by a final non-appealable judgment of a
court of competent jurisdiction or (y) disputes solely among any Indemnitees
(other than any claims against an Indemnitee in its capacity or in fulfilling
its role as Agent, arranger or any similar role hereunder) to the extent such
disputes do not arise from any act or omission of any Credit Party or of any of
any Credit Party’s Affiliates, unless such claims arise from the gross
negligence, willful misconduct or bad faith of any such person. To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.

 

110



--------------------------------------------------------------------------------

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(d) To the extent permitted by applicable law, each Borrower for itself and all
endorsers, guarantors and sureties and their heirs, legal representatives,
successors and assigns, hereby further specifically waives any rights that it
may have under Section 1542 of the California Civil Code (to the extent
applicable), which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR,” and further waives
any similar rights under applicable Laws; provided that, notwithstanding the
foregoing, this Section 12.14(d) shall not itself constitute a release or waiver
of any claims.

Section 12.15 Reserved.

Section 12.16 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.18 USA PATRIOT Act Notification. Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

 

111



--------------------------------------------------------------------------------

Section 12.19 Intercreditor Agreement. Notwithstanding anything to the contrary
in this Agreement or in any other Financing Document: (a) the Liens granted to
the Agent in favor of Agent and the Lenders pursuant to the Financing Documents
and the exercise of any right related to any Collateral shall be subject, in
each case, to the terms of the Intercreditor Agreement, (b) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Financing Document, on the one hand, and of the Intercreditor Agreement, on the
other hand, the terms and provisions of the Intercreditor Agreement, shall
control, (c) any Collateral held by (or in the possession or control of) the
Term Agent (or its agents or bailees) shall be held as agent and bailee for
security, Lien perfection and control purposes in favor of Agent (for the
benefit of Agent and the Lenders) in accordance with the terms of the
Intercreditor Agreement and the Financing Documents, and (d) each Lender
hereunder authorizes and instructs Agent to execute the Intercreditor Agreement
on behalf of such Lender, and such Lender agrees to be bound by the terms
thereof.

Section 12.20 Intercreditor Agreements. Each Lender hereunder authorizes and
instructs the Agent, as Agent and on behalf of such Lender, to enter into one or
more intercreditor agreements (including any Intercreditor Agreement) from time
to time pursuant to, or as contemplated by, the terms of this Agreement and
agrees that it will be bound by the terms and provisions thereof and will take
no actions contrary to the terms and provisions thereof.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWERS:    ENDOLOGIX, INC.    By:     /s/ Vaseem
Mahboob                                                             Name: Vaseem
Mahboob    Title:   Chief Financial Officer    Address:    2 Musick    Irvine,
CA 92618    E-mail:    vmahboob@endologix.com    E-mail: jtejedor@endologix.com
   Attn: Vaseem Mahboob, CFO    Attn: James Tejedor, Treasury Manager    With a
copy to (which shall not be deemed to constitute notice):    Stradling Yocca
Carlson & Rauth, P.C.    660 Newport Center Dr # 1600    Newport Beach, CA 92660
   E-mail: mlawhead@sycr.com    Attn: Mike Lawhead    Stradling Yocca Carlson &
Rauth, P.C.    100 Wilshire Blvd., Fourth Floor    Santa Monica, CA 90401   
E-mail: drosen@sycr.com    Attn: Dayan Rosen    CVD/RMS ACQUISITION CORP.   
By:     /s/ Vaseem Mahboob                                        
                    Name: Vaseem Mahboob    Title:   Chief Financial Officer   
NELLIX, INC.    By:     /s/ Vaseem
Mahboob                                                             Name: Vaseem
Mahboob    Title:   Chief Financial Officer



--------------------------------------------------------------------------------

TRIVASCULAR TECHNOLOGIES, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer TRIVASCULAR, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer TRIVASCULAR CANADA, LLC
By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AGENT:    DEERFIELD ELGX REVOLVER, LLC   

By: Deerfield Management Company, L.P. (Series C),

Manager

   By: Flynn Management LLC, General Partner    By: /s/ David
J. Clark                                                                        
Name: David J. Clark    Title: Authorized Signatory    Address:   

c/o Deerfield Management Company, L.P.

  

780 Third Avenue, 37th Floor

  

New York, NY 10017

  

Facsimile: 212-599-3075

  

E-mail: dclark@deerfield.com

  

Attn: David J. Clark, Esq.

   With a copy to (which shall not be deemed to constitute notice):   

Katten Muchin Rosenman LLP

  

575 Madison Avenue

  

New York NY 10022-2585

  

Facsimile: (212) 894-5877

  

E-mail: mark.fisher@kattenlaw.com and

  

mark.wood@kattenlaw.com

  

Attn: Mark I. Fisher, Esq.

  

Attn: Mark D. Wood, Esq.



--------------------------------------------------------------------------------

LENDER:    DEERFIELD ELGX REVOLVER, LLC    By: Deerfield Management Company,
L.P. (Series C), Manager    By: Flynn Management LLC, General Partner    By: /s/
David J. Clark                                       
                                 Name: David J. Clark    Title: Authorized
Signatory    Address:   

c/o Deerfield Management Company, L.P.

  

780 Third Avenue, 37th Floor

  

New York, NY 10017

  

Facsimile: 212-599-3075

  

E-mail: dclark@deerfield.com

  

Attn: David J. Clark, Esq.

   With a copy to (which shall not be deemed to constitute notice):   

Katten Muchin Rosenman LLP

  

575 Madison Avenue

  

New York NY 10022-2585

  

Facsimile: (212) 894-5877

  

E-mail: mark.fisher@kattenlaw.com and

  

mark.wood@kattenlaw.com

  

Attn: Mark I. Fisher, Esq.

  

Attn: Mark D. Wood, Esq.



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES    Annex A    Commitment Annex Annex B    Payment Account EXHIBITS   
Exhibit A    Closing Checklist Exhibit B    Form of Compliance Certificate
Exhibit C-1    Borrowing Base Certificate (Agent) Exhibit C-2    Borrowing Base
Certificate (Third Party Agent) Exhibit D    Form of Notice of Borrowing
SCHEDULES    Schedule 3.1    Existence, Organizational ID Numbers, Foreign
Qualification, Prior Names Schedule 3.4    Capitalization Schedule 3.6   
Litigation Schedule 3.15    Broker’s Fees Schedule 3.17    Material Contracts
Schedule 3.18    Environmental Compliance Schedule 5.1    Debt; Contingent
Obligations Schedule 5.2    Liens Schedule 5.7    Permitted Investments Schedule
5.8    Affiliate Transactions Schedule 5.11    Business Description Schedule 6.2
   Minimum Net Revenue Schedule 7.4    Post-Closing Obligations Schedule 8.2(b)
   Exceptions to Healthcare Representations and Warranties Schedule 9.1   
Collateral Schedule 9.2    Location of Collateral

Schedule 9.2(vii)        

  

Governmental Authority Account Debtors



--------------------------------------------------------------------------------

Annex A to Credit Agreement (Commitment Annex)

 

Lender

  Revolving Loan Commitment Amount     Revolving Loan Commitment Percentage  

DEERFIELD ELGX REVOLVER, LLC

  $ 50,000,000       100 % 

TOTALS

  $ 50,000,000       100 % 



--------------------------------------------------------------------------------

Annex B (Payment Account)

After the Closing Date until and including the Initial Third Party Agent
Commencement Date:

Beneficiary Bank: The Northern Trust International Banking Corporation, New
Jersey

SWIFT: CNORUS33

Fedwire ABA: 026001122

CHIPS ABA: 0112

Beneficiary Name: Deerfield ELGX Revolver LLC

Beneficiary account:143057-20010

After the Initial Third Party Agent Commencement Date to the extent the Third
Party Agent is Cortland and until Cortland is no longer the Third Party Agent
during a Third Party Agent Retention Period, such payment information from time
to time provided by Cortland.



--------------------------------------------------------------------------------

EXHIBIT A

DEERFIELD / ENDOLOGIX

CLOSING CHECKLIST

Facility Agreement Parties:

 

Term Borrower    Endologix, Inc., a Delaware corporation Term Guarantors
(collectively with the Term Borrower, the “Loan Parties”)    See attached
Schedule A Term Lenders    Deerfield Private Design Fund IV, L.P.; Deerfield
International Master Fund, L.P.; Deerfield Partners, L.P.; and Deerfield Private
Design Fund III, L.P. Term Agent    Deerfield Private Design Fund IV, L.P.
Katten    Katten Muchin Rosenman LLP, Counsel to Term Agent SYCR    Stradling
Yocca Carlson & Rauth, P.C., Counsel to the Loan Parties

ABL Agreement Parties:

 

ABL Borrowers (also referred to as the “Credit Parties”)    Endologix, Inc., a
Delaware corporation, and as listed on attached Schedule A ABL Lender   
Deerfield ELGX Revolver, LLC ABL Agent    Deerfield ELGX Revolver, LLC Katten   
Katten Muchin Rosenman LLP, Counsel to ABL Agent SYCR    Stradling Yocca
Carlson & Rauth, P.C., Counsel to the Credit Parties

FACILITY AGREEMENT DOCUMENTS AND DELIVERABLES:

 

    

Document

  

Responsible

Party

  

Signatures

  

Status

A.    DEBT DOCUMENTS – AGREEMENTS 1.    Facility Agreement    Katten   

☐ Term Borrower

☐ Term Guarantors

☐ Term Agent

☐ Term Lenders

   Final and Executed 2.    Annexes to Facility Agreement          3.   
Disbursement Amount and Warrants    Katten    N/A    In final form 4.   
Schedules to Facility Agreement          5.    Schedule P-1—Existing Investments
   Loan Parties/SYCR    N/A    In final form 6.    Schedule 2.4—List of
Agreement Date Lenders and Such Lenders’ Wire Instructions and Information for
Notices    Katten/Agent    N/A    In final form

 

120



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

7.    Schedule 3.1(d)—Existing Liens   

Loan

Parties/SYCR

   N/A    In final form 8.    Schedule 3.1(f)—Existing Indebtedness   

Loan

Parties/SYCR

   N/A    In final form 9.    Schedule 3.1(h)—Litigation   

Loan

Parties/SYCR

   N/A    In final form 10.    Schedule 3.1(m)—Real Estate   

Loan

Parties/SYCR

   N/A    In final form 11.    Schedule 3.1(x)—Borrower’s Subsidiaries   

Loan

Parties/SYCR

   N/A    In final form 12.    Schedule 3.1(z)—Borrower’s Outstanding Shares of
Stock, Options and Warrants   

Loan

Parties/SYCR

   N/A    In final form 13.    Schedule 3.1(aa)—Material Contracts   

Loan

Parties/SYCR

   N/A    In final form 14.    Schedule 3.1(dd)—Environmental   

Loan

Parties/SYCR

   N/A    In final form 15.    Schedule 3.1(ff)—Labor Relations   

Loan

Parties/SYCR

   N/A    In final form 16.    Schedule 3.1(gg)—Jurisdiction of Organization,
Legal Name, Organizational Identification Number and Chief Executive Office   

Loan

Parties/SYCR

   N/A    In final form 17.    Schedule 5.1(y)—Post-Closing Requirements   

Loan

Parties/SYCR

   N/A    In final form 18.    Schedule 5.2(iv)—Contingent Obligations    Loan
Parties/SYCR    N/A    In final form 19.    Schedule 5.2(vii)—Transactions with
Affiliates   

Loan

Parties/SYCR

   N/A    In final form 20.    Exhibits to Facility Agreement          21.   
Exhibit A—Form of Loan Note    Katten    N/A    In final form 22.    Exhibit
B—Form of Perfection Certificate    Katten    N/A    In final form 23.   
Exhibit C—Form of Warrant    Katten    N/A    In final form 24.    Exhibit
D—Closing Checklist    Katten    N/A    25.    Exhibit E—Form of Registration
Rights Agreement    Katten    N/A    In final form 26.    Exhibit F—Form of
Compliance Certificate    Katten    N/A    In final form 27.    Original Notes
in favor of each Term Lender    Katten    ☐ Term Borrower    Final and Executed
28.    Guaranty and Security Agreement    Katten   

☐ Term Borrower

☐ Term Guarantors

☐ Term Agent

   Final and Executed 29.    Schedules to Guaranty and Security Agreement   
SYCR      

 

121



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

30.    Schedule 1–Pledged Equity and Pledged Debt Instruments   

Loan

Parties/SYCR

   N/A    In final form 31.    Schedule 1A—Pledged Investmetn Property   

Loan

Parties/SYCR

   N/A    In final form 32.    Schedule 2—Filings and Perfection   

Loan

Parties/SYCR

   N/A    In final form 33.    Schedule 3—Grantor Information   

Loan

Parties/SYCR

   N/A    In final form 34.    Schedule 4—Places of Business/Location of
Collateral   

Loan

Parties/SYCR

   N/A    In final form 35.    Schedule 5—Commercial Tort Claims   

Loan

Parties/SYCR

   N/A    In final form 36.    Perfection Certificate   

Katten

(form)/Loan Parties/SYCR (substance)

  

☐ Term Borrower

☐ Term Guarantors

   Final and Executed 37.    Original Warrants in favor of each Term Lender   
Katten    ☐ Term Borrower    Final and Executed 38.    Registration Rights
Agreement    Katten   

☐ Term Borrower

☐ Term Lenders

   Final and Executed 39.    UCC-1 Financing Statements for each Loan Party   
Katten    N/A    In final form 40.    Patent Security Agreement(s)    Katten   

☐ Applicable Term Borrower(s)

☐ Term Agent

   Final and Executed 41.    Schedule to Patent Security Agreement(s)    SYCR   
   In final form 42.    Trademark Security Agreement(s)    Katten   

☐ Applicable Term Borrower(s)

☐ Term Agent

   Final and Executed 43.    Schedule to Trademark Security Agreement(s)    SYCR
      In final form 44.    Receipt by ABL Agent of original Certificates for
certificated Equity Interests and Equity Interests Powers and Language in
Intercreditor Agreement that ABL Agent is holding such Collateral also on behalf
of Term Agent for the benefit of Term Agent and Term Lenders    Katten/SYCR   
   Process confirmed 45.    Executed Insurance Certificates of the Loan Parties
and their Subsidiaries evidencing liability and casualty insurance, naming Term
Agent on behalf of the Secured Parties as additional insured (liability
insurance) or lender’s loss payee (casualty insurance) and providing for 30
days’ prior written notice before any such policy may be modified or cancelled
(or 10 days’ prior written notice in the case of failure to pay any premiums
thereunder)    SYCR    ☐ Insurance Broker (for insurance certificates)    In
final form

 

122



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

46.    Intercreditor Agreement    Katten   

☐ Term Borrower

☐ ABL Borrowers

☐ Term Agent

☐ Term Lenders

☐ ABL Agent

☐ ABL Lender

   Final and Executed 47.    Written notice requesting the Disbursement of the
proposed date of funding and satisfying the conditions in Section 2.2(a) of the
Facility Agreement    Loan Parties/SYCR    ☐ Term Borrower    Final and Executed
48.   

A.     Funds Flow

  

Loan

Parties/SYCR

      49.    Irrevocable Proxies    Katten       Final and Executed B.   
CERTIFICATES AND MISCELLANEOUS          50.    Lien Searches and IP Searches for
Loan Parties    SYCR    N/A    Complete 51.    Secretary’s Certificate of each
Loan Party, attaching Organization Documents, resolutions, incumbency and good
standings    SYCR    See attached Schedule A    In final form   

A.     Certificate of Incorporation or Formation

   SYCR    See attached Schedule A    See attached Schedule A   

B.     Bylaws or Operating Agreement

   SYCR    See attached Schedule A    See attached Schedule A   

C.     Resolutions

   SYCR    See attached Schedule A    See attached Schedule A   

D.     Incumbency

   SYCR    See attached Schedule A    See attached Schedule A   

E.     Good Standings

   SYCR    See attached Schedule A    See attached Schedule A 52.   

Agreement Date Officer’s Certificate from an Authorized Officer of Endologix,
Inc. certifying to each of the following:

a)     The conditions set forth in Section 2.2(a) have been satisfied and the
terms set forth in Section 2.2(a) have been completely complied with

b)     No Default or Event of Default shall have occurred or would result from
the Disbursement or the use of the proceeds therefrom

c)     All of the representations and warranties in the Loan Documents are true
and correct

d)    All conditions set forth in Section 4.1 of the Facility Agreement have
been satisfied

   SYCR    ☐ Endologix, Inc.    Final and Executed

 

123



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

53.    Solvency Certificate    SYCR    ☐ Term Borrower    Final and Executed 54.
   Legal Opinion of the Loan Parties    SYCR    ☐ SYCR    Final and Executed 55.
   Receipt by the Term Agent and the Term Lenders of any fees required to be
paid on or before the Agreement Date    Loan Parties    N/A    56.    Payment by
Loan Parties of all costs and expenses required to be paid on the Agreement Date
(including pursuant to Sections 2.7(a) and 6.3 of the Facility Agreement) to the
Term Agent    Loan Parties    N/A    57.    Receipt by Term Agent and Term
Lenders at least 3 Business Days prior to the Agreement Date all KYC and
anti-money laundering rules and regulations    Loan Parties    ☐ Loan Parties   
58.    Transfer Agent Letter as to shares outstanding    Loan Parties    ☐
Transfer Agent    Final and Executed 59.    Payoff of MidCap            

A.     Payoff Letter

   Loan Parties   

☐ MidCap

☐ Loan Parties

   Final and Executed   

B.     UCC-3s

  

Loan

Parties/MidCap

   N/A    In final form   

C.     DACA Terminations

   Loan Parties         

a.      SVB

   Loan Parties    ☐ MidCap    Final and Executed   

b.      BoA

   Loan Parties    ☐ MidCap    Final and Executed   

c.      Wells Fargo

   Loan Parties    ☐ MidCap    Final and Executed   

D.     Landlord Waiver Terminations

   Loan Parties         

a.      Sonoma

   Loan Parties    ☐ MidCap    Final and Executed   

b.      Northwestern

   Loan Parties    ☐ MidCap    Final and Executed   

c.      FedEx (bailee)

   Loan Parties    ☐ MidCap    Final and Executed

 

124



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

C.    POST-CLOSING ITEMS          60.   

Landlord/Bailee Waivers

•    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.

•    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.

•    5025 Tuggle Road, Memphis, TN 38118

•    [Foreign Locations]

  

Loan

Parties/SYCR

  

☐ Applicable Loan Parties

☐ Applicable Landlord

☐ Term Agent

☐ ABL Agent

   61.   

Account Control Agreements

•    Wells Fargo

•    Bank of America

•    Silicon Valley Bank

•    [Foreign Accounts]

  

Loan

Parties/SYCR

  

☐ Applicable Loan Parties

☐ Applicable Bank

☐ Term Agent

☐ ABL Agent

   62.    Executed Insurance Endorsements of the Loan Parties and their
Subsidiaries evidencing liability and casualty insurance, naming Term Agent on
behalf of the Secured Parties as additional insured (liability insurance) or
lender’s loss payee (casualty insurance) and providing for 30 days’ prior
written notice before any such policy may be modified or cancelled (or 10 days’
prior written notice in the case of failure to pay any premiums thereunder)   
SYCR   

☐ Insurance Carriers

(for insurance endorsements)

   Final and Executed

ABL AGREEMENT DOCUMENTS AND DELIVERABLES

 

    

Document

  

Responsible

Party

  

Signatures

  

Status

A.    DEBT DOCUMENTS – AGREEMENTS          1.    Credit and Security Agreement
   Katten   

☐ ABL Borrowers

☐ ABL Agent

☐ ABL Lender

   Final and Executed 2.    Annexes to Facility Agreement          3.    Annex A
–Commitment Annex    Katten    N/A    In final form 4.    Schedules to Facility
Agreement          5.    Schedule 3.1—Existence, Organizational ID Numbers,
Foreign Qualification, Prior Names    Credit Parties/SYCR    N/A    In final
form 6.    Schedule 3.4—Capitalization    Credit Parties/SYCR    N/A    In final
form 7.    Schedule 3.6—Litigation    Credit Parties/SYCR    N/A    In final
form 8.    Schedule 3.15—Broker’s Fees    Credit Parties/SYCR    N/A    In final
form

 

125



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

9.    Schedule 3.17—Material Contracts    Credit Parties/SYCR    N/A    In final
form 10.    Schedule 3.18—Environmental Compliance    Credit Parties/SYCR    N/A
   In final form 11.    Schedule 4.9—Notice of Litigation and Defaults    Credit
Parties/SYCR    N/A    In final form 12.    Schedule 4.22—Post-Closing Items   
Credit Parties/SYCR    N/A    In final form 13.    Schedule 5.1—Debt; Contingent
Obligations    Credit Parties/SYCR    N/A    In final form 14.    Schedule
5.2—Liens    Credit Parties/SYCR    N/A    In final form 15.    Schedule
5.7—Permitted Investments    Credit Parties/SYCR    N/A    In final form 16.   
Schedule 5.8—Affiliate Transactions    Credit Parties/SYCR    N/A    In final
form 17.    Schedule 5.11—Business Description    Credit Parties/SYCR    N/A   
In final form 18.    Schedule 5.14—Deposit Accounts and Securities Accounts   
Credit Parties/SYCR    N/A    In final form 19.    Schedule 6.2—Minimum Net
Revenue    Credit Parties/SYCR    N/A    In final form 20.    Schedule
8.2(b)—Exceptions to Healthcare Representations and Warranties    Credit
Parties/SYCR    N/A    In final form 21.    Schedule 9.1—Collateral    Credit
Parties/SYCR    N/A    In final form 22.    Schedule 9.2—Location of Collateral
   Credit Parties/SYCR    N/A    In final form 23.    Schedule
9.2(vii)—Governmental Authority Account Debtors    Credit Parties/SYCR    N/A   
In final form 24.    Exhibits to Credit Agreement          25.    Exhibit
A—Closing Checklist    Katten    N/A    26.    Exhibit B—Form of Compliance
Certificate    Katten    N/A    In final form 27.    Exhibit C—Borrowing Base
Certificate    Katten    N/A    In final form 28.    Exhibit D—Form of Notice of
Borrowing    Katten    N/A    In final form 29.    Original Notes in favor of
each ABL Lender    Katten    ☐ ABL Borrower    Final and Executed 30.    Pledge
Agreement    Katten   

☐ ABL Borrowers

☐ Pledgees

☐ ABL Agent

   Final and Executed 31.    Schedules to Pledge Agreement    SYCR       In
final form

 

126



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

32.    Perfection Certificate    Katten (form)/Credit Parties/SYCR (substance)
   See above    See above 33.    UCC-1 Financing Statements for each Credit
Party    Katten    N/A    34.    Delivery of original Certificates for
certificated Equity Interests and Equity Interests Powers    Katten       See
above 35.    Executed Insurance Certificates of the Credit Parties and their
Subsidiaries evidencing liability and casualty insurance, naming the ABL Agent
on behalf of the Secured Parties as additional insured (liability insurance) or
lender’s loss payee (casualty insurance) and providing for 30 days’ prior
written notice before any such policy may be modified or cancelled (or 10 days’
prior written notice in the case of failure to pay any premiums thereunder)   
SYCR    ☐ Insurance Broker    In final form 36.    Intercreditor Agreement   
Katten    See above    See above 37.    Patent Security Agreement(s)    Katten
  

☐ Applicable ABL Borrower(s)

☐ ABL Agent

   Final and Executed 38.    Schedule to Patent Security Agreement(s)    SYCR   
   In final form 39.    Trademark Security Agreement(s)    Katten   

☐ Applicable ABL Borrower(s)

☐ ABL Agent

   Final and Executed 40.    Schedule to Trademark Security Agreement(s)    SYCR
      In final form B.    CERTIFICATES AND MISCELLANEOUS          41.    Lien
Searches and IP Searches for Credit Parties    SYCR    N/A    See above 42.   
Secretary’s Certificate of each Credit Party, attaching Organization Documents,
resolutions, incumbency and good standings    SYCR    See attached Schedule A   
In final form   

A.     Certificate of Incorporation or Formation

   SYCR    See attached Schedule A    See attached Schedule A   

B.     Bylaws or Operating Agreement

   SYCR    See attached Schedule A    See attached Schedule A   

C.     Resolutions

   SYCR    See attached Schedule A    See attached Schedule A   

D.     Incumbency

   SYCR    See attached Schedule A    See attached Schedule A

 

127



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

  

E.     Good Standings

   SYCR    See attached Schedule A    See attached Schedule A 43.   

Agreement Date Officer’s Certificate from an Authorized Officer of Endologix,
Inc. certifying to each of the following:

a)     Since December 31, 2016, the absence of any MAE

b)     The representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete on and as of the Closing
Date, except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty is true and correct
as of such earlier date

c)     All conditions set forth in Section 7.1 of the Facility Agreement have
been satisfied

d)     Immediately after such borrowing and after application of the proceeds
thereof or after such issuance, the Revolving Loan Outstandings will not exceed
the Revolving Loan Limit

e)     Immediately before and after such advance or issuance, no Default or
Event of Default shall have occurred and be continuing

   SYCR    ☐ Endologix, Inc.    See above 44.    Solvency Certificate    SYCR   
☐ ABL Borrower    Final and Executed 45.    Borrowing Base Certificate    SYCR
   ☐ [ABL Borrower]    46.    Legal Opinion of the Credit Parties    SYCR    ☐
SYCR    Final and Executed 47.    Receipt by the ABL Agent and the ABL Lender of
any fees, costs and expenses required to be paid on or before the Closing Date
   Credit Parties    N/A    48.    Receipt by ABL Agent and ABL Lender at least
3 Business Days prior to the Agreement Date all KYC and anti-money laundering
rules and regulations    Credit Parties    ☐ Credit Parties   

 

128



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

49.    Payoff of MidCap    See above    See above    See above C.   
POST-CLOSING ITEMS          50.    Landlord/Bailee Waivers    Credit
Parties/SYCR    See above    See above 51.    Account Control Agreements   
Credit Parties/SYCR    See above    See above 52.    Cortland Documentation
(including KYC items)    Cortland    TBD    53.    Setting up of Cash Dominion
Mechanics    ABL Agent    N/A    54.    Executed Insurance Endorsements of the
Credit Parties and their Subsidiaries evidencing liability and casualty
insurance, naming the ABL Agent on behalf of the Secured Parties as additional
insured (liability insurance) or lender’s loss payee (casualty insurance) and
providing for 30 days’ prior written notice before any such policy may be
modified or cancelled (or 10 days’ prior written notice in the case of failure
to pay any premiums thereunder)    SYCR    ☐ Insurance Carriers    In final form

 

129



--------------------------------------------------------------------------------

Schedule A

Secretary’s Certificates

 

Borrower/Guarantor

  

Loan

Party/Credit Party

  

Certificate of
Formation /
Articles of
Organization

  

Operating
Agreement
/ Bylaws

  

Resolutions

  

Incumbency

  

Good
Standings

Facility

Agreement

  

ABL

Agreement

                  Borrower    Borrower    Endologix, Inc., a Delaware
corporation    Received    Received    Final and Executed    In final form   
Received Guarantor    Borrower    CVD/RMS Acquisition Corp., a Delaware
corporation    Received    Received    Final and Executed    In final form   
Received Guarantor    Borrower    Nellix, Inc., a Delaware corporation   
Received    Received    Final and Executed    In final form    Received
Guarantor    Borrower    TriVascular Technologies, Inc., a Delaware corporation
   Received    Received    Final and Executed    In final form    Received
Guarantor    Borrower    TriVascular, Inc., a California corporation    Received
   Received    Final and Executed    In final form    Received Guarantor   
Borrower    Trivascular Canada, LLC, a Delaware limited liability company   
Received    Received    Final and Executed    In final form    Received



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is given by _____________________, a Responsible
Officer of Endologix, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit and Security Agreement dated
as of April 3, 2017, by and among the Borrower Representative, the other
Borrowers signatory thereto and any additional Borrower that may hereafter be
added thereto, collectively, “Borrowers”), Deerfield ELGX Revolver, LLC,
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a) the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;

(b) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements, and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

(c) except as noted on Schedule 2 attached hereto, Schedule 9.2 to the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers and Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which any Borrower or Guarantors conduct business;

(d) except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period;

(e) [reserved];

(f) except as noted on Schedule 4 attached hereto, Schedule 3.6 to the Credit
Agreement is true and correct in all material respects;

(g) [reserved];

(h) except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments in excess of $250,000 in the aggregate, Documents or Investment
Property (other than in the equity interests of Subsidiaries of the Borrowers)
that has not previously been reported to Agent on any Schedule 6 to any previous
Compliance Certificate delivered by Borrower Representative to Agent;



--------------------------------------------------------------------------------

(i) except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is
aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and

(j) Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made:

[insert calculations, as applicable]

Such calculations and the certifications contained therein are true, correct and
complete.

The foregoing certifications and computations are made as of ________________,
20___ (end of month) and as of _____________, 20___.

 

Sincerely, ENDOLOGIX, INC. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

Exhibit C-1

Agent

Borrowing Base Certificate

BBR Date:                             

Name: Endologix

Borrowing Base

As of:

 

                                CAP      (a)    Eligible Accounts    Gross
Accounts Receivable Allowance for doubtful accounts Net Accounts Receivable     
                          85%          -            US Domestic              
(b)    Net Eligible Inventory    Finished Goods       50%    -     OR   
10,000,000    -            Gross               (c)
   Net Book Value of Eligible Equipments    Product Equipments, Molds, Office
Furnitures Computer Hardware and Software Leasehold Improvements CIP     
                                         TOTAL      -                     Less;
Accumulated Depreciation                                               NET PPE
      50%    -     OR    4,000,000   

NET ELIGIBLE BORROWING                          

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit and Security Agreement, dated as of April 3, 2017, by and among
Endologix, Inc. (“Borrower”), the other Persons party thereto from time to time
as “Borrowers” (as defined therein) or guarantors therein, Deerfield ELGX
Revolver, LLC, in its capacity as Agent (as defined therein, in such capacity,
“Secured Party”) and the financial institutions or other entities from time to
time parties thereto, each as a “Lender” (as defined therein) (as amended,
restated, supplemented, or otherwise modified in accordance and in compliance
with the Intercreditor Agreement, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement), Borrower is executing and delivering to Secured Party
this Borrowing Base Report accompanied by supporting data (collectively referred
to as “Report”). Borrower warrants and represents to Secured Party, that this
Report is true and correct in all material respects and based on information
contained in Borrower’s own financial accounting records.

Borrower, by the execution of this report:

(a) Hereby ratifies, confirms, and affirms all of the terms, and further
certifies that the Borrower is in compliance with the Financing Documents as of
                     (b) Hereby certifies that the Borrower has paid all State
and Federal payroll withholding taxes immediately due and payable through
                     (c) Hereby certifies that the Revolving Loan Outstandings
do not exceed the Revolving Loan Limit.

(Responsible Officer’s Signature)

 

                                                     

Name: Vaseem Mahboob

Title: CFO



--------------------------------------------------------------------------------

EXHIBIT C-2

Third Party Agent

Borrowing Base Report

 

BBR Date:                                                                   
Name: Endologix                           

 

A/R Category    Domestic      Foreign Eligible      Foreign Ineligible     
TOTAL  

1.      Summary AR Aging

           

0 - 30 Days

           

31 - 60 Days

           

61 - 90 Days

           

91 - 120 Days

           

121 - 150 Days

           

151 - 180 Days

           

> 180 Days

              

 

 

    

 

 

    

 

 

    

 

 

 

Total A/R

     —          —          —          —       

 

 

    

 

 

    

 

 

    

 

 

 

2.      (Less): Ineligibles AR

           

Over 120 Days

           

Foreign under 121 days

           

Crossage

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Ineligible AR

           

3.      Eligible Accounts

              

 

 

    

 

 

    

 

 

    

 

 

 

4.      Liquidity Factor

              

 

 

    

 

 

    

 

 

    

 

 

 

5.      Net Eligible Accounts

           

6.      Reserves

           

Credits > 120 days

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Reserves

              

 

 

    

 

 

    

 

 

    

 

 

 

7.      Net Eligible

              

 

 

    

 

 

    

 

 

    

 

 

 

 

Computation of Availability

   $ —    

8. Total Eligible Accounts:

  

9a. (Less): Cash Posted Since Last Aging

  

9b. Add: Revenues since last aging

  

9c. Plus/(Minus): Adjustments

   $ —       

 

 

 

9d. Net Eligible Accounts

   $ —    

10. Advance Rate

     85.00 % 

11. A/R Availability before Reserves

   $ —    

12. (Less): Cross Age

  

13. (Less): Third Party Liability

14. (Less): Foreign A/R Reserve

     

 

 

 

15. Net A/R Availability

   $ —       

 

 

 

16. Net Inventory Availability

  

17. Net PP&E Availability

     

 

 

 

18. Total Availability

     

 

 

 

Computation of Loan

  

19. Facility Limit

   $
  50,000,000
 
 

20. Available to Borrow (not to exceed limit)

  

21. Loan Balance on Prior Borrowing Base Certificate

  

22. (Less): Cash Collections since last Borrowing Base Certificate

  

23. Increase/(Decrease): Adjustments

  



--------------------------------------------------------------------------------

24. Loan Advances

     

 

 

 

25. Ending Loan Balance

   $ —       

 

 

 

26. Letter of Credit Outstandings

  

27. Overall Reserve

   $ —       

 

 

 

28. Remaining Availability (Lines 17-22-23-24)

     

 

 

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit and Security Agreement, dated as of April 3, 2017, by and among
Endologix, Inc. (“Borrower”), the other Persons party thereto from time to time
as “Borrowers” (as defined therein) or guarantors therein, Deerfield ELGX
Revolver, LLC, in its capacity as Agent (as defined therein, in such capacity,
“Secured Party”) and the financial institutions or other entities from time to
time parties thereto, each as a “Lender” (as defined therein) (as amended,
restated, supplemented, or otherwise modified in accordance and in compliance
with the Intercreditor Agreement, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement), Borrower is executing and delivering to Third Party
Agent this Borrowing Base Report accompanied by supporting data (collectively
referred to as “Report”). Borrower warrants and represents to Third Party Agent
and Secured Party, that this Report is true and correct in all material respects
and based on information contained in Borrower’s own financial accounting
records.

Borrower, by the execution of this Report:

(a) Hereby ratifies, confirms, and affirms all of the terms, and further
certifies that the Borrower is in compliance with the Financing Documents as of
_______________ (b) Hereby certifies that the Borrower has paid all State and
Federal payroll withholding taxes immediately due and payable through
_______________ (c) Hereby certifies that the Revolving Loan Outstandings do not
exceed the Revolving Loan Limit.

(Responsible Officer’s Signature)

                                                                              

Name: Vaseem Mahboob

Title: CFO



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of Endologix, Inc. (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement dated as of April 3, 2017, by and among
the Borrower Representative, the other Borrowers signatory thereto and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), Deerfield ELGX Revolver, LLC, individually as a Lender and as
Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of Revolving Loans on
_______________, 20___. [Attached is a Borrowing Base Certificate complying in
all respects with the Credit Agreement and confirming that, after giving effect
to the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.]1

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
[Section 7.1 and]2 Section 7.2 has been satisfied, (b) all of the
representations and warranties contained in the Credit Agreement and the other
Financing Documents are true, correct and complete in all material respects as
of the date hereof, except to the extent such representation or warranty relates
to a specific date, in which case such representation or warranty is true,
correct and complete as of such earlier date; provided, however, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof, (c) no Default or Event of Default has occurred and is continuing on
the date hereof, (d) immediately upon the making of such requested Revolving
Loan and after application of the proceeds thereof or after such issuance, the
Revolving Loan Outstandings will not exceed the Revolving Loan Limit, and (e) no
Material Adverse Effect shall have occurred and be continuing since the Closing
Date.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 20___.

 

Sincerely, ENDOLOGIX, INC. By: ________________________________ Name:
______________________________ Title: ______________________________

 

 

1  Include bracketed language and attach Borrowing Base Certificate only to the
extent set forth in Section 7.2(a) of the Credit Agreement.

2  Include bracketed language only for any Revolving Loan requested to be made
on the Closing Date.



--------------------------------------------------------------------------------

Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

Borrower

  

Prior
Names

  

Type of
Entity / State
of Formation

  

States Qualified

  

State Org. ID Number

  

Federal

Tax ID
Number

  

Location of Borrower (address)

Endologix, Inc.    N.A.    Delaware corporation    ***    2338745    68-0328265
   2 Musick, Irvine, County of Orange, CA 92618 U.S.A. Nellix, Inc.    N.A.   
Delaware corporation    N.A.    3359980    94-3398416    2 Musick, Irvine,
County of Orange, CA 92618 U.S.A. CVD/RMS Acquisition Corp.    N.A.    Delaware
corporation    N.A.    2955166    33-0928438    2 Musick, Irvine, County of
Orange, CA 92618 U.S.A. TriVascular Technologies, Inc.    N.A.    Delaware
corporation    California    4387054    87-0807313    3910 Brickway Blvd., Santa
Rosa, County of Sonoma, CA 95403 U.S.A. TriVascular, Inc.    N.A.    California
corporation    N.A.    C2065374    68-0402620    3910 Brickway Blvd., Santa
Rosa, County of Sonoma, CA 95403 U.S.A. TriVascular Canada, LLC    N.A.   
Delaware limited liability company    California    5647226    N.A.    3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.

 

*** Alabama, Arizona, California, Colorado, Connecticut, Florida, Georgia,
Hawaii, llinois, Indiana, Iowa, Kansas, Kentucky, Louisiana [does business as
Endologix, Inc. of Delaware], Maine, Maryland, Massachusetts, Michigan,
Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey,
North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Carolina, Texas,
Utah, Virginia, Washington, West Virginia and Wyoming.



--------------------------------------------------------------------------------

Schedule 3.4 – Capitalization

 

Name of Issuer

 

Authorized

Securities

 

Issued and

Outstanding Securities

 

Holder; Precentage

Ownership

Nellix, Inc.   1,000 Shares of Common Stock, Par Value $0.001 Per Share   100
Shares of Common Stock  

Endologix, Inc.;

100% ownership

CVD/RMS Acquisition Corp.   100 Shares of Common Stock, Par Value $0.001 Per
Share   100 Shares of Common Stock  

Endologix, Inc.;

100% ownership

TriVascular Technologies, Inc.   1,000 Shares of Common Stock, Par Value $0.001
Per Share   100 Shares of Common Stock  

Endologix, Inc.;

100% ownership

TriVascular, Inc.   100 Shares of Common stock, Par Value $0.01 Per Share   100
Shares of Common Stock  

TriVascular

Technologies, Inc.;

100% ownership

TriVascular Canada, LLC   1,000 Units of Membership Interests   1,000 Units of
Membership Interests  

TriVascular, Inc.;

100% ownership

Options and Equity Incentive/Compensation Plans:

Equity Awards: Endologix’s 2015 Stock Incentive Plan (the “2015 Plan”)
authorizes the grant of equity awards to purchase up to 6.8 million shares of
Common Stock. As of December 31, 2016, approximately 8.3 million shares were
reserved for issuance under outstanding stock options, including stock options
granted under equity compensation plans preceeding the 2015 Plan, and
1.3 million shares were subject to unvested restricted stock awards. The
outstanding stock options have exercise prices ranging from $1.64 to $17.60 and
a weighted average exercise price of $9.22.

Amended and Restated 2006 Employee Stock Purchase Plan (the “ESPP”): As of
December 31, 2016, approximately 4.6 million shares of Common Stock were
available for issuance under the ESPP.

Non-Plan Inducement Grants: In connection with its merger with TriVascular
Technologies, Inc., Endologix issued non-plan inducement stock options to
purchase 1.3 million shares of Common Stock at an exercise price of $7.53 per
share, and non-plan inducement restricted stock units for 0.3 million shares of
Common Stock.

Warrants:

In connection with its merger with TriVascular Technologies, Inc., Endologix
assumed 35,094 unexercised out-of-the-money warrants of TriVascular
Technologies, Inc., 24,272 of which have an exercise price of $12.58 per share
and 10,822 of which have an exercise price of $28.21 per share.



--------------------------------------------------------------------------------

Convertible Notes:

2.25% Convertible Notes: On December 10, 2013, Endologix issued $86.3 million
aggregate principal amount of 2.25% Convertible Notes. The initial conversion
rate of the 2.25% Convertible Notes is 41.6051 shares of Common Stock per $1,000
principal amount of 2.25% Convertible Notes, which represents an initial
conversion price of approximately $24.04 per share. The 2.25% Convertible Notes
are not convertible as of the Agreement Date.

3.25% Convertible Notes: On November 2, 2015, Endologix issued $125.0 million
aggregate principal amount of 3.25% Convertible Notes. The initial conversion
rate of the 3.25% Convertible Notes is 89.4314 shares of Common Stock per $1,000
principal amount of 3.25% Convertible Notes, which represents an initial
conversion price of approximately $11.18 per share. The 3.25% Convertible Notes
are not convertible as of the Agreement Date.

Other Rights to Securities of Borrower:

In connection with its merger with Nellix, Inc. (“Nellix”), Endologix agreed to
issue shares of Common Stock to the former stockholders of Nellix upon
Endologix’s receipt of FDA approval to sell Endologix’s Nellix EVAS System in
the United States (the “PMA Milestone”). The number of shares of Common Stock
issuable to the former stockholders of Nellix upon achievement of the PMA
Milestone shall equal the quotient obtained by dividing $15.0 million by the
average per share closing price of Common Stock on The Nasdaq Global Select
Market for each of the 30 consecutive trading days ending with the fifth trading
day immediately preceding the date of Endologix’s receipt of FDA approval to
sell Endologix’s Nellix EVAS System in the United States, subject to a stock
price floor of $4.50 per share, but not subject to a stock price ceiling.



--------------------------------------------------------------------------------

Schedule 3.6 – Litigation

Barry Lucido, etc. v. TriVascular Technologies, Inc., et al., Superior Court of
the State California, County of Sonoma, Case No. SCV 258123. The complaint
sought, among other things, rescissory and compensatory damages, and attorneys’
fees and expenses. On January 25, 2016, the defendants entered into a memorandum
of understanding with the plaintiffs providing for the settlement of all claims
in both actions. In December 2016, the defendants entered into a stipulation and
agreement of compromise, settlement and release with respect to this matter and
the dismissal thereof. The final settlement hearing is scheduled for June 2017.

Vicky Nguyen v. Endologix, Inc., et al. (Filed January 3, 2017 in the United
States District Court, Central District of California; Case No. 2:17-cv-00017);
and Kodgi Ahmed v. Endologix, Inc., et al. (Filed January 11, 2017 in the United
States District Court, Central District of California; Case No. 8:17-cv-00061).
These putative securities class actions are brought against defendants
Endologix, Inc., John McDermott, and Vaseem Mahboob. The putative class period
is August 2, 2016 through November 16, 2016. The lawsuits allege that the
defendants made misleading statements about the prospects for approval by the
FDA of the Nellix medical product in violation of Sections 10(b) and 20(a) of
the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder. The
lawsuits allege that on November 16, 2016, Endologix announced that the FDA had
requested additional data from Endologix to assess Nellix for approval and that
Endologix’s stock fell approximately 20% on this news. The lawsuits seek
damages, interest, attorneys’ fees, expert fees, costs, and other relief the
Court may deem appropriate. Endologix intends to file a motion to dismiss the
lawsuits after the Court appoints a lead plaintiff and the lead plaintiff files
a consolidated complaint.

Steven M. Ortiz v. Endologix, Inc. This wage and hour class action lawsuit was
filed by former employee Steven M. Ortiz entitled Steven M. Ortiz. v. Endologix,
Inc., Orange County Superior Court Case No. 30-2016-00873893-CU-OE-CXC. The case
was filed on September 9, 2016 and involves the following claims that the
plaintiff seeks to certify as a class action: failure to pay all overtime wages
owing; failure to provide meal periods and failure to pay meal period premiums;
failure to pay all wages owed at time of termination seeking waiting time
penalties under Labor Code section 203; failure to provide accurate wage
statements; and violations of Business and Professions Code section 17200. The
case also alleges claims for penalties under the Private Attorneys General Act
of 2004. Endologix and the plaintiff held a mediation in March 2017 regarding
this matter and are negotiating the terms of a final settlement agreement.

Samuels v. TriVascular, Inc., in the United States District Court for the
Northern District of California, Civil Action No. 3:13-cv-02261-EMC. In this
action, Dr. Shaun L.W. Samuels filed a complaint asserting patent infringement
of United States Patent No. 6,007,575 (the “’575 patent”) in connection with
TriVascular’s Ovation Prime® Abdominal Stent Graft System for the treatment of
aortic abdominal aneurysms. TriVascular filed an answer and counterclaims,
asserting various defenses and asserting counterclaims. Dr. Samuels filed a
second amended complaint on August 13, 2015, adding individual defendants,
Michael A. Chobotov, Ph.D.; Robert G. Whirley, Ph.D.; and Joseph W. Humphrey,
Ph.D. TriVascular filed an answer and counterclaims on August 27, 2015,
asserting various defenses and asserting counterclaims that Dr. Samuels’s patent
is not infringed and is invalid, as well as certain breach of contract claims
based on previous agreements with Dr. Samuels. On November 3, 2015, the court
held a claim construction hearing to construe certain claims of the ‘575 patent,
and issued a claim construction order on November 12, 2015.

On December 17, 2015, the court then entered (based on the parties stipulation)
an order and final judgment of non-infringement of the ‘575 patent, providing
that TriVascular and the individual defendants did not infringe the ‘575 patent
and staying TriVascular’s second through fifth counterclaims pending
Dr. Samuels’s appeal of the judgment of non-infringement. On January 12, 2016,
Dr. Samuels filed a notice



--------------------------------------------------------------------------------

of appeal to the court of appeals for the federal circuit. After briefing, the
appeal was argued before a panel of the federal circuit on November 1, 2016. On
November 3, 2016, the federal circuit affirmed the district court’s judgment
summarily, without writing an opinion. The federal circuit’s mandate was issued
on December 12, 2016. TriVascular filed a motion for attorney fees, which the
district court denied on February 22, 2017. The district court also ordered the
parties to file a stipulation of dismissal of TriVascular’s counterclaims two
through five without prejudice, as well as a stipulated final judgment disposing
of the case, by March 2017. The parties filed the foregoing stipulations and are
awaiting a final disposition from the district court.



--------------------------------------------------------------------------------

Schedule 3.15 – Broker’s Fees

Pursuant to the terms of an Engagement Letter Agreement between Endologix and
Perella Weinberg Partners LP (“PWP”), Endologix is obligated to pay PWP an
amount equal to 2.5% of the aggregate gross amount of funds made available for
borrowing (whether or not drawn) from each Lender under the Agreement and the
Term Credit Agreement. Endologix is not required to pay any fees to J. Wood
Capital Advisors LLC in connection with the transactions contemplated by the
Agreement and the Term Credit Agreement.



--------------------------------------------------------------------------------

Schedule 3.17 – Material Contracts

 

  •   Cross License Agreement dated as of October 26, 2011, by and between
Endologix, Inc. and Bard Peripheral Vascular, Inc.

 

  •   Settlement Agreement, dated October 16, 2012 by and among Endologix, Inc.,
Cook Incorporated, Cook Group and Cook Medical, Inc.

 

  •   Standard Industrial/Commercial Multi-Tenant Lease—Net, for 2 Musick,
Irvine, California and 35 Hammond, Irvine, dated June 12, 2013, by and between
Endologix, Inc. and The Northwestern Mutual Life Insurance Company.



--------------------------------------------------------------------------------

Schedule 3.18 – Environmental Compliance

None.



--------------------------------------------------------------------------------

Schedule 4.9 – Notices of Litigation and Defaults

Barry Lucido, etc. v. TriVascular Technologies, Inc., et al., Superior Court of
the State California, County of Sonoma, Case No. SCV 258123. The complaint
sought, among other things, rescissory and compensatory damages, and attorneys’
fees and expenses. On January 25, 2016, the defendants entered into a memorandum
of understanding with the plaintiffs providing for the settlement of all claims
in both actions. In December 2016, the defendants entered into a stipulation and
agreement of compromise, settlement and release with respect to this matter and
the dismissal thereof. The final settlement hearing is scheduled for June 2017.

Vicky Nguyen v. Endologix, Inc., et al. (Filed January 3, 2017 in the United
States District Court, Central District of California; Case No. 2:17-cv-00017);
and Kodgi Ahmed v. Endologix, Inc., et al. (Filed January 11, 2017 in the United
States District Court, Central District of California; Case No. 8:17-cv-00061).
These putative securities class actions are brought against defendants
Endologix, Inc., John McDermott, and Vaseem Mahboob. The putative class period
is August 2, 2016 through November 16, 2016. The lawsuits allege that the
defendants made misleading statements about the prospects for approval by the
FDA of the Nellix medical product in violation of Sections 10(b) and 20(a) of
the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder. The
lawsuits allege that on November 16, 2016, Endologix announced that the FDA had
requested additional data from Endologix to assess Nellix for approval and that
Endologix’s stock fell approximately 20% on this news. The lawsuits seek
damages, interest, attorneys’ fees, expert fees, costs, and other relief the
Court may deem appropriate. Endologix intends to file a motion to dismiss the
lawsuits after the Court appoints a lead plaintiff and the lead plaintiff files
a consolidated complaint.

Steven M. Ortiz v. Endologix, Inc. This wage and hour class action lawsuit was
filed by former employee Steven M. Ortiz entitled Steven M. Ortiz. v. Endologix,
Inc., Orange County Superior Court Case No. 30-2016-00873893-CU-OE-CXC. The case
was filed on September 9, 2016 and involves the following claims that the
plaintiff seeks to certify as a class action: failure to pay all overtime wages
owing; failure to provide meal periods and failure to pay meal period premiums;
failure to pay all wages owed at time of termination seeking waiting time
penalties under Labor Code section 203; failure to provide accurate wage
statements; and violations of Business and Professions Code section 17200. The
case also alleges claims for penalties under the Private Attorneys General Act
of 2004. Endologix and the plaintiff held a mediation in March 2017 regarding
this matter and are negotiating the terms of a final settlement agreement.

Samuels v. TriVascular, Inc., in the United States District Court for the
Northern District of California, Civil Action No. 3:13-cv-02261-EMC. In this
action, Dr. Shaun L.W. Samuels filed a complaint asserting patent infringement
of United States Patent No. 6,007,575 (the “’575 patent”) in connection with
TriVascular’s Ovation Prime® Abdominal Stent Graft System for the treatment of
aortic abdominal aneurysms. TriVascular filed an answer and counterclaims,
asserting various defenses and asserting counterclaims. Dr. Samuels filed a
second amended complaint on August 13, 2015, adding individual defendants,
Michael A. Chobotov, Ph.D.; Robert G. Whirley, Ph.D.; and Joseph W. Humphrey,
Ph.D. TriVascular filed an answer and counterclaims on August 27, 2015,
asserting various defenses and asserting counterclaims that Dr. Samuels’s patent
is not infringed and is invalid, as well as certain breach of contract claims
based on previous agreements with Dr. Samuels. On November 3, 2015, the court
held a claim construction hearing to construe certain claims of the ‘575 patent,
and issued a claim construction order on November 12, 2015.

On December 17, 2015, the court then entered (based on the parties stipulation)
an order and final judgment of non-infringement of the ‘575 patent, providing
that TriVascular and the individual defendants did not infringe the ‘575 patent
and staying TriVascular’s second through fifth counterclaims pending
Dr. Samuels’s appeal of the judgment of non-infringement. On January 12, 2016,
Dr. Samuels filed a notice



--------------------------------------------------------------------------------

of appeal to the court of appeals for the federal circuit. After briefing, the
appeal was argued before a panel of the federal circuit on November 1, 2016. On
November 3, 2016, the federal circuit affirmed the district court’s judgment
summarily, without writing an opinion. The federal circuit’s mandate was issued
on December 12, 2016. TriVascular filed a motion for attorney fees, which the
district court denied on February 22, 2017. The district court also ordered the
parties to file a stipulation of dismissal of TriVascular’s counterclaims two
through five without prejudice, as well as a stipulated final judgment disposing
of the case, by March 2017. The parties filed the foregoing stipulations and are
awaiting a final disposition from the district court.



--------------------------------------------------------------------------------

Schedule 4.22 – Post Closing Requirements

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its reasonable
discretion:

1. Within forty-five (45) days after the Closing Date (or such later date as
Agent may agree in writing in its sole discretion), ensure that each Deposit
Account and Securities Account (other than Excluded Accounts and other than,
subject to compliance with and the terms of Section 5.14, the Merrill Lynch
Securities Account) maintained by Borrowers shall be subject to a Deposit
Account Control Agreement or a Securities Account Control Agreement, as
applicable, or any other documentation determined by Agent to be reasonably
necessary to grant a perfected security interest in the funds or investment
property maintained in any such Deposit Account or Securities Account, each of
which shall be in form and substance reasonably satisfactory to Agent.

2. Borrowers shall use commercially reasonable efforts to, by the date that is
sixty (60) days following the Closing Date (or such later date as Agent may
agree in writing in its sole discretion), provide Agent with landlord’s
agreement, consignment agreements, landlord waivers, and/or bailee waivers (as
applicable), each of which shall be reasonably satisfactory in form and
substance to Agent, for each of the following locations: (a) 3910 Brickway
Blvd., Santa Rosa, CA 95403, (b) 5025 Tuggle Road, Memphis, TN 38118 and (c) 2
Musick, Irvine, CA 92618.

3. Borrowers shall, by the date that is thirty (30) days after the Closing Date
(or such later date as Agent may agree in writing in its sole discretion),
provide Agent with endorsements to Borrowers’ property insurance policies naming
Agent as lender loss payee and endorsements to Borrowers’ liability insurance
policies naming Agent as additional insured and, in each case, notices of
cancellation as set forth in Section 4.4(d).

4. Borrowers shall, within sixty (60) days after the Closing Date (or such later
date as Agent may agree in writing), either (a) provide Agent with evidence
reasonably satisfactory to it that TriVascular Sales LLC has been dissolved or
(b) make TriVascular Sales LLC a Borrower and have TriVascular Sales LLC provide
a Lien in its Collateral to Agent for the benefit of the Secured Parties and to
execute and deliver all agreements, instruments and documents reasonably
requested by Agent in respect thereof.

5. Within forty-five (45) days after the Closing Date (or such later date as
Agent may agree in writing), Borrowers shall have made all requisite filings to
cause their patents currently registered in the name of Radiance Medical Systems
(serial numbers 08/877593 (Microcapsules for Site-Specific Delivery) and
08/965900 (Radiation Delivery Catheter) to be registered in the name of
Endologix, Inc.

6. Within forty-five (45) days after the Closing Date (or such later date as
Agent may agree in writing), Borrower shall make RMS/Endologix Sideways Merger
Corp. a Borrower and have RMS/Endologix Sideways Merger Corp. provide a Lien in
its Collateral to Agent for the benefit of the Secured Parties and to execute
and deliver all agreements, instruments and documents reasonably requested by
Agent in respect thereof.

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.



--------------------------------------------------------------------------------

Schedule 5.1 – Debt; Contingent Obligations

1. Base Capped Call Confirmation, dated December 4, 2013, between the Borrower
and Bank of America, N.A.

2. Additional Capped Call Confirmation, dated December 5, 2013, between the
Borrower and Bank of America, N.A.

The capped call transactions contemplated by the documents listed above relate
to the 2.25% Convertible Notes. The capped call transactions are expected to
reduce the potential dilution and/or offset the potential cash payments that the
Borrower may be required to make in excess of the principal amount upon
conversion of the 2.25% Convertible Notes in the event that the market price per
share of the Borrower’s common stock, as measured under the terms of the capped
call transactions, is greater than the strike price of the capped call
transactions, which initially corresponds to the $24.04 conversion price of the
2.25% Convertible Notes. The Borrower will not be required to make any cash
payments to Bank of America, N.A. upon the exercise of the options that are a
part of the capped call transactions, but rather will be entitled to receive
from Bank of America, N.A. a number of shares of the Borrower’s common stock
and/or an amount of cash based on the amount by which the market price per share
of Common Stock of the Borrower, as measured under the terms of the capped call
transactions, is greater than the strike price of the capped call transactions
during the relevant valuation period.



--------------------------------------------------------------------------------

Schedule 5.2 – Liens

None.



--------------------------------------------------------------------------------

Schedule 5.7 – Permitted Investments

None.



--------------------------------------------------------------------------------

Schedule 5.8 – Affiliate Transactions

Investments of Inventory pursuant to clause (j) of the definition of Permitted
Investments.



--------------------------------------------------------------------------------

Schedule 5.11 – Business Description

The Borrowers engage in the business of developing, manufacturing, marketing and
selling innovative medical devices for the treatment of aortic disorders,
including but not limited to the minimally invasive endovascular treatment of
abdominal aortic aneurysms.



--------------------------------------------------------------------------------

Schedule 6.2 – Minimum Net Revenue

 

Defined Period Ending

   Minimum Net Revenue Amount*  

June 30, 2017

   $ 184,000,000  

September 30, 2017

   $ 184,000,000  

December 31, 2017

   $ 184,000,000  

March 31, 2018

   $ 191,000,000  

June 30, 2018

   $ 191,000,000  

September 30, 2018

   $ 191,000,000  

December 31, 2018

   $ 191,000,000  

March 31, 2019

   $ 199,000,000  

June 30, 2019

   $ 199,000,000  

September 30, 2019

   $ 199,000,000  

December 31, 2019

   $ 199,000,000  

March 31, 2020

   $ 207,000,000  

* Trailing 12 months



--------------------------------------------------------------------------------

Schedule 8.2(b) – Exceptions to Healthcare Representations and Warranties

None.



--------------------------------------------------------------------------------

Schedule 9.1 – Collateral

The Collateral consists of all of Borrower’s assets (other than Excluded
Property), including without limitation, all of Borrower’s right, title and
interest in and to the following, whether now owned or hereafter created,
acquired or arising:

 

  (a) all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes) (and any
distribution of property made on, in respect of or in exchange for such
instruments from time to time), chattel paper (whether tangible or electronic),
cash, Cash Equivalents, deposit accounts, securities accounts, commodities
accounts, investment accounts, Intellectual Property, fixtures, letter of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property (including any distribution of
property made on, in respect of or in exchange for such investment property from
time to time), supporting obligations, and financial assets, whether now owned
or hereafter acquired, wherever located;

 

  (b) all of Borrowers’ books and records relating to any of the foregoing;

 

  (c) all property of any Borrower held by Agent or any Lender, including all
property of every description, in the custody of or in transit to Agent or such
Lender for any purpose, including safekeeping, collection or pledge, for the
account of such Borrower or as to which such Borrower may have any right or
power, including cash; and

 

  (d) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.



--------------------------------------------------------------------------------

Schedule 9.2 – Location of Collateral

 

(i) The following list sets forth each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries:

 

Complete Street and Mailing Address, including County and Zip Code

  

Borrower/Subsidiary

2 Musick, Irvine, County of Orange, CA 92618 U.S.A.   

Endologix, Inc.

Nellix, Inc.    

CVD/RMS Acquisition Corp.

RMS/Endologix Sideways Merger Corp.

TriVascular Sales, LLC

3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.   

TriVascular Technologies, Inc.

 

TriVascular, Inc.

 

TriVascular Canada, LLC

Somnotec (S) Pte Ltd., 50 Ubi Crescent #01-03 Ubi Techpark Singapore 408568   
Endologix Singapore Private Limited PO BOX 309, Ugland House, Grand Cayman,
Cayman Islands, KY1-1104    ELGX International Holdings GP Level 27, 88
Shortland Street, Auckland, New Zealand    Endologix New Zealand Co. Clarendon
House 2 Church Street, Hamilton HM11, Bermuda    Endologix Bermuda L.P. ul.
Hrubieszowska 2, 01-209 Warsaw, REGON: 147323048,    Endologix Poland spolkda z
ograniczona odpowiedzialnoscia Burgemeester Burgerslaan 40, 5245 NH Rosmalen,
The Netherlands   

Endologix International Holdings B.V.

Endologix International B.V.

Via Boezio n. 4/C, 00193 Roma, Italy    Endologix Italia S.r.l. World Trade
Center, Freiberger Str. 39, D-01067 Dresden Germany    TriVascular Germany GmbH
Route De Crassier 7, 1262 Eysins, Switzerland    TriVascular Switzerland Sárl
Piazzale Biancamano, 8, 20121 Milano – Italia, Italy    TriVascular Italia
S.r.l.



--------------------------------------------------------------------------------

(ii) The following list sets forth all of the addresses (including all
warehouses) at which any of the Collateral is located and/or books and records
of Borrowers regarding any Collateral or any of Borrower’s assets, liabilities,
business operations or financial condition are kept.

 

Borrower

  

Location

  

Specify
Whether
Location
Has
(i) Inventory
and/or
Equipment,
(ii) Books
and
Records, or
(iii) Both

  

Interest

  

Owner or Operator

Endologix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Both
   Lease   

The Northwestern Mutual Life Insurance Company, att:
William A. Budge, 19

Hammond, Suite 501, Irvine,

California 92618

Endologix, Inc.   

FedEx Supply Chain, 5025 Tuggle Road

Memphis, TN 38118

   Inventory    Third Party Warehouse   

FedEx Supply Chain, 5025

Tuggle Road

Memphis, TN 38118

Endologix, Inc.    50 Ubi Crescent #01-03 Ubi Techpark Singapore 408568   
Inventory    Lease   

Somnotec (S) Pte Ltd., 50 Ubi

Crescent #01-03 Ubi Techpark

Singapore 408568

Endologix, Inc.    Inventory held by Sales Representatives (“Trunk Stock”)   
Inventory    The Trunk Stock inventory is not held at a specific location or
locations. Endologix, Inc. sales representatives hold Trunk Stock inventory in
their possession for sales calls and procedures.    N.A.



--------------------------------------------------------------------------------

Borrower

  

Location

  

Specify
Whether
Location
Has
(i) Inventory
and/or
Equipment,
(ii) Books
and
Records, or
(iii) Both

  

Interest

  

Owner or Operator

CVD/RMS Acquisition Corp.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.
   Both    Lease   

The Northwestern Mutual Life Insurance Company, attn:
William A. Budge, 19

Hammond, Suite 501, Irvine,

California 92618

Nellix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Both   
Lease   

The Northwestern Mutual Life Insurance Company, attn:
William A. Budge, 19

Hammond, Suite 501, Irvine,

California 92618

TriVascular Technologies, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Both    Lease    Sonoma Airport Properties LLC
TriVascular, Inc.    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403
U.S.A.    Both    Lease    Sonoma Airport Properties LLC TriVascular Canada, LLC
   3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.    Both   
Lease    Sonoma Airport Properties LLC



--------------------------------------------------------------------------------

Schedule 9.2(vii) – Governmental Authority Account Debtors

None.